Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 1 of 315 PageID #:
                                   10320


                           UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF NEW YORK

            ______________________________

            PATRICK SAGET,                        )

            et al.,                               )

                     Plaintiffs,                  ) Case No.

              vs.                                 ) 18-cv-01599-WFK-ST

            DONALD TRUMP, President               )

            of the United States,                 )

            et al.,                               )

                     Defendants.                  )

            ______________________________



                Videotaped Deposition of KATHY NUEBEL KOVARIK

                                   Washington, D.C.

                                   December 21, 2018



                 Reported by:      Michele E. Eddy

                 Job No. 450090



                                Magna Legal Services
                                    866-624-6221
                                   www.MagnaLS.com
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 2 of 315 PageID #:
                                   10321


       1    Videotaped Deposition of Kathy Nuebel Kovarik, held

       2    at:

       3

       4

       5

       6

       7                           Mayer Brown, LLP

       8                      1999 K Street, Northwest

       9                           Washington, D.C.

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19     Pursuant to Notice, when were present on behalf

     20     of the respective parties:

     21

     22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 3 of 315 PageID #:
                                   10322

                                                                          Page 3
       1                        A P P E A R A N C E S

       2

       3    ON BEHALF OF THE PLAINTIFFS:

       4                BRANTLEY WEBB, ESQUIRE

       5                GEOFFREY M. PIPOLY, ESQUIRE

       6                Mayer Brown

       7                1999 K Street, Northwest

       8                Washington, D.C.       20006

       9                (202) 263-3188

     10                 bwebb@mayerbrown.com

     11                 gpipoly@mayerbrown.com

     12

     13     ON BEHALF OF THE DEFENDANTS:

     14                 JAMES R. CHO, ESQUIRE

     15                 U.S. Department of Justice

     16                 United States Attorney's Office

     17                 Eastern District of New York

     18                 271 Cadman Plaza East

     19                 Brooklyn, New York        11201

     20                 (718) 254-6519

     21                 james.cho@usdoj.gov

     22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 4 of 315 PageID #:
                                   10323

                                                                          Page 4
       1    ATTENDANCE, Continued

       2

       3    ON BEHALF OF THE DEFENDANTS:

       4                KEVIN SNELL, ESQUIRE

       5                U.S. Department of Justice

       6                Federal Programs Branch

       7                1100 L Street, Northwest

       8                Washington, D.C.       20530

       9                (202) 305-0924

     10                 kevin.snell@usdoj.gov

     11

     12     ALSO PRESENT:

     13                 Sarah Vuong, Associate Counsel

     14                     U.S. Citizenship and Immigration Services

     15                 David Voigtsberger, Videographer

     16

     17

     18

     19

     20

     21

     22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 5 of 315 PageID #:
                                   10324

                                                                          Page 5
       1                       EXAMINATION INDEX

       2                                                                   PAGE

       3    EXAMINATION BY MS. WEBB                                           13

       4

       5

       6

       7                            E X H I B I T S

       8                   (Attached to the Transcript)

       9    DEPOSITION EXHIBIT                                             PAGE

     10     Exhibit 115     Notice of Deposition of                           14

     11                     Katherine Kovarik

     12

     13     Exhibit 116     Email chain; top email dated                      48

     14                     5-1-17 from Kathryn Anderson,

     15                     etc.; CP_00003778 - 3791

     16

     17     Exhibit 117     Email chain; top email dated                      72

     18                     4-7-17 from Gene Hamilton to

     19                     Francis Cissna, etc.;

     20                     CP_00001526

     21

     22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 6 of 315 PageID #:
                                   10325

                                                                          Page 6
       1                       EXHIBIT INDEX CONTINUED

       2    DEPOSITION EXHIBIT                                             PAGE

       3    Exhibit 118     Deposition transcript of                         108

       4                    Kathy Nuebel Kovarik in the

       5                    case styled Ramos versus

       6                    Nielsen, No. 18-cv-1554

       7

       8    Exhibit 119     Email chain; top email dated                     122

       9                    4-28-17 from Carl Risch to

     10                     Kathy Nuebel Kovarik;

     11                     DPP_00003115

     12

     13     Exhibit 120     Secretary Kelly's Statement on                   150

     14                     the Limited Extension of Haiti's

     15                     Designation for Temporary

     16                     Protected Status, Release date

     17                     May 22, 2017

     18

     19     Exhibit 121     Email chain; top email dated                     160

     20                     5-8-17 from Brandon

     21                     Prelogar to Kathryn Anderson;

     22                     CP_00007859 - 7872
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 7 of 315 PageID #:
                                   10326

                                                                          Page 7
       1                       EXHIBIT INDEX CONTINUED

       2

       3    DEPOSITION EXHIBIT                                             PAGE

       4    Exhibit 122     Decision dated 4-10-17 -                         172

       5                    Memorandum for the Secretary

       6                    from James W. McCament;

       7                    CP_00007873 - 7878

       8

       9    Exhibit 123     Email chain; top email dated                     185

     10                     5-8-17 from Brandon Prelogar

     11                     to Kathryn Anderson, etc.;

     12                     DPP_00003121

     13

     14     Exhibit 124     Email chain; top email dated                     191

     15                     5-9-17 from Dolline Hatchett

     16                     to Angelica Alfonso, etc.;

     17                     DPP_00018469 - 18474

     18

     19     Exhibit 125     Email chain; top email dated                     198

     20                     5-12-17 from April Padilla

     21                     to Brandon Prelogar, etc.;

     22                     CP_00009846 - 9855
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 8 of 315 PageID #:
                                   10327

                                                                          Page 8
       1                       EXHIBIT INDEX CONTINUED

       2

       3    DEPOSITION EXHIBIT                                             PAGE

       4    Exhibit 126     Email chain; top email dated                     199

       5                    5-22-17 from Angela Hirsch to

       6                    Kathryn Anderson, etc.;

       7                    DPP_00007306 - 7313

       8

       9    Exhibit 127     Email chain; top email dated                     209

     10                     10-22-17 from Robert Law to

     11                     Kathy Nuebel Kovarik;

     12                     DPP_00003349 - 3350

     13

     14     Exhibit 128     Email chain; top email dated                     228

     15                     10-22-17 from Andrew Veprek

     16                     to John Zadrozny;

     17                     CP_00002736 - 2738

     18

     19     Exhibit 129     Email dated 10-26-17 from Ian                    255

     20                     Smith to Michael Dougherty, etc.;

     21                     DPP_00003102

     22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 9 of 315 PageID #:
                                   10328

                                                                          Page 9
       1                       EXHIBIT INDEX CONTINUED

       2

       3    DEPOSITION EXHIBIT                                             PAGE

       4    Exhibit 130     Email dated 12-7-17 from Ian                     255

       5                    Smith to Kathy Nuebel Kovarik;

       6                    CP_00003431 - 3433

       7

       8    Exhibit 131     The Washington Post article                      267

       9                    titled "Homeland Security staffer

     10                     with White nationalist ties attended

     11                     White House policy meetings" by

     12                     Nick Miroff dated August 30

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 10 of 315 PageID #:
                                    10329

                                                                         Page 10
       1                       P R O C E E D I N G S

       2                           Washington, D.C.

       3                           December 21, 2018

       4                                   - - -

       5                 THE VIDEOGRAPHER:       Good morning.      We

       6    are now on the record.         This begins tape

       7    number 1 of the deposition of Kathy Kovarik in

       8    the matter of Saget, et al. versus Donald

       9    Trump, President of the United States, in the

      10    United States District Court in the Eastern

      11    District of New York.

      12                 Today is December 21st, 2018, and

      13    the time is 9:59 a.m.

      14                 This deposition is being taken at

      15    1999 K Street, Northwest, Washington, D.C. at

      16    the request of Mayer Brown.

      17                 The videographer today is David

      18    Voitsberger of Magna Legal Services, and the

      19    court reporter is Michele Eddy of Magna Legal

      20    Services.

      21                 Will counsel please introduce

      22    yourselves and who you represent.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 11 of 315 PageID #:
                                    10330

                                                                         Page 11
       1                 MS. WEBB:     Brantley Webb from Mayer

       2    Brown on behalf of the plaintiffs.

       3                 MR. PIPOLY:     Jeffrey Pipoly, Mayer

       4    Brown, on behalf of the plaintiffs.

       5                 MR. CHO:     Good morning.      James Cho

       6    with the U.S. Attorney's Office here on behalf

       7    of the government.

       8                 MR. SNELL:     Kevin Snell, Civil

       9    Division of the Federal Programs Branch of the

      10    government.

      11                 MS. VUONG:     Sarah Vuong, United

      12    States Citizenship and Immigration Services.

      13                 THE VIDEOGRAPHER:       Would the court

      14    reporter please swear in the witness.

      15                         KATHY NUEBEL KOVARIK,

      16    having been duly sworn, testified as follows:

      17                 MR. CHO:     Before we get started, I

      18    just want to put on the record that, based on

      19    prior conversations with Plaintiffs' counsel,

      20    the deposition today of Kathy Nuebel Kovarik

      21    is limited to matters that were not discussed

      22    at her prior deposition on August 3rd, 2018.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 12 of 315 PageID #:
                                    10331

                                                                         Page 12
       1                 MR. PIPOLY:     That's not accurate.

       2    We didn't agree to that.          You raised that.

       3                 MR. CHO:     Well, we had a discussion

       4    about it.

       5                 MS. WEBB:     You had a discussion

       6    about it, but I want to be clear that we did

       7    not -- the Plaintiffs did not agree to so

       8    limit the testimony.

       9                 MR. CHO:     Okay.    Well, we can

      10    discuss it off the record.

      11                 MR. PIPOLY:     Okay.

      12                 MS. WEBB:     We can go off the record

      13    now if you would like.         We might as well.

      14                 MR. CHO:     Okay.    No, we can to -- we

      15    can proceed.      I'm just noting that for the

      16    record.

      17                 MR. PIPOLY:     So, I mean, for the

      18    record, the Defendants made a request to limit

      19    the testimony.       The Plaintiffs did not agree.

      20    The Defendants did not file a motion seeking

      21    the court to resolve the issue.

      22                 MR. CHO:     Okay.    Well, we can
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 13 of 315 PageID #:
                                    10332

                                                                         Page 13
       1    proceed.

       2                  MR. PIPOLY:    Okay.

       3                EXAMINATION BY COUNSEL FOR PLAINTIFFS

       4    BY MS. WEBB:

       5            Q     All right.    Could you state your

       6    full name for the record.

       7            A     Sure.   Kathy Nuebel Kovarik.

       8            Q     And could you give a home address or

       9    generally where you live.

      10           A     I live --

      11                 MR. CHO:     Don't give a home address.

      12    Identify the city where you live.

      13           A     I live in Washington, D.C.

      14           Q     Okay.

      15                 MS. WEBB:     We'll mark this as 115.

      16                 MR. CHO:     I'm sorry, what number is

      17    this?

      18                 MS. WEBB:     This is 115 is what we're

      19    starting at.

      20                 MR. CHO:     115?

      21                 MS. WEBB:     Correct.

      22                 MR. SNELL:     Do you have a third
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 14 of 315 PageID #:
                                    10333

                                                                         Page 14
       1    copy?

       2                  MS. WEBB:    I don't think I do of

       3    this.      I think I actually do today have --

       4    let's see, one, two, three, four, yes, I'll

       5    have copies.

       6                  It's 115.

       7                  (Exhibit 115 was marked for identification

       8    and attached to the deposition transcript.)

       9    BY MS. WEBB:

      10           Q     Okay.    What would you -- what would

      11    you preferred to be called today?

      12           A     My name is Kathy, not Katherine, so

      13    this is incorrect.

      14           Q     Have you seen this before?

      15           A     No.

      16           Q     Okay.    Do you understand that it's

      17    addressed to you and that you're here today to

      18    testify pursuant to this notice and subpoena?

      19           A     Yes.

      20           Q     Okay.    Now, have you been deposed --

      21    I know you've been deposed once before.             Is

      22    that correct?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 15 of 315 PageID #:
                                    10334

                                                                         Page 15
       1           A     That is correct.

       2           Q     Okay.    So I'll just remind you of

       3    the basic ground rules of this deposition.              So

       4    that deposition was a 30(b)(6) deposition, so

       5    you were testifying on behalf of your agency.

       6    Do you understand that?

       7           A     Yes.

       8           Q     And today this is a fact -- you're

       9    here as a fact witness, so you're going to be

      10    testifying as to what you know, your

      11    experiences.      Does that make sense?

      12           A     Yes.

      13           Q     Okay.    So just to refresh, the court

      14    reporter is making a transcript.           You should

      15    answer audibly so she can understand instead

      16    of shaking your head.

      17                 I'll be asking questions.         Just

      18    allow me to finish my question before you

      19    answer.

      20                 If you don't understand a question,

      21    please ask me to clarify.          And if you don't,

      22    I'll just assume that you understand the
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 16 of 315 PageID #:
                                    10335

                                                                         Page 16
       1    question.      Does that make sense?

       2           A      Yes.

       3           Q      If you would like to amend an answer

       4    at any time, please let me know, otherwise

       5    I'll assume that you've given a full and

       6    complete answer.

       7                  And you can take a break at any

       8    time.      I would just ask that you answer the

       9    question that I have pending.

      10           A     Okay.

      11           Q     Now, your attorney will make

      12    objections, but those are for the record.              So

      13    unless he instructs you not to answer, you are

      14    still required to answer.

      15                 Do you understand?

      16           A     Yes.

      17           Q     Is there any reason you can think of

      18    why you cannot give full and complete answers

      19    today?

      20           A     No.

      21           Q     Okay.    You're not suffering from any

      22    physical or mental conditions that would make
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 17 of 315 PageID #:
                                    10336

                                                                         Page 17
       1    you unable to provide full and complete,

       2    truthful testimony today.

       3           A     No.

       4           Q     I have to ask, are you on any

       5    medication that would also prevent you from

       6    giving full, complete, and truthful answers

       7    today?

       8           A     No.

       9           Q     Is there any other reason why you

      10    might not be able to provide full and accurate

      11    testimony here today?

      12           A     Not that I know of, no.

      13           Q     Okay.    Any questions for me?

      14           A     No.

      15           Q     Okay.    Could you describe what you

      16    did today to prepare for this deposition?

      17                 MR. CHO:     Object to form.      Object on

      18    the grounds it may seek information that's

      19    attorney-client privilege, but you can answer.

      20           A     So, to prepare I spoke with counsels

      21    and spent time talking about --

      22                 MR. CHO:     Again, don't discuss --
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 18 of 315 PageID #:
                                    10337

                                                                         Page 18
       1    don't discuss anything that we talked about.

       2                 THE WITNESS:      Sure.

       3                 MR. CHO:     You can -- but go ahead

       4    with your answer.

       5           A     So, I just talked to counsels and I

       6    also read the law and the notices.

       7           Q     Okay.    The statute --

       8           A     The statute.

       9           Q     -- at issue?

      10           A     Correct.

      11           Q     And the Federal Register Notices?

      12           A     For Haiti.

      13           Q     For Haiti, okay.

      14                 How many times did you meet with

      15    counsel?

      16           A     Once.

      17           Q     Was anyone else present at the

      18    meeting other than your counsel?

      19           A     No.

      20           Q     Okay.    Did you have any

      21    communications with anyone else about your

      22    deposition here today?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 19 of 315 PageID #:
                                    10338

                                                                         Page 19
       1           A     No.

       2           Q     Did you have any communications with

       3    anyone else in this case about their

       4    depositions prior to today?

       5           A     No.

       6           Q     So I understand, you were deposed in

       7    the Ramos matter this past summer, correct?

       8           A     Correct.

       9           Q     And did you have a chance to review

      10    the transcript of your testimony there?

      11           A     I did not.

      12           Q     You did not.      So you did not sign --

      13    or review and sign --

      14           A     Not recently.

      15           Q     Oh.

      16           A     I, in fact, received a copy of the

      17    transcript after my deposition.

      18           Q     Correct.     Do you recall reviewing

      19    and signing it?

      20           A     I don't recall signing it, and I

      21    don't recall reviewing it.

      22           Q     Maybe we can check to see if you
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 20 of 315 PageID #:
                                    10339

                                                                         Page 20
       1    signed.     It's not a quiz.       Just to check.

       2                 Okay, it looks like you didn't sign

       3    this copy.

       4                 At the time did you feel that your

       5    testimony in that deposition was accurate?

       6           A     Yes.

       7           Q     And truthful?

       8           A     Yes.

       9           Q     Did you talk with anyone else about

      10    that deposition other than counsel?

      11           A     No.

      12           Q     Are you aware that following your

      13    deposition, Ramos, the judge in that case,

      14    entered an injunction temporarily halting the

      15    affect of the TPS termination for Haiti?

      16           A     Yes.

      17                 MR. CHO:     Object to the form.       You

      18    can answer.

      19           A     I am aware of an injunction.

      20           Q     Have you discussed that injunction

      21    with anyone other than counsel?

      22           A     Well, I am only aware of it because
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 21 of 315 PageID #:
                                    10340

                                                                         Page 21
       1    in my current capacity I had to make sure that

       2    we comply with the injunction, so ...

       3           Q     And how did you -- how did you do

       4    that?

       5                 MR. CHO:     Object to the form.

       6           A     Well, in order to comply with the

       7    court order, we had to issue a Federal

       8    Register Notice to allow -- to notify the

       9    public of the steps that they need to take and

      10    what steps the government would take, so I

      11    helped in drafting that notice.

      12           Q     Okay.    Aside from that notice, are

      13    you aware of any other changes to policies or

      14    practices at USCIS related to Haiti TPS?

      15                 MR. CHO:     Object to the form.

      16           A     No.

      17           Q     Let's go over a bit of your own

      18    background and history.

      19           A     Sure.

      20           Q     Did you graduate from college?

      21           A     I did.

      22           Q     Where did you go?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 22 of 315 PageID #:
                                    10341

                                                                         Page 22
       1           A     I went to Denison University in

       2    Granville, Ohio.

       3           Q     What was your major?

       4           A     It was political science with a

       5    Spanish minor.

       6           Q     Do you speak Spanish?

       7           A     I do.

       8           Q     I understand that you spent some

       9    time working for the U.S. Senate.            Could you

      10    just walk me through your roles there.

      11           A     Sure.

      12           Q     Starting with your earliest one.

      13           A     I interned for Senator Grassley in

      14    1996, and when -- upon gradation from college,

      15    I went to work for Senator Grassley full-time

      16    on his -- in his personal office.            So I had

      17    several roles from receptionist to legislative

      18    correspondent to eventually legislative

      19    assistant.      And I later turned -- I went from

      20    the Senate -- the Senator's personal office to

      21    the Senate Judiciary Committee where I became

      22    professional staff.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 23 of 315 PageID #:
                                    10342

                                                                         Page 23
       1           Q     Okay.    And during which of those

       2    roles -- during any of those roles did you

       3    work on immigration issues for the Senator?

       4           A     So, I was a legislative

       5    correspondent, which answers mail, does

       6    research for policy advisors, and I started

       7    immigration at that time, it was around,

       8    probably early 2000.        And then as a

       9    legislative aide I -- my portfolio included

      10    immigration issues, so in 2001 I was the

      11    policy advisor for the Senator on this issue,

      12    and so I worked on immigration until I left in

      13    2018 -- I'm sorry, '17.         So for nearly 16, 17

      14    years I worked on immigration.

      15           Q     Is that the primary issue that you

      16    worked on, would you say?

      17           A     So -- that was the primary issue

      18    that I worked on.       And when I was in -- on the

      19    Senate Judiciary Committee, I was the lead

      20    advisor on immigration issues and not only for

      21    the Senator but also for the committee, and

      22    also really the point person for the entire
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 24 of 315 PageID #:
                                    10343

                                                                         Page 24
       1    U.S. Senate.      And I worked solely on

       2    immigration issues in the last few years of my

       3    time on the Senate.

       4           Q     Were you involved in working with

       5    Senator Grassley on his decision to sponsor

       6    the Dream Act?

       7                 MR. CHO:     Object to the form.

       8           A     Yes, I worked on that issue with

       9    Senator Grassley, yes.

      10           Q     Could you just describe for the

      11    record what the Dream Act is.

      12           A     Well, the Dream Act has been around

      13    since 2000 and it has had several different

      14    shapes and versions, but essentially it

      15    provides a path to citizenship for certain

      16    individuals under a certain age, depending on

      17    how they entered the United States and under

      18    certain conditions.

      19           Q     Sure.

      20                 What -- in what capacity did you

      21    assist him with his work on that act?

      22           A     So, it was my job to do the
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 25 of 315 PageID #:
                                    10344

                                                                         Page 25
       1    research, to review the legislation, and also

       2    to advise him on different amendments that may

       3    -- may come up, different policy positions and

       4    options.

       5           Q     Okay.    Did you study the Dream Act

       6    of population in that research, the population

       7    that it would apply to?

       8                 MR. CHO:     Object to the form.

       9           A     I don't recall.       It was early 2000

      10    when -- when it first came up.           I did a lot of

      11    research on the Dream Act and the impact that

      12    it would have, so that would just be one issue

      13    where it would be researched.

      14           Q     Okay.    Was it your recommendation to

      15    Senator Grassley that he sponsor the bill?

      16                 MR. CHO:     Object to the form.       I'm

      17    also going to object on the grounds that seeks

      18    information leading to internal governmental

      19    deliberations.       Also the crux of this lawsuit

      20    is Haiti TPS, not the Dream Act, so I would

      21    ask counsel to rephrase the question.

      22           Q     It's not essential.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 26 of 315 PageID #:
                                    10345

                                                                         Page 26
       1                 While you were working for Senator

       2    Grassley, did you work on any TPS-related

       3    issues?

       4           A     Not necessarily.       Only if it came up

       5    in the -- in the context of immigration

       6    reform.     There were several immigration reform

       7    pieces of legislation in 2006, 2007, 2012,

       8    huge bills, over 1200 pages long, and there

       9    may have been a TPS provision in those bills.

      10    I don't recall what they were, but that's the

      11    extent that I would have worked on TPS.

      12           Q     Okay.    Did you study the TPS

      13    beneficiary populations in any way while you

      14    were there?      Do you recall?

      15                 MR. CHO:     Object to the form.       You

      16    can answer.

      17           A     I don't recall.       I was aware of what

      18    -- of TPS and who was on -- what countries

      19    were designated.

      20           Q     Okay.    Do you recall any meetings

      21    from your time there where TPS was discussed?

      22           A     I don't.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 27 of 315 PageID #:
                                    10346

                                                                         Page 27
       1                 MR. CHO:     Object to the form.

       2           Q     Okay.

       3           A     I don't recall specific meetings on

       4    that issue.

       5           Q     Just a couple more questions on your

       6    background.      Do you have any military service

       7    in your background?

       8           A     I do not.

       9           Q     I assume you've never been convicted

      10    of a crime?

      11           A     No, I have not.

      12           Q     Okay.    Just very broad -- generally,

      13    could you describe your job responsibilities

      14    currently in your position at USCIS.

      15           A     Sure.    So I'm chief of the Office of

      16    Policy and Strategy, and my office is

      17    responsible to advise the Director and to

      18    suggest policy changes or -- we're mostly

      19    responsible for the policy manual which guides

      20    adjudicators, as well as rules and

      21    regulations, the notice and comment rulemaking

      22    process.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 28 of 315 PageID #:
                                    10347

                                                                         Page 28
       1           Q     Okay, thank you.

       2                 And were you responsible for making

       3    a recommendation to the DHS Secretary on

       4    whether to end or continue TPS for Haiti?

       5                 MR. CHO:     Object to the form.

       6           A     My job was to provide information

       7    for the Director to make a recommendation to

       8    the Secretary.

       9           Q     Were you responsible for drafting

      10    the decision memo that went to the Director?

      11                 MR. CHO:     Object to the form.

      12           A     It was my responsibility -- Office

      13    of Policy and Strategy has always been the

      14    beginning of the process for TPS, and so we do

      15    draft a decision memo for the Director to send

      16    to the Secretary.

      17           Q     And did you make a determination as

      18    to what recommendation should go in that memo

      19    that went to the Director on Haiti?

      20                 MR. CHO:     Object to the form, and

      21    also on the grounds that it seeks information

      22    leading to internal governmental
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 29 of 315 PageID #:
                                    10348

                                                                         Page 29
       1    deliberations.       The witness can answer.

       2           A     It was my job to make sure that the

       3    memo not only included country conditions but

       4    to also have a placeholder for the Director to

       5    provide a recommendation to the Secretary.

       6           Q     Okay.    And did the memo recommend a

       7    particular decision to the Secretary?

       8           A     Yes.

       9                 MR. CHO:     Object to the form.

      10    Again, it calls for internal governmental

      11    deliberations.       Maybe you can kind of bracket

      12    your question.       What decision memo are you

      13    referring to?

      14                 MS. WEBB:     The decision memo on

      15    Haiti TPS.

      16                 MR. CHO:     Right.    There are a number

      17    of decision memos.

      18                 MS. WEBB:     The final, I mean, the

      19    one that he signed we're now talking about.

      20                 MR. CHO:     Which one are you

      21    referring to?       There are multiple.

      22                 MS. WEBB:     The number third, 2017,
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 30 of 315 PageID #:
                                    10349

                                                                         Page 30
       1    final decision memo that went to Director

       2    Cissna.     Does that help?      Thank you for that.

       3    There are a number of them.

       4           A     So if there was a recommendation in

       5    there, yes, then my office was responsible for

       6    making sure that it was -- that it included a

       7    recommendation.

       8           Q     Okay.    So you mentioned your -- your

       9    office, your staff was responsible for doing

      10    the research that went into the memo and for

      11    making sure it included a recommendation,

      12    correct?

      13                 MR. CHO:     Object to the form.       You

      14    can answer.

      15           A     Let me restate that just because I

      16    don't want it to -- just restate it correctly,

      17    that my office is responsible for compiling

      18    information, putting together a memo, which

      19    includes country conditions and other input as

      20    necessary, including a recommendation and

      21    providing a draft for the Director to

      22    consider.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 31 of 315 PageID #:
                                    10350

                                                                         Page 31
       1           Q     Okay, thank you.

       2                 So compiling the information.

       3           A     Yes.

       4           Q     Yes, okay.

       5                 So before commencing this compiling

       6    of information, did you make a determination

       7    as to what the recommendation in the decision

       8    memo should be?

       9                 MR. CHO:     Object to the form.       Also

      10    to the extent it seeks information leading to

      11    internal governmental deliberations, but the

      12    witness can answer.

      13           A     Well, generally when a TPS memo is

      14    written, I usually work with my staff and

      15    discuss not only the country conditions but

      16    also what their recommendation would be, and

      17    then we ultimately provide -- we have

      18    discussions, and the same discussions are had

      19    with the Director.

      20           Q     Okay.    Before the compiling of

      21    information begins, correct?

      22           A     Oh, before it begins, no.         No, we
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 32 of 315 PageID #:
                                    10351

                                                                         Page 32
       1    look at the country conditions.           I think the

       2    recommendation is probably the last thing that

       3    we consider.

       4           Q     Okay.    Before beginning to compile

       5    information for this decision memo, was it

       6    ever suggested to you in advance what the

       7    recommendation should be?

       8           A     No.

       9                 MR. CHO:     Object to the form.       Just

      10    for clarity, the questions you're asking

      11    related to the November 3rd, 2017, memo?

      12                 MS. WEBB:     Yes.    I'll start

      13    repeating that.

      14    BY MS. WEBB:

      15           Q     So, in other words, you were never

      16    told that the recommendation should be

      17    termination or should be extension before you

      18    started compiling information for it --

      19                 MR. CHO:     Object to the form.

      20           Q     -- for the 2017 TPS, November 2017

      21    TPS?

      22                 MR. CHO:     Also object on the grounds
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 33 of 315 PageID #:
                                    10352

                                                                         Page 33
       1    that it seeks internal governmental

       2    deliberations, but the witness can answer.

       3            A    No.

       4            Q    And the same question, was it ever

       5    suggested to you in some way, implicitly, as

       6    to what the recommendation should be with

       7    respect to the November 2017 Haiti TPS memo

       8    before you began compiling that research?

       9                 MR. CHO:     Object to the form.

      10           A     No.

      11           Q     Could you describe, just at a high

      12    level, the types of -- the kinds of

      13    information that your office compiles for the

      14    memo.

      15           A     Sure.    So when we write a memo, we

      16    want to make sure we know everything about

      17    that country that there is to know.            So

      18    different countries may include different

      19    information, such as the environmental issues

      20    that they have, agriculture, trade, economic,

      21    tourism issues.       Displacement may -- may be

      22    significant in some -- in some memos.             I'm not
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 34 of 315 PageID #:
                                    10353

                                                                         Page 34
       1    entirely -- I don't entirely remember all the

       2    factors that were included in the Haiti, but

       3    generally it's almost everything about a

       4    country that the Secretary and the Director

       5    would need to know.

       6                 MS. WEBB:     So not to repeat the

       7    testimony in her 30(b)(6) deposition, but I

       8    just want to very briefly go over a little bit

       9    of sort of her daily routine and her

      10    responsibilities.

      11           Q     So you report to Director Cissna,

      12    correct?

      13           A     That is correct.

      14           Q     How frequently do you meet with him

      15    or speak with him?

      16           A     On a daily basis.

      17           Q     Okay.    By email, phone?

      18           A     Email, phone, in-person.

      19           Q     Okay.    You have meetings daily with

      20    him?

      21           A     That is correct.

      22                 MR. CHO:     Object to the form.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 35 of 315 PageID #:
                                    10354

                                                                         Page 35
       1           Q     And those daily meetings, does

       2    anyone else attend them other than you and

       3    Director Cissna?

       4                 MR. CHO:     Object to the form.

       5           A     Yes.    So his Deputy Director or

       6    Acting Deputy Director, his Chief of Staff,

       7    his Deputy Chief of Staff, and his counsel and

       8    advisors.

       9           Q     Okay.    And who are those people?

      10                 MR. CHO:     Object to the form.

      11           Q     Just for the -- just for the record.

      12           A     Well, they have changed.         So --

      13           Q     Currently.

      14           A     Currently?     The Acting Deputy

      15    Director is Tracy Renaud, R-E-N-A-U-D.

      16    Counsel is Craig Symons.         Chief of Staff is

      17    Laura Reece.      His advisor, Kaitlin Stoddard.

      18    And just recently we've included a new

      19    employee, Kathryn Rexrode, who is an Associate

      20    Director for the External Affairs Division.

      21           Q     Okay, thank you.

      22                 And are you supported by a senior
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 36 of 315 PageID #:
                                    10355

                                                                         Page 36
       1    advisor?

       2                 MR. CHO:     Object to the form.

       3           A     I do have a senior advisor, yes.

       4           Q     Okay.    And who is that?

       5           A     Robert Law.

       6           Q     Does he ever attend these meetings

       7    as well?

       8                 MR. CHO:     Object to form.

       9           A     No.

      10           Q     Does anyone from outside USCIS ever

      11    attend these meetings?

      12                 MR. CHO:     Object to the form.

      13           A     No.

      14           Q     Okay.    Other than these daily

      15    meetings, do you have any other standing

      16    meetings with Director Cissna?

      17           A     Sure.    So he does one-on-ones with

      18    associate directors with the agency.             So I,

      19    along with counsel, we -- we have a standing

      20    meeting on Mondays.

      21           Q     Okay.    And what is the general

      22    subject matter of those meetings, those
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 37 of 315 PageID #:
                                    10356

                                                                         Page 37
       1    Mondays -- Monday meetings?

       2           A     We provide updates on regulations

       3    and policy manual updates.          Counsel may

       4    provide updates on his end.          So it's normally

       5    just an update.       It can be office updates,

       6    vacancies and the like.

       7           Q     Okay.    And is that Craig Symons,

       8    counsel, that you're referring to?

       9           A     Yes.

      10           Q     And are those meetings ever attended

      11    by anyone other than the three of you?

      12                 MR. CHO:     Object to the form.

      13           A     Currently there are only us three,

      14    and in the past we have brought in other

      15    people, subject matter experts, meaning a

      16    deputy at times so he can relay information

      17    back to the staff.

      18           Q     Okay.

      19           A     So it has changed, but currently it

      20    is us three.

      21           Q     Okay.    Do you have any meetings,

      22    standing meetings, related to immigration at
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 38 of 315 PageID #:
                                    10357

                                                                         Page 38
       1    the White House?

       2                 MR. CHO:     Object to the form.

       3           A     There have been standing meetings.

       4    Currently they are not happening.            They have

       5    happened in the past.

       6           Q     When, approximately, were they

       7    occurring?

       8           A     There are separate -- different

       9    types of meetings.        So you might have internal

      10    -- or interagency meetings, what are known as

      11    policy council committees.          And those happen

      12    frequently but not on a set basis.

      13                 And then there's -- there was a

      14    weekly meeting with interagency partners on

      15    immigration issues that would convene on

      16    Friday afternoons with the Domestic Policy

      17    Council.

      18           Q     Okay.    And that one is not currently

      19    happening?

      20           A     Right.

      21           Q     Okay.    When, approximately, was that

      22    meeting regularly occurring?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 39 of 315 PageID #:
                                    10358

                                                                         Page 39
       1                 MR. CHO:     Object to the form.

       2           A     It's been so long, I would say it

       3    might have been in -- I can't remember the

       4    last time the meeting actually happened, but

       5    some, you know -- 2017, maybe summer of 2017

       6    to 2018.

       7           Q     Okay.    Okay.    And for that

       8    interagency partners meeting, who from USCIS

       9    would attend that meeting?

      10                 MR. CHO:     Object to the form.         You

      11    can answer.

      12           A     So, that would also change.          I

      13    wouldn't go -- wouldn't go every Friday.               So

      14    Craig Symons, counsel, would attend and Robert

      15    Law would attend.       Normally it was the three

      16    of us, and one of us would try to attend, not

      17    always.

      18           Q     Okay.    What about anyone else from

      19    DHS outside of USCIS?

      20                 MR. CHO:     Object to the form.

      21           A     Yes, and that -- and that changed,

      22    too.    DHS policy would -- Michael Dougherty
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 40 of 315 PageID #:
                                    10359

                                                                         Page 40
       1    would attend.        And there's been turnover, but

       2    their senior advisors from DHS may attend.

       3           Q     Any names come to mind?

       4           A     Gene Hamilton was an advisor, and

       5    Tracy Short was an advisor at one point.

       6           Q     Okay, great.      Thank you.

       7                 Who at -- anyone outside of DHS

       8    USCIS, who else would attend?

       9           A     Outside of DHS?

      10           Q     Yes.

      11                 MR. CHO:     Object to the form.

      12           A     So, you might have Department of

      13    Justice attend or Department of State attend.

      14           Q     Okay.    What about anyone from the

      15    Domestic Policy Council?

      16                 MR. CHO:     Object to the form.

      17           A     Yes, Domestic Policy Council staff

      18    would attend.

      19           Q     Okay.    And what about anyone from

      20    the White House?

      21                 MR. CHO:     Object to the form.

      22           A     Stephen Miller would attend.          I
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 41 of 315 PageID #:
                                    10360

                                                                         Page 41
       1    don't know if he's with the Domestic Policy

       2    Council or if he's White House staff, but ...

       3           Q     And would he attend regularly?

       4                 MR. CHO:     Object to the form.

       5           A     He was not there all the time, but

       6    regularly, yes.

       7           Q     Okay.    Now, would TPS ever come up

       8    at those Friday meetings?

       9                 MR. CHO:     Object on the grounds that

      10    it seeks to lead to internal governmental

      11    deliberations, as well as presidential

      12    communications, but the witness can answer

      13    with that limitation in mind.

      14           A     So generally issues came up only if

      15    they were on -- on the agenda or something was

      16    happening in that realm.         So it may have come

      17    up as an update, but not a general discussion

      18    on TPS.

      19           Q     Who would provide those updates?

      20                 MR. CHO:     Object to the form.

      21           A     That would normally be me if I

      22    provided an update on USCIS actions or agenda
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 42 of 315 PageID #:
                                    10361

                                                                         Page 42
       1    items.

       2           Q     Okay.    And you don't remember any

       3    discussion around TPS based on those updates?

       4           A     No, I don't.

       5                 MR. CHO:     Object to the form.

       6           Q     You didn't get any questions from

       7    anyone --

       8                 MR. CHO:     Object to the form.

       9           Q     -- about the material you were

      10    updating on?

      11                 MR. CHO:     Object to the form.

      12           A     No, I don't recall any discussion on

      13    TPS.    I remember -- we provide updates, and it

      14    probably was an update, but no discussion on

      15    the issue.

      16           Q     Did the meeting generally consist of

      17    people making updates to the group?

      18           A     Yes.

      19           Q     Okay.    So there's no dialogue about

      20    the updates?      It was just presentations?

      21                 MR. CHO:     Object to the form.       Also

      22    on the grounds that it seeks information
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 43 of 315 PageID #:
                                    10362

                                                                         Page 43
       1    relating to presidential communications, but

       2    the witness can answer with that limitation.

       3           A     A lot of it was updates.         There may

       4    have -- discussions may have happened

       5    depending on an update, but most of the time

       6    it was a meeting just to say what was going on

       7    in each department.

       8           Q     What responsibilities does your

       9    senior advisor, Mr. Law, have?

      10           A     So my senior advisor -- I had a

      11    senior advisor before Rob Law, and that person

      12    helped -- helps in reviewing materials.             A lot

      13    of that is reviewing materials or drafting

      14    materials in some instances.          But we have a

      15    lot of subject matter experts in Office of

      16    Policy and Strategy that do the work, and then

      17    it flows up through what we call the front

      18    office.     So Rob would review not everything

      19    because sometimes I would review it first, so

      20    he -- but he does a lot of reviewing.

      21           Q     Okay.    Do you remember how you met

      22    Mr. Law?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 44 of 315 PageID #:
                                    10363

                                                                         Page 44
       1           A     I was working on the Hill at the

       2    time.

       3           Q     Okay.    Do you remember approximately

       4    when that was?

       5           A     No.

       6           Q     On what occasion did you have to

       7    meet him while you were working on the Hill?

       8                 MR. CHO:     Object to the form.

       9           A     I believe it was a meet-and-greet

      10    when I was lead staffer on the Senate

      11    Judiciary Committee.        I was responsible for

      12    meeting with all constituents, industry

      13    organizations, entities that had an

      14    immigration issue.        So I -- if -- it was a

      15    meet-and-greet where I got to know him.

      16           Q     Okay.    Do you recall meeting him or

      17    meeting with him more than once while you were

      18    on the Hill?

      19           A     Just a few times.       Not regular.

      20    Maybe two times, three times.

      21           Q     Okay.    Did you have any other

      22    communications with him during your time on
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 45 of 315 PageID #:
                                    10364

                                                                         Page 45
       1    the Hill?

       2           A     I don't recall.       Possibly.

       3           Q     Do you recall ever discussing TPS

       4    with him while you were on the Hill?

       5           A     No.

       6           Q     Do you know where he worked at the

       7    time?

       8           A     Yes.

       9           Q     Where was that?

      10           A     FAIR.    It stands for Federation

      11    American Immigration -- I don't know the

      12    acronym, what it stands for.

      13           Q     Federation American Immigration

      14    Reform, something like that.

      15           A     Okay.

      16                 MS. WEBB:     Okay.    Let's mark ... I

      17    apologize.      Could we take a short break?

      18                 MR. CHO:     How much time do you need?

      19                 MS. WEBB:     I need to find a

      20    document.

      21                 Five minutes.

      22                 MR. CHO:     Five minutes, all right.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 46 of 315 PageID #:
                                    10365

                                                                         Page 46
       1                 THE VIDEOGRAPHER:       Going off the

       2    record.     10:36.

       3                     (A brief recess was taken.)

       4                 THE VIDEOGRAPHER:       And we're back on

       5    the record at 10:42.

       6    BY MS. WEBB:

       7           Q     Okay.    A couple more questions about

       8    Mr. Law.     So when you met with him those

       9    couple of times while you were working on the

      10    Hill, do you recall generally what kinds of

      11    issues you would discuss with him?

      12           A     Generally we would talk about

      13    legislation that was before the Senate, but I

      14    don't recall the specific conversations I've

      15    ever had with him, and they were very general,

      16    though.

      17           Q     Okay.    And did you hire him into his

      18    current position?

      19                 MR. CHO:     Object to the form.

      20           A     I don't have the authority to hire

      21    so all the hiring goes through Department of

      22    Homeland Security, so they have to approve it,
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 47 of 315 PageID #:
                                    10366

                                                                         Page 47
       1    and then it goes through the Office of

       2    Personnel Management.

       3            Q      Sure.

       4                   How did he come to be hired as your

       5    senior advisor?

       6                   MR. CHO:   Object to the form.

       7            A      So, we have the ability within

       8    agencies to hire Schedule C or political

       9    appointees, and so recommendations were always

      10    made.       I don't recall the specifics of how he

      11    came about or how we got his resume, but --

      12    but -- I don't know if he was destined to go

      13    to the Office of Policy and Strategy or if I

      14    pursued him.       I don't recall.

      15           Q       Or, I'm sorry?

      16           A       If I pursued him.

      17           Q       So you don't recall whether you

      18    recommended him to be hired?

      19           A       I may have recommended him.        I

      20    needed a senior advisor so I was willing to

      21    take any recommendations that were made to me,

      22    and I, you know, probably helped hire him.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 48 of 315 PageID #:
                                    10367

                                                                         Page 48
       1           Q     Okay.    And do you recall who

       2    recommended him to you?

       3           A     I don't.

       4           Q     One more question, I guess, why --

       5    why do you think he was qualified for the job,

       6    working for you?

       7                 MR. CHO:     Object to the form.

       8           A     Well, he has a law degree, so he has

       9    different background than I do, and we need

      10    someone with immigration knowledge, which is

      11    hard to come by.       So he has a good background

      12    in immigration law.

      13           Q     Okay.    All right.

      14                 MS. WEBB:     Let's mark Exhibit 116.

      15                 (Exhibit 116 was marked for identification

      16    and attached to the deposition transcript.)

      17                 MS. WEBB:     And what's the Bates

      18    number on that?       3778.

      19                 MR. PIPOLY:      3778?

      20                 MS. WEBB:     Yes.

      21                 MR. PIPOLY:      Thank you.

      22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 49 of 315 PageID #:
                                    10368

                                                                         Page 49
       1    BY MS. WEBB:

       2           Q     So, in general, I will pass you a

       3    bunch of documents today.          Take your time to

       4    review them.      Take as long as you need.         And

       5    just let me know when you're ready for a

       6    question.

       7           A     (Document review.)

       8                 MR. CHO:     The government objects to

       9    Exhibit 116 on the grounds that it contains

      10    internal governmental deliberations, but the

      11    witness can answer questions about this

      12    exhibit.

      13           A     (Document review.)

      14                 Okay.

      15           Q     It's one of the longer ones.

      16           A     Yeah.

      17           Q     Okay.    Actually, just a couple more

      18    background questions for you that I thought of

      19    while you were reading.         You mentioned

      20    Schedule C, Schedule C, employees, political

      21    appointees.      Can you just describe for the

      22    record what that is.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 50 of 315 PageID #:
                                    10369

                                                                         Page 50
       1           A     Sure.    I only know it by title, but

       2    schedule -- there are different schedules for

       3    government workers.        Schedule A and C is all I

       4    know.

       5           Q     Okay.

       6           A     I'm sorry, Schedule C is just a

       7    political appointee, I believe.

       8           Q     Okay.    And that is what you are,

       9    correct?

      10           A     It's how I initially entered the

      11    government.

      12           Q     Okay.

      13           A     Under a Schedule C as a senior

      14    advisor to then Secretary Kelly, but then I

      15    became a senior executive with CIS.

      16           Q     Is that also a political position?

      17           A     Yes.

      18           Q     Great.

      19                 Turning to the -- we're going to go

      20    to the very first email in the chain, which is

      21    on the very last page.

      22           A     Okay.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 51 of 315 PageID #:
                                    10370

                                                                         Page 51
       1           Q     So who are -- excuse me -- who is

       2    Brandon Prelogar?

       3           A     Brandon Prelogar is the Division

       4    Chief in the International and Humanitarian

       5    Divisions under my directorate, OP&S, Office

       6    of Policy and Strategy.

       7           Q     And what about Kathryn Anderson?

       8           A     Kathryn Anderson worked under

       9    Brandon in that same division in my office.

      10           Q     Okay.    Does she still work under

      11    Brandon?

      12           A     She does not.

      13           Q     Okay.    Where does she work now?

      14           A     She works in a separate directorate

      15    called Refugee Asylum and International

      16    Operations, RAIO.

      17           Q     That is RAIO.

      18                 What about Mark Phillips?

      19           A     Mark Phillips is also a division

      20    chief who overseas our Residence and

      21    Naturalization Division.         So he has -- yeah.

      22           Q     Residence and naturalization.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 52 of 315 PageID #:
                                    10371

                                                                         Page 52
       1           A     Yes.

       2           Q     Okay.    The subject of the email is

       3    TPS data, correct?

       4           A     Correct.

       5           Q     The date on the email is Friday,

       6    April 7th, 2017.        Was that your first week on

       7    the job?

       8           A     I started as chief the first week of

       9    April, yes.      So -- yes.     But not -- not my

      10    first week at U.S. Citizenship and Immigration

      11    Service.

      12           Q     Okay.    Prior to -- excuse me.

      13                 So when you began as chief, had you

      14    had any training on TPS?

      15                 MR. CHO:     Object to the form.

      16           A     There was no training specific on

      17    TPS.

      18           Q     And the three individuals on the

      19    email, these are what you, I think, earlier

      20    described subject matter specialists --

      21           A     Experts.

      22           Q     -- or experts.      Subject matter
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 53 of 315 PageID #:
                                    10372

                                                                         Page 53
       1    experts.

       2                 And are they -- are these

       3    approximately political appointees or career

       4    employees?

       5           A     Career.

       6           Q     And would you say that you would

       7    generally defer to them on subject matter

       8    research that they provide you?

       9           A     Yes.

      10                 MR. CHO:     Object to the form.

      11           Q     Okay.    So, you say, "Hey there.         I

      12    am hoping you guys can help pull some data, to

      13    the extent possible, by the end of the day."

      14                 Did I read that right?

      15                 MR. CHO:     Objection.     The document

      16    speaks for itself.

      17           A     That is correct.

      18           Q     So you're asking for the information

      19    below by the end of that Friday, correct?

      20                 MR. CHO:     Object to the form.       The

      21    document speaks for itself.

      22           A     To the extent possible.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 54 of 315 PageID #:
                                    10373

                                                                         Page 54
       1           Q     At the time did you have an

       2    understanding of how long it might take to get

       3    the information?

       4                 MR. CHO:     Object to the form.

       5           A     No, I did not.

       6           Q     So you ask them for -- you say,

       7    "Aside from that chart already provided with

       8    the country/year/number of TPS holders, here's

       9    what I need:      Details on how many TPS holders

      10    are on public and private relief"; 2, "any

      11    demographic data, including how many with TPS

      12    are school-aged kids."         Third bullet point,

      13    "how many have been convicted of crimes of any

      14    kind (any criminal/detainer stats you can

      15    find)."

      16                 Fourth bullet point, "how many often

      17    they travel back and forth to the island."

      18    And fifth, "remittances data."

      19                 Did I read that correctly?

      20                 MR. CHO:     The document speaks for

      21    itself.

      22           A     That is correct.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 55 of 315 PageID #:
                                    10374

                                                                         Page 55
       1                 MR. CHO:     So you're aware, this

       2    email was Exhibit 9 from the Ramos deposition.

       3    Dr. Kovarik testified to it previously, but

       4    I'm just pointing that out for you so you're

       5    aware.

       6                 MS. WEBB:     Sure.    I'm going to ask

       7    her fact witness questions about it.

       8                 MR. CHO:     Okay.    There were

       9    extensive discussions at the prior deposition

      10    about this specific email, but you can

      11    continue.

      12    BY MS. WEBB:

      13           Q     So, was it your idea to ask for this

      14    data on TPS?

      15                 MR. CHO:     Object to the form.       To

      16    the extent it calls for internal governmental

      17    deliberations, the witness can answer.

      18           A     No, I recall receiving a request

      19    from headquarters for more information on

      20    these specific things.

      21           Q     Okay.    And who at headquarters?

      22           A     Gene Hamilton.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 56 of 315 PageID #:
                                    10375

                                                                         Page 56
       1                 MR. CHO:     Object to the form.       Go

       2    ahead.

       3           A     Gene Hamilton.

       4           Q     So, in general in their duties, do

       5    -- is one of -- is one of the duties of your

       6    subject matter experts here on the email to

       7    pull information that you request from them?

       8           A     Not necessarily, but I work with my

       9    staff who work with staff in other offices,

      10    and so instead of me reaching out to another

      11    office, I asked my staff if they could compile

      12    it.    It may require them going to different

      13    directorates, so I asked them to do it.

      14           Q     Okay.    So do they help coordinate

      15    essentially pulling information in response to

      16    your request?

      17           A     Yes.

      18           Q     Okay.    And do they also on occasion

      19    pull TPS -- coordinate pulling TPS information

      20    for you, TPS-related information for you?

      21           A     Yes.    And at times I might -- I

      22    might go to another directorate because I know
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 57 of 315 PageID #:
                                    10376

                                                                         Page 57
       1    where it's housed.        In this instance I don't

       2    think I knew where the data would be so I had

       3    them pull it.

       4           Q     Sure.    Would that be sort of a

       5    routine part of their job?

       6           A     Yes, yes.

       7           Q     Also in their job, do they -- would

       8    they routinely help coordinate pulling

       9    information to help support a TPS decision

      10    memo that would go to the Director?

      11                 MR. CHO:     Object to the form.

      12           A     Yes, they would help compile data.

      13           Q     Okay.    We'll go to the next email,

      14    which is the bottom of the next -- the page

      15    before and top of the same page.           So

      16    Mr. Prelogar says that he'll "see what we can

      17    dig up on these and report back by end of day

      18    with as much as we can gather by then."

      19    Correct?

      20           A     Correct.

      21                 MR. CHO:     Object to the form.       The

      22    document speaks for itself.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 58 of 315 PageID #:
                                    10377

                                                                         Page 58
       1           A     That is correct.

       2           Q     And he -- at the beginning of the

       3    sentence, he says, "Okay, we'll connect with

       4    SCOPS and OPQ."       What is SCOPS?

       5           A     SCOPS, Service Center Operations,

       6    and they -- they essentially adjudicate.

       7    They're the operators.         Adjudicate not only

       8    TPS but also employment authorization.

       9           Q     Okay.    What do you mean by

      10    adjudicate TPS?

      11           A     The officers who adjudicate grant

      12    benefits, deny benefits --

      13           Q     Okay.

      14           A     -- are under SCOPS.

      15           Q     Are they regional?       Do they have

      16    regional offices, or are they based in D.C.?

      17           A     There are five service center

      18    operations within the United States.

      19           Q     What about OPQ, what does that refer

      20    to?

      21           A     OPQ stands for Office of Performance

      22    and Quality, which is a division within our
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 59 of 315 PageID #:
                                    10378

                                                                         Page 59
       1    management directorate.

       2           Q     Okay.    At the time did you -- did

       3    you know what these entities were?

       4           A     I knew what they were, but I didn't

       5    know who -- who holds what data.

       6           Q     Okay.    Why were these the

       7    appropriate entities to reach out to?

       8                 MR. CHO:     Object to the form.

       9           A     My starting point is always with

      10    OPQ, so that -- they run our data and

      11    statistics.      But a lot of times the operators

      12    may have additional information housed in

      13    their systems.

      14           Q     Okay.

      15           A     So these are -- SCOPS adjudicates

      16    temporary protected status.

      17           Q     So fair to say these two divisions

      18    would have data potentially about TPS

      19    beneficiaries?

      20           A     Yes.

      21           Q     The next email, the same day,

      22    Friday, April 7th, 2017, at 1:34 p.m. so
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 60 of 315 PageID #:
                                    10379

                                                                         Page 60
       1    Mr. Prelogar, he says, "In short, we think

       2    we'll be able to get some, but not all of this

       3    info."

       4                 Did I read that correctly?

       5           A     That is correct.

       6           Q     So then below that, after the bullet

       7    point, which I believe is copied -- does it

       8    look like they just copied -- he copied your

       9    bullet points and provided responses?

      10           A     That's what it looks like.

      11           Q     Okay.    So in response to the first

      12    one, "details on how many TPS holders are on

      13    public and private relief," he says, "Not

      14    available specific to TPS holders," correct?

      15           A     That is correct.

      16           Q     In response to "any demographic

      17    data, including how many with TPS are

      18    school-aged kids," he says, "OPQ may be able

      19    to get age and geographic location," correct?

      20           A     Correct.

      21           Q     And then on the fourth bullet point,

      22    "how often they travel back and forth to the
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 61 of 315 PageID #:
                                    10380

                                                                         Page 61
       1    island," he essentially says they may have to

       2    use a proxy but they'll look for more precise

       3    data, correct?

       4           A     That's correct.

       5           Q     Then the last one, for "remittances

       6    data," he says it "looks as though we'll be

       7    able to get this generally (although not

       8    specific to TPS holders)," correct?

       9           A     Correct.

      10           Q     And then the third bullet points

      11    reads, "how many have been convicted of crimes

      12    of any kind (any criminal/detainer stats you

      13    can find)."

      14                 And then he responds, "Looking into

      15    whether SCOPS or OPQ can pull data relating to

      16    criminality.      Specifically, the most promising

      17    route may be something relating to the number

      18    of Haitian TPS beneficiaries who had their TPS

      19    withdrawn on criminal grounds."

      20                 Did I read that correctly?

      21           A     That's correct.

      22                 MR. CHO:     Again, the document does
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 62 of 315 PageID #:
                                    10381

                                                                         Page 62
       1    speak for itself.

       2           Q       And then the next email, which is a

       3    couple pages back, is April 7th, 2017, 4:33

       4    p.m.       So that's sort of at the end of the same

       5    day, correct?

       6           A       Uh-hmm, that's correct.

       7           Q       So they've been working hard.

       8                   So we've added Laurence Levine to

       9    the email chain.         And at the time, what was

      10    his role?

      11           A      Laurence Levine or Larry Levine was

      12    my senior advisor at the time.

      13           Q      Okay.   Do you typically copy your

      14    senior advisor on the sort of nuts and bolts

      15    of research inquires?

      16                  MR. CHO:    Object to the form.

      17           A      I did not add him on this one.

      18           Q      What's that?

      19           A      I was not the party that added him

      20    to this email.

      21           Q      Oh, okay.    I guess the same

      22    question, though, do you -- do you include him
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 63 of 315 PageID #:
                                    10382

                                                                         Page 63
       1    on these sort of nuts and bolts research

       2    projects?

       3           A     Yes.

       4                 MR. CHO:     Object to form.

       5           Q     Okay.    Okay.    So, Ms. Anderson says,

       6    "Information specific to TPS holders is not

       7    available, but in general, TPS holders don't

       8    qualify for federal benefit," but in some

       9    states they can qualify for Medicaid and CHIP,

      10    correct?

      11                 MR. CHO:     I'm sorry, where are you?

      12    It's a long email.        Where are you looking?

      13                 MS. WEBB:     The numeral 1 just right

      14    below the first full paragraph.

      15           A     "TPS holders don't qualify" -- "in

      16    general, don't qualify for federal benefits

      17    but can qualify for Medicaid or CHIP in select

      18    states."

      19           Q     Thank you.

      20           A     With conditions, it looks like.

      21           Q     Thank you.

      22                 And do you know what CHIP is?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 64 of 315 PageID #:
                                    10383

                                                                         Page 64
       1           A     Children's Health Insurance Program.

       2           Q     Okay.    Do you know whether it works

       3    closely with the Medicaid program?

       4                 MR. CHO:     Object to the form.

       5           A     Yes, I think there -- they work

       6    closely together.

       7           Q     Okay.    And so then after what you

       8    read, there's a list for who can qualify,

       9    correct?

      10                 MR. CHO:     Again, the document speaks

      11    for itself.

      12           A     That is correct.

      13           Q     And there's a description of

      14    nonqualified immigrants or those who would not

      15    qualify, correct?

      16                 MR. CHO:     Same objection.

      17           A     That is correct.

      18           Q     Okay.    Then number 2, which is just

      19    kind of in the middle of the page, indicates

      20    that OPQ is still looking for the demographic

      21    data, including on kids, correct?

      22           A     Including ages, yes.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 65 of 315 PageID #:
                                    10384

                                                                         Page 65
       1           Q     Including ages, thank you.

       2                 And number 3 says that they "don't

       3    yet have a response" on the crime statistics

       4    from SCOPS and OPQ.

       5                 MR. CHO:     Again, the document speaks

       6    for itself.

       7           Q     Correct?

       8           A     That is correct.

       9           Q     Ms. Anderson also notes here that

      10    "the most promising route may be something

      11    relating to the number of Haitian TPS

      12    beneficiaries who had their TPS withdrawn on

      13    criminal grounds."        Is that correct?

      14           A     That's correct.

      15           Q     Okay.    And, now, if they've had

      16    their TPS status withdrawn, they would not be

      17    affected one way or another by whether TPS was

      18    extended, right?

      19                 MR. CHO:     Object to the form.

      20           A     I would have to ask counsel if they

      21    were eligible or not eligible.           I do not know

      22    off the top of my head.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 66 of 315 PageID #:
                                    10385

                                                                         Page 66
       1           Q     Then number 4 indicates that -- it's

       2    "how often they travel back and forth to the

       3    island."     It says, they can tell who sought to

       4    travel but that the data won't reflect whether

       5    they actually did travel, correct?

       6                 MR. CHO:     Object to the form.

       7           A     That is correct.

       8           Q     Okay.    And finally, number 5, which

       9    is "Remittances data," it says that the

      10    information isn't available for TPS holders,

      11    but they do have some ideas of how to

      12    extrapolate the amount of remittances from

      13    general data, correct?

      14           A     Correct.

      15           Q     Then they have an analysis,

      16    actually, of that below, correct?

      17                 MR. CHO:     Object to the form.       The

      18    document speaks for itself, and this is not a

      19    document that -- or an email that Ms. Nuebel

      20    Kovarik had composed herself, but, again, the

      21    document says what it says.

      22                 MS. WEBB:     Correct.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 67 of 315 PageID #:
                                    10386

                                                                         Page 67
       1            A    They're providing some type of

       2    analysis on remittances in the email, yes.

       3            Q    And in that analysis they can't

       4    actually tell if a particular TPS holder

       5    actually sent any remittances, can they?

       6                 MR. CHO:     Object to the form.       The

       7    document speaks for itself.

       8            A    I don't think on an individual

       9    basis, but they can -- they can average it

      10    out, I think is what it attempts to say.              "The

      11    average member of the Haitian diaspora would

      12    send back approximately $1,406 per year."

      13           Q     Including -- so that would include

      14    all Haitians in the United States.            Or how

      15    would you define that term, "Haitian

      16    diaspora"?

      17                 MR. CHO:     Object to the form.

      18           A     I don't know how they define it

      19    here.

      20           Q     Fair to say it includes more than

      21    just Haitian TPS beneficiaries?

      22                 MR. CHO:     Object to the form.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 68 of 315 PageID #:
                                    10387

                                                                         Page 68
       1           A     It could involve people -- it could

       2    include people who do not have TPS.

       3           Q     If you follow me to the very bottom

       4    of the page --

       5                 MR. CHO:     What page are you

       6    referring to?

       7                 MS. WEBB:     Same page, sorry.

       8                 MR. CHO:     There's a 3789?

       9                 MS. WEBB:     Yes.

      10           A     Okay.

      11           Q     "According to the Migration Policy

      12    Institute, per data from the most recent U.S.

      13    census, the Haitian diaspora population in the

      14    United States (consisting of individuals born

      15    in Haiti or reporting Haitian ancestry)

      16    consisted of approximately 954,000 people."

      17                 Do you see that?

      18           A     Yes.

      19           Q     So then this -- their analysis is

      20    calculated off of this broader Haitian

      21    diaspora population.        I'm not sure I'm

      22    pronouncing that right.         Correct?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 69 of 315 PageID #:
                                    10388

                                                                         Page 69
       1                   MR. CHO:   Object to the form.

       2            A      It appears so.

       3            Q      Okay.   So in response to this

       4    gathered information at 9:52 p.m. there on

       5    Friday, you thank them for their work,

       6    correct?

       7            A      That is correct.

       8            Q      And you say that you passed it on to

       9    the Secretary's office, correct?

      10           A       Correct.

      11           Q       And at the time, who -- who was

      12    that?       Who were you passing it on to?

      13           A       I believe it's Gene Hamilton, but I

      14    don't have the email to prove that.

      15           Q       And then you -- it looks like you

      16    ask for contact information of SCOPS and OPQ.

      17    Is that because, as you had mentioned earlier,

      18    you still -- you didn't know exactly who to

      19    reach out to within those divisions?

      20           A       Yeah, I wanted to know who -- who

      21    did the work on what and I might need them

      22    over the weekend.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 70 of 315 PageID #:
                                    10389

                                                                         Page 70
       1           Q     Okay.    So it's fair to say you're

       2    working fairly late into the night on Friday

       3    of your first week on a new job.

       4                 MR. CHO:     Is that a question?

       5                 MS. WEBB:     It is a question, yes.

       6                 MR. CHO:     Object to the form.

       7           A     I work late every night of the week

       8    and every Friday.

       9           Q     Okay.

      10                 MR. CHO:     Hopefully not today.

      11           Q     And so it also looks like you may

      12    be, you know, contacting some people and

      13    asking them to work over the weekend.

      14                 Is that common or is that sort of

      15    unusual in your early stages of the job?

      16                 MR. CHO:     Object to the form.

      17           A     There are a lot of dedicated people

      18    at the agency that work over the weekend,

      19    especially when the Secretary's office needs

      20    something, so I assume I was just trying to

      21    make sure that I had my bases covered in case

      22    I need more information.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 71 of 315 PageID #:
                                    10390

                                                                         Page 71
       1           Q     Sure.

       2                 And what was the sense of urgency

       3    here to get the information so fast?

       4                 MR. CHO:     Object to the form.

       5    Testify to what you know.

       6           A     I don't know.      All I know is I work

       7    to be responsive when I get a request, so I

       8    ...

       9           Q     Okay.    So then later that night,

      10    10:11, Anderson -- Ms. Anderson provides you

      11    with the contact information that you had

      12    requested, correct?

      13           A     That is correct.

      14           Q     And then Mr. Prelogar, 12:04 a.m.,

      15    he now provides some additional contact

      16    information, correct?

      17           A     That's correct.

      18           Q     At the time did you have an

      19    understanding of whether Ms. Anderson and

      20    Mr. Prelogar would typically work sort of

      21    these hours?

      22           A     No, I did not.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 72 of 315 PageID #:
                                    10391

                                                                         Page 72
       1           Q     Had you communicated to them the,

       2    you know, sort of why the sense of urgency for

       3    these requests?

       4                 MR. CHO:     Object to the form.

       5           A     I can only go by what I wrote in my

       6    original message.       I don't -- I don't know if

       7    it's conveyed whether or not -- why the sense

       8    of urgency.      I just needed it by the end of

       9    the day.

      10           Q     Okay.    Let's -- another exhibit here

      11    really quick.

      12                 MR. CHO:     Also, if I didn't object,

      13    I think I may have missed it, but I object on

      14    the basis -- on the grounds to answer that

      15    question mischaracterizes her prior testimony.

      16                 (Exhibit 117 was marked for

      17    identification and attached to the deposition

      18    transcript.)

      19                 MR. CHO:     117?

      20                 THE REPORTER:       Yes.

      21                 MR. CHO:     The government objects to

      22    Exhibit 117 on the grounds that this email
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 73 of 315 PageID #:
                                    10392

                                                                         Page 73
       1    contains internal governmental deliberations,

       2    but the witness can answer questions about the

       3    email.

       4           A     (Document review.)

       5           Q     Let me know when you're ready.

       6           A     I'm ready.

       7           Q     Great.     My apologies.

       8                 Does this refresh your recollection

       9    as to what prompted your initial email that

      10    morning of April 7th?

      11                 MR. CHO:     Object to the form.

      12    Mischaracterizes her prior testimony.             The

      13    witness can answer.

      14           A     I don't remember this specific

      15    email.     I just remember Gene asking for the

      16    data, so even looking at it right now, I don't

      17    recall -- recall receiving it.

      18           Q     Okay.    You remember him requesting

      19    the data, you said.

      20           A     Yes.

      21           Q     Okay.    So this email is dated April

      22    7th, 2017, 7:58 a.m., correct?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 74 of 315 PageID #:
                                    10393

                                                                         Page 74
       1           A     Correct.

       2           Q     It goes to you and others, correct?

       3           A     Correct.

       4           Q     Then your email is dated 9:19 a.m.

       5    of that same day, Friday, April 7th, goes to,

       6    as we discussed, Mr. Prelogar, Ms. Anderson

       7    and Mr. Phillips, correct?

       8           A     Correct.

       9           Q     And if you take a look at your

      10    bullet points and compare them to his bullet

      11    points of the information he's requesting, do

      12    they look almost identical?

      13                 MR. CHO:     Object to the form.       The

      14    documents speak for themselves.

      15           A     Nearly identical.       He had two data

      16    sets in the last bullet that I broke out into

      17    two different bullets.

      18           Q     Okay.    Would you be comfortable

      19    making the inference that your request to your

      20    staffers was prompted by his request to you

      21    and others?

      22                 MR. CHO:     Object to the form.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 75 of 315 PageID #:
                                    10394

                                                                         Page 75
       1    Mischaracterizes her prior testimony.             The

       2    documents do speak for themselves.            Testify to

       3    what you know.

       4           A     I remember getting a request from

       5    Gene Hamilton.       And looking at the email now,

       6    it looks like I sent a request for data based

       7    on a request from Gene.

       8           Q     Okay.    So let's go back to -- to

       9    your email, back to where we were.            Yes, back

      10    to 116.

      11                 Okay.    So really late on Friday

      12    night at 12:04 a.m. --

      13                 MR. CHO:     Do you want to direct us

      14    to a specific page number?

      15                 MS. WEBB:     Yes.    Hold on.    My page

      16    numbers are cut off here.

      17           A     787.

      18           Q     Yes.

      19                 Okay.    So he had -- he had provided

      20    you some additional contact info at 12:04 a.m.

      21    on Saturday.      And the next email, Monday,

      22    April 10th, 2017, 9:31 a.m. -- let me just ask
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 76 of 315 PageID #:
                                    10395

                                                                         Page 76
       1    you who these new people are who added to the

       2    chain.     So we have Alexander King.         Do you

       3    know who he --

       4           A     He works in Service Center

       5    Operations.

       6           Q     Did he at the time?

       7           A     Yes.

       8           Q     What about Nicole Frenchik-Putnam?

       9           A     I don't know that person.

      10           Q     Okay.

      11           A     But it appears from a previous email

      12    that she works at OPQ.

      13           Q     What about Michael Hoefer?

      14           A     Hoefer is the head of the OPQ

      15    division.

      16           Q     And then Victoria Porto?

      17           A     I believe Victoria at the time was

      18    his deputy, Michael's deputy.

      19           Q     What about Catherine Chiang?

      20           A     I do not know Catherine Chiang.

      21           Q     And are these people also generally

      22    sort of subject matter experts?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 77 of 315 PageID #:
                                    10396

                                                                         Page 77
       1           A     I'll just note for the record that I

       2    also do not know David Lee, who is also on the

       3    cc line.

       4           Q     Yes, thank you.

       5           A     I can only speak to my staff,

       6    subject matter experts Mr. Prelogar,

       7    Ms. Anderson, Mr. Phillips.

       8                 I don't know about the rest of them.

       9           Q     Okay.    Okay.    So shortly thereafter,

      10    April 10, 2017, 9:38 a.m., Ms. Chiang says

      11    that they've already sent the TPS information

      12    that OPQ is able to provide, correct?

      13           A     That is correct.

      14           Q     At the time did you have any

      15    understanding of whether the OPQ people had

      16    worked on this over the weekend?

      17                 MR. CHO:     Object to the form.

      18           A     I don't know if they did or not.

      19           Q     Okay.    And then moving up the chain

      20    to the page before on April 10, 2017, 9:44

      21    a.m., Alexander King, who you said was from

      22    Service Center Ops.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 78 of 315 PageID #:
                                    10397

                                                                         Page 78
       1           A     That's correct.

       2           Q     So he says that there -- "the SFO

       3    SCOPS and the SCOPS TPS portfolio managers are

       4    currently researching whether we can

       5    electronically pull data pertaining to TPS

       6    criminality," correct?

       7           A     Correct.

       8           Q     But then he says he's not sure what,

       9    if any, data they'll actually be able to

      10    provide, correct?

      11           A     That's correct.

      12           Q     He says, we'll do our best, correct?

      13           A     Correct.

      14                 MR. CHO:     Again, the document does

      15    speak for itself.       You are paraphrasing, just

      16    for the record.

      17    BY MS. WEBB:

      18           Q     He says, "But we'll do our best."

      19                 Okay.    And then you respond at 9:52

      20    a.m. and you say, "As soon as you can would be

      21    great," correct?

      22                 MR. CHO:     Again, object to form.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 79 of 315 PageID #:
                                    10398

                                                                         Page 79
       1    The document does speak for itself.

       2           A     That is not correct.

       3           Q     You say, "Thanks, Alex as soon as

       4    you can, that would be" --

       5           A     That is not my email.

       6           Q     I'm sorry, you're right.         You're

       7    right.     My apologies.

       8                 So Larry Levine responds, "Thanks,

       9    Alex - as soon as you can would be great."

      10    Correct?

      11           A     Correct.

      12           Q     And were you aware at the time --

      13    had you informed Mr. Levine at the time that

      14    there was a sense of urgency for this?

      15                 MR. CHO:     Object to the form.

      16    Mischaracterizes her prior testimony.             That's

      17    not a word that she had used previously, but

      18    the witness can answer.

      19           A     I don't recall what I told

      20    Mr. Levine about this request.

      21           Q     So on the next email, April 10,

      22    2017, 11:04 a.m. when Catherine Chiang says,
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 80 of 315 PageID #:
                                    10399

                                                                         Page 80
       1    "We updated column names and table headers to

       2    differentiate between information relating to

       3    petitioners versus beneficiaries," did you

       4    understand beneficiaries to be a reference to

       5    TPS beneficiaries?

       6           A      I don't know if I knew it at the

       7    time.      I'm still trying to make heads or tails

       8    of what petitioners and beneficiaries are

       9    based on this email.

      10           Q     Okay.    Okay.    So in the email

      11    immediately above, this is the same day at

      12    1:29 p.m., you have "Another question and

      13    quick turnaround request (for D1 before his

      14    3:00 meeting)."       So I guess that was a

      15    90-minute turnaround time, correct?

      16                 MR. CHO:     Object to the form.

      17           A     Correct.

      18           Q     And D1 at the time, who was that in

      19    April of 2017?

      20           A     I believe it was -- you know, I

      21    don't know if it was Laura Shalava (phonetic)

      22    or Mr. McCament, but it says his 3:00 meeting.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 81 of 315 PageID #:
                                    10400

                                                                         Page 81
       1           Q     Right.     So it was likely Director

       2    James McCament, correct?

       3                 MR. CHO:     Object to the form.

       4           A     It's very possible it's

       5    Mr. McCament, and he was Acting Director at

       6    the time.     I don't know.

       7           Q     Okay.    So when you ask -- you say,

       8    "For each question asked, can we summarize for

       9    Mr. McCament whether we track the data or

      10    whether we can track if asked by the

      11    Secretary," by data you mean -- essentially

      12    the information in the bullet points directly

      13    below that, correct?

      14           A     Right.

      15           Q     And are you asking whether the data

      16    is currently tracked or could be tracked if he

      17    asked for it to be tracked?

      18                 MR. CHO:     Object to the form.

      19           A     Whether we could track the data or

      20    whether we can track if asked.           Whether we do

      21    track it currently or whether we could in the

      22    future, essentially.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 82 of 315 PageID #:
                                    10401

                                                                         Page 82
       1           Q     And you say, "I started something in

       2    red, but could use some help."

       3                 I don't think we got color versions

       4    of these documents, but does it look like

       5    after the dashes you added some -- a start for

       6    some of these bullet points?

       7           A     That appears to be correct.

       8           Q     But not for the bullet point "how

       9    many have been convicted of crimes of any

      10    kind"?

      11           A     That is correct.

      12           Q     Then Ms. Anderson responds at 1:49

      13    p.m. that your summaries look correct, right?

      14                 MR. CHO:     Object to the form.

      15           Q     Excuse me, that it "looks like that

      16    correctly sums up what we know currently" --

      17           A     That is correct.

      18           Q     -- did I read that right?

      19                 And then in the next email, April

      20    10, 2017, 1:58 p.m., this is from Nicole

      21    Frenchik-Putnam.

      22                 MR. CHO:     I believe it's
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 83 of 315 PageID #:
                                    10402

                                                                         Page 83
       1    Putnam-Frenchik.

       2                 MS. WEBB:     Oh, I'm sorry, Nicole

       3    Putnam-Frenchik.

       4           Q     You testified she was from OPQ,

       5    correct?

       6           A     Yes.

       7           Q     She writes, "Currently OPQ PAER does

       8    not have access to the system that may include

       9    criminal history so we are unable to speak to

      10    how it may be captured."         Correct?

      11           A     Correct.

      12           Q     What is PAER?

      13           A     I do not know.

      14           Q     Do you have any understanding of

      15    what sort of system she's referring to?

      16           A     No.    We have a lot of systems.

      17           Q     April 10th, same day, 2:42 p.m.,

      18    Alexander King responds.         He says, "As of now,

      19    I've been unable to verify whether we can

      20    systemically pull electronic criminality data

      21    (IDENT fingerprint records), by type of

      22    immigration benefit request, country
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 84 of 315 PageID #:
                                    10403

                                                                         Page 84
       1    citizenship/country of birth or other

       2    biographical information besides an

       3    individual's A-number or name and date of

       4    birth."     Correct?

       5           A     Correct.

       6           Q     And what -- do you know what IDENT

       7    is -- stands for?

       8           A     I don't know what it stands for.

       9           Q     Do you mean what IDENT fingerprint

      10    records are?

      11           A     Not specifically.

      12           Q     Do you know anything about them?

      13                 MR. CHO:     Object to the form.

      14           A     I don't know if IDENT is a publicly

      15    known database, but IDENT normally provides

      16    criminal history or fingerprint records.              I

      17    don't know who maintains it.

      18           Q     Okay.    So you don't know whether

      19    it's USCIS's database?

      20           A     I don't.

      21           Q     Do you know whether USCIS keeps

      22    track of fingerprints of people with
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 85 of 315 PageID #:
                                    10404

                                                                         Page 85
       1    immigration status in the United States?

       2           A     I don't know.

       3           Q     Okay.    Moving along.

       4                 Well, one more thing here.          So

       5    Mr. King goes on to say after that paragraph

       6    that I just read, "I know the fingerprint

       7    records are stored in an electronic system,

       8    but I believe it's a person centric record

       9    only tied to the individual's basic

      10    biographical information.          In other words, I

      11    don't believe the fingerprint records contain

      12    the other pieces of information we're

      13    interested in (i.e., aliens with criminal

      14    records who are also TPS beneficiaries from

      15    Haiti)."

      16                 Did I read that right?

      17                 MR. CHO:     Again, the document speaks

      18    for itself.      The witness can answer.

      19           A     I didn't follow along, but I think

      20    you read it correctly.

      21           Q     Okay.    So this is -- we're

      22    essentially three and a half minutes before
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 86 of 315 PageID #:
                                    10405

                                                                          Page 86
       1    the 3:00 deadline that you had mentioned.               And

       2    it looks like we still don't have data yet on

       3    TPS criminality, correct?

       4                 MR. CHO:     Object to the form.

       5           A     On criminality?

       6           Q     Yes, on criminality.

       7           A     It does not appear that we have

       8    criminal data.

       9           Q     Okay.    At the time, were you

      10    surprised that no one could find the

      11    criminality information?

      12                 MR. CHO:     Object to the form.       She's

      13    here as a fact witness.         You can testify if

      14    you can.

      15           A     I don't recall my reaction.          I'm

      16    always surprised that the agency lacks data in

      17    certain instances, so I wouldn't be surprised,

      18    but I don't recall my reaction to this.

      19           Q     Do you recall that 3 p.m. meeting

      20    that day that you referred to in your --

      21           A     No.

      22           Q     Sorry?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 87 of 315 PageID #:
                                    10406

                                                                         Page 87
       1           A     No, I don't.

       2           Q     Okay.    So the next email is from

       3    you, but now we're fast forward to April 25th,

       4    2017, two weeks later, and you say you're back

       5    -- "I'm back again with a request for data on

       6    Haitians with TPS."        Correct?

       7           A     That is correct.

       8                 MR. CHO:     Same objection.

       9           Q     And these are three new requests,

      10    correct?     Below you have the three bullet

      11    points.

      12                 MR. CHO:     Object.    The document

      13    speaks for itself.        The witness can answer.

      14           A     They appear to be three different

      15    requests, or somewhat different.

      16           Q     Okay.    And was it your idea to

      17    request these categories of information?

      18                 MR. CHO:     Object to the form to the

      19    extent it seeks information leading to

      20    internal governmental deliberations, but the

      21    witness can answer.

      22           A     I don't know why I made the request.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 88 of 315 PageID #:
                                    10407

                                                                         Page 88
       1           Q     All right.     You don't remember who

       2    -- who was requesting it?

       3                 MR. CHO:     Object to the form.       Asked

       4    and answered.

       5           A     No.

       6           Q     Do you recall having any

       7    understanding of why the -- why you were

       8    requesting the data?

       9                 MR. CHO:     Object to the form and to

      10    the extent it seeks information leading to

      11    internal governmental deliberations, but the

      12    witness can answer.

      13           A     I do not -- I do not recall.

      14           Q     So in bullet point 2, when it says,

      15    "Since designation, how many have committed

      16    crimes?"     Does "designation" mean TPS

      17    designation there?

      18           A     I believe so.

      19           Q     So you wanted essentially all --

      20    well -- all criminal data on Haiti TPS holders

      21    since 2010, correct?

      22                 MR. CHO:     Object to the form.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 89 of 315 PageID #:
                                    10408

                                                                         Page 89
       1           A     I think your question is misleading.

       2    I would ask you to re-ask it.           You said all

       3    criminal data?       I don't think I asked for all

       4    criminal data.

       5           Q     Sure, sure.

       6                 You asked how many TPS holders have

       7    committed crimes since 2010, correct?

       8                 MR. CHO:     Object to the form.       The

       9    document speaks for itself, and that's not

      10    what the document says.

      11           A     That's not what the document says.

      12           Q     Well, since designation.

      13           A     Since designation.

      14           Q     Do you know when that was?

      15           A     No, I don't know.

      16           Q     Do you know when Haiti was given its

      17    initial TPS designation?

      18           A     I know its initial designation was

      19    in 2010, but I do not know what other

      20    designations have been made, so this could

      21    have been for any extent.

      22           Q     Do you know whether it was
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 90 of 315 PageID #:
                                    10409

                                                                         Page 90
       1    redesignated in 2011?

       2            A    I don't recall.

       3            Q    Generally what's your understanding

       4    of the process by which a person from a

       5    country designated for TPS can themselves

       6    apply for TPS status?

       7                 MR. CHO:     Object to the form.       Are

       8    you referring to Haiti or something else?

       9                 MS. WEBB:     Just TPS generally, just

      10    the process.

      11                 MR. CHO:     Object.    Object to the

      12    form.

      13           A     My understanding is, after a

      14    designation is made, there are instructions in

      15    the Federal Register Notice for individuals

      16    who want to register, and there's a

      17    registration process.

      18           Q     Okay.    Do you have any understanding

      19    of how long the registration process would

      20    take?

      21           A     I do not.

      22           Q     Do you know whether there would be
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 91 of 315 PageID #:
                                    10410

                                                                         Page 91
       1    any gap in time between a TPS designation for

       2    a country and when an individual is granted

       3    individual TPS beneficiary status?

       4                 MR. CHO:     Object to the form.

       5           A     I do not know.

       6           Q     So your request here by asking for

       7    information on how many have committed crimes

       8    since designation would potentially capture

       9    criminal activity before an individual

      10    themselves had registered for TPS beneficiary

      11    status, correct?

      12           A     I don't think that's true.

      13                 MR. CHO:     Object to the form.       Go

      14    ahead.

      15           A     I don't think that's true.          I don't

      16    know if that's accurate.

      17           Q     Okay.    Because you don't know how

      18    long the registration process takes?

      19           A     Or if there is actually a lull

      20    between designation and obtaining status.

      21           Q     Okay.

      22           A     I think that's what you're asking.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 92 of 315 PageID #:
                                    10411

                                                                         Page 92
       1           Q     Yes, yes.

       2                 But you did say that individuals do

       3    have to register pursuant to instructions in

       4    the Federal National Register, correct?

       5           A     Correct.

       6           Q     It's not instantaneous that once a

       7    country's designated all individuals receive

       8    status in that instant, correct?

       9                 MR. CHO:     Object to the form.

      10           Q     Or do you know?

      11           A     I don't think that they do, but I

      12    don't know -- I just don't know if there's a

      13    lull between whether or not they're considered

      14    to have had TPS since the designation.             I do

      15    not know.

      16           Q     Okay.    And so after that -- after

      17    that bullet point, "Since designation, how

      18    many have committed crimes?"          You write, "We

      19    previously asked but data is difficult to

      20    obtain?     What can we say here?        How can it be

      21    obtained if not already?"

      22                 So did you have a sense at the time
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 93 of 315 PageID #:
                                    10412

                                                                         Page 93
       1    that this was difficult data to get?

       2                 MR. CHO:     Object to the form.       The

       3    document speaks for itself.          The witness can

       4    answer.

       5           A     It appears from the previous email

       6    chains that criminal data is difficult to

       7    obtain.

       8           Q     Okay.    And when you write, "What can

       9    we say here?" who is ultimately getting this

      10    information?

      11           A     I do not know.

      12           Q     Who would you need to say something

      13    about this to?

      14           A     I don't know who specifically it was

      15    for.

      16           Q     So you testified earlier that you

      17    recall Gene Hamilton asking you for the

      18    original data that you had asked for in your

      19    April 7, 2017, 9:19 email, correct?

      20                 MR. CHO:     Object to the form.

      21    Mischaracterizes the prior testimony.             The

      22    witness can answer.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 94 of 315 PageID #:
                                    10413

                                                                         Page 94
       1           A     Correct.

       2           Q     Do you recall whether he also asked

       3    for this information?

       4                 MR. CHO:     Object to the form.

       5           A     I can't say with certainty, no.           I

       6    do not know who asked for this information.

       7           Q     Okay.    So, in the third bullet

       8    point, you write, "Since designation, how many

       9    are on public assistance?          Out of work?"

      10    Correct?

      11           A     Correct.

      12           Q     So if we compare that back to your

      13    original April 7th, 2017, 9:19 a.m. request,

      14    there you had asked for "details on how many

      15    TPS holders are on public and private relief,"

      16    correct?

      17                 MR. CHO:     Object to the form.       The

      18    document speaks for itself.

      19           A     That's what I asked, yes.

      20           Q     So now you've broadened this request

      21    here, correct, by adding "out of work" in

      22    addition to public assistance, correct?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 95 of 315 PageID #:
                                    10414

                                                                         Page 95
       1                 MR. CHO:     Object to the form.       The

       2    document speaks for itself.

       3           A     That is correct.

       4           Q     So the next email at 1:43 p.m. of

       5    April 25th, Ms. Anderson responds to you and

       6    there are some -- I just want to ask you about

       7    some additional people on the email chain.

       8    Some of them were added a few emails ago, but

       9    do you know who Guillermo Roman-Riefkohl is?

      10           A     I do not.

      11           Q     What about Scott Massey?

      12           A     I do not.

      13           Q     Ronnie Thomas?

      14           A     I know of Ronnie Thomas.

      15           Q     Okay.    And who he is?

      16           A     He works for Senator -- Service

      17    Center Operations.

      18           Q     What about April Padilla?

      19           A     I don't know, but reading the next

      20    email, I know that she works for Security and

      21    Fraud Office and Service Center Operations.

      22           Q     And then Bret Woerz?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 96 of 315 PageID #:
                                    10415

                                                                         Page 96
       1           A     I do not know.

       2           Q     Carl Risch?

       3           A     Carl Risch was, I believe, Acting

       4    Chief of Staff at the time.

       5           Q     For the Director?

       6           A     For the Acting Director or the

       7    Director.

       8           Q     Okay.    So Ms. Anderson writes -- I

       9    have a hole punch through the very first word,

      10    but "we'll work to compile a group response,

      11    but would appreciate your input to help us

      12    solidify the responses to the three questions.

      13    We've put forward a starting point in red

      14    below.     Could you please read the responses

      15    and weigh in with any information that your

      16    respective offices may have (data or an

      17    explanation of why the requested data isn't

      18    available) by 2:30 today?          Thanks!"    Correct?

      19                 MR. CHO:     So, the first word is

      20    "all."

      21                 MS. WEBB:     "All," right.      Thank you.

      22                 MR. CHO:     It was punched out.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 97 of 315 PageID #:
                                    10416

                                                                         Page 97
       1           A     That is correct.

       2           Q     So that's 47 minutes from 1:43,

       3    correct, something like that?

       4           A     The email is at 1:43.

       5           Q     So I'm just trying to understand the

       6    sort of sense of urgency here.           Do you have an

       7    understanding of why such a short turnaround

       8    time?

       9                 MR. CHO:     Object to the form.

      10    Testify to what you know.

      11           A     I know by looking at the email at

      12    12:13 that I sent, I did not reference a time

      13    by which I needed the information.

      14           Q     Okay.

      15           A     So I'm not sure if there was a sense

      16    of urgency or not.

      17           Q     Okay.

      18           A     I will note that the sense of

      19    urgency on the first chain appears to be for a

      20    briefing, and that's it.

      21           Q     Okay.    Where are you looking?

      22           A     On the first email, the first April
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 98 of 315 PageID #:
                                    10417

                                                                         Page 98
       1    -- April 7th.

       2           Q     Is that your 9:19 email or a later

       3    email?

       4           A     I'm just saying that there appears

       5    to be -- I put a deadline on my first email on

       6    Friday, April 7th, at 9:19 a.m.           I did not put

       7    a time frame on the 12:13 email from April

       8    27th.

       9           Q     Okay.    Did you recall that this was

      10    for a briefing more generally?

      11           A     No, I'm just making the leap or the

      12    assumption based off of the other emails you

      13    showed me.

      14           Q     Based on Gene Hamilton's email?

      15           A     Yes.

      16                 MS. WEBB:     Let's take a break.

      17    We're almost done with this email chain.

      18                 THE VIDEOGRAPHER:       Going off the

      19    record at 11:53.

      20                     (A brief recess was taken.)

      21                 THE VIDEOGRAPHER:       We are back on

      22    the record at 12:03.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 99 of 315 PageID #:
                                    10418

                                                                         Page 99
       1    BY MS. WEBB:

       2           Q     So just going back -- back to your

       3    April 25th -- excuse me, back to

       4    Ms. Anderson's April 25th, 2017, 1:43 p.m.

       5    email that we had just been speaking about.

       6    So she has -- she's taken your bullet points

       7    and filled in some additional information,

       8    correct?

       9                 MR. CHO:     Object to the form.       The

      10    document speaks for itself.          The witness can

      11    answer.

      12           A     It appears so.      She said she did.

      13           Q     Okay.    So in response to number 1,

      14    it says, "The TPS statute does not require

      15    individuals to have lawful status in order to

      16    qualify for TPS."

      17                 My question is, were you at the time

      18    aware of that?       Do you recall?

      19           A     I don't recall.

      20           Q     Do you recall whether you considered

      21    withdrawing your request for this data because

      22    it wasn't relevant under the TPS statute?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 100 of 315 PageID #:
                                    10419

                                                                         Page 100
        1                 MR. CHO:    Object to the form.        Calls

        2    for a legal conclusion.         The witness can

        3    answer.

        4          A      I don't think I recall pulling the

        5    question, no.

        6          Q      So she goes -- Ms. Anderson goes on

        7    to explain that the data is self-reported and

        8    says that, it looks like the fourth sentence

        9    there, "Additionally not all applicants

      10     provide this information on the form in a

      11     standard or recordable fashion," correct?

      12           A      Correct.

      13           Q      And then she -- then she writes that

      14     "The 2016 annual TPS report to Congress shows

      15     that 80 of the 58,706 Haitian TPS

      16     beneficiaries have their status reported in

      17     USCIS systems as 'without inspection,'"

      18     correct?

      19           A      Correct.

      20           Q      Did you at the time understand

      21     "without inspection" meant?

      22           A      Most likely "without inspection"
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 101 of 315 PageID #:
                                    10420

                                                                         Page 101
        1    means entered without inspection, without

        2    being inspected by an officer.

        3          Q      Okay.   What does that mean, just

        4    generally?

        5                 MR. CHO:    Object to the form.

        6          A      Without inspection can mean that

        7    somebody entered through a land port or other

        8    and did not go to a port of entry or to an

        9    officer and they entered illegally.

      10           Q      Entered illegally, okay.

      11                  When she writes, "However, we note

      12     that the same report shows that 48,597 of the

      13     58,706 Haitian TPS beneficiaries had their

      14     status reported in USCIS systems as unknown,"

      15     do you have an understanding of why they would

      16     appear in the data as unknown?

      17           A      It would appear in the system as

      18     unknown because they -- it's self-reported as

      19     stated above, so it's possible that people do

      20     not self-report their status when they're

      21     applying.

      22           Q      Okay.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 102 of 315 PageID #:
                                    10421

                                                                         Page 102
        1                 And the TPS statute doesn't require

        2    them to report their status when they apply,

        3    correct?

        4                 MR. CHO:    Object to the form.        Calls

        5    for a legal conclusion.         The witness can

        6    answer.

        7          A      I don't know what the statute

        8    requires or what the regulatory scheme

        9    requires.

      10           Q      Do you know whether TPS beneficiary

      11     -- I mean -- well, do you know whether persons

      12     who are in the U.S. illegally can receive the

      13     benefit of TPS status --

      14                  MR. CHO:    Object to the form.        Calls

      15     --

      16           Q      -- or do they have to be legal,

      17     legal here?

      18                  MR. CHO:    Object to the form.        Calls

      19     for a legal conclusion.         The witness can

      20     answer.

      21           A      The statute, according to

      22     Ms. Anderson, does not require individuals to
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 103 of 315 PageID #:
                                    10422

                                                                         Page 103
        1    have lawful status.       I am aware of that.

        2          Q      Okay.    So when the status is being

        3    reported on the USCIS systems as unknown, is

        4    that -- at that time is that when the TPS

        5    beneficiary to be is applying, is sort of

        6    registering?

        7          A      That is my assumption, that when

        8    they're -- when they're registering or

        9    applying, they're asked that question and some

      10     may attest, some may not know, some may not

      11     know what to put down for that.

      12           Q      Okay.    Okay.   But so, I guess, in

      13     spite of the fact that the statute does not

      14     require individuals to have lawful status in

      15     order to qualify for TPS, you were still

      16     asking for their status predetermination,

      17     correct?

      18                  MR. CHO:    Object to the form.

      19     Argumentative.       The witness can answer.

      20           A      I don't know if the TPS statute

      21     precludes us from asking that question, and it

      22     should be noted that questions on forms go
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 104 of 315 PageID #:
                                    10423

                                                                         Page 104
        1    through notice incumbent and rulemaking.

        2          Q      All right.     So do you know whether

        3    someone who had been in the U.S. illegally for

        4    some time could qualify as a TPS beneficiary?

        5                 MR. CHO:    Object to the form.        Calls

        6    for a legal conclusion.         The witness is not

        7    here as a 30(b)(6) witness as you noted

        8    earlier, but she can answer.

        9          Q      Just in your experience.

      10           A      That's my understanding, but I would

      11     need counsel to confirm.         It's my

      12     understanding.

      13           Q      Did you understand your request at

      14     the time, how many current Haitian TPS folks

      15     were illegal pre-TPS designation, to

      16     potentially pull in status, you know, illegal

      17     status from individuals from, you know -- well

      18     before the Haiti TPS designation potentially?

      19                  MR. CHO:    Object to the form.

      20     Vague.    Calls for a legal conclusion.          The

      21     witness can answer if she can.

      22           A      I think the question is really
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 105 of 315 PageID #:
                                    10424

                                                                         Page 105
        1    pointed to know what status people had before

        2    they were granted TPS status, so how many were

        3    illegal or unlawfully present prior to the

        4    designation.

        5          Q      Okay.   Did you understand that to be

        6    sort of immediately prior to the designation

        7    or from a broader time period?

        8                 MR. CHO:    Object to the form.

        9          A      I would assume it's immediately

      10     prior.    I don't know exactly, again, where the

      11     question came from, but I believe we were just

      12     seeking information on certain statuses of

      13     those who held TPS.

      14           Q      At the time that they registered?

      15           A      Yes.

      16           Q      So, would you agree that someone's

      17     legal or illegal status at the time of TPS

      18     designation would not necessarily reflect the

      19     person's current immigration status?

      20                  MR. CHO:    Object to the form.        Calls

      21     for a legal conclusion.         The witness can

      22     answer if she can.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 106 of 315 PageID #:
                                    10425

                                                                         Page 106
        1          A      It does not matter what the status

        2    of the individual is prior to registration, I

        3    don't believe, but if TPS were to be

        4    terminated, for example, they would revert

        5    back to that status.

        6          Q      All right.     I think my question was

        7    unclear.     Sorry about that.       I'll try again.

        8          A      Okay.

        9          Q      So someone who received a TPS

      10     beneficiary status could subsequently attain a

      11     different immigration status, such as a green

      12     card or even citizenship, correct?

      13           A      That's correct, yes.

      14           Q      So, in other words, the sort of

      15     snapshot at designation would not necessarily

      16     -- snapshot of status of designation would not

      17     necessarily reflect the person's current

      18     immigration status, correct?

      19                  MR. CHO:    Object to the form.

      20           A      It may or may not.

      21           Q      So did you -- at the time, did you

      22     believe that this snapshot of status at the
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 107 of 315 PageID #:
                                    10426

                                                                         Page 107
        1    time of TPS designation was relevant to a

        2    decision to extend, renew, redesignate TPS?

        3                 MR. CHO:    Object to the form.        Calls

        4    for a legal conclusion.         Also to the extent it

        5    seeks information leading to internal

        6    governmental deliberations, the witness can

        7    answer if she can.

        8          A      I don't think there's anything in my

        9    email that suggests that this was being

      10     considered as part of the decision.            I simply

      11     asked for data.      I don't know why I asked for

      12     the data.

      13           Q      Okay.   So, I want to refer you back

      14     to one answer you gave in Ramos just to see if

      15     it refreshes your recollection about this.

      16                  MR. CHO:    I do want to object.        She

      17     did not say a specific document would

      18     necessarily refresh her recollection as to

      19     something that she had testified to.

      20                  MS. WEBB:    It's just on the same

      21     subject so I just want to --

      22                  MR. CHO:    Well, if it's the same
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 108 of 315 PageID #:
                                    10427

                                                                         Page 108
        1    subject, it's already been covered in Ramos,

        2    which we discussed earlier.

        3                 MS. WEBB:    She has a different

        4    answer so I would like to show it to her.

        5                 MR. CHO:    Well, that's fine, but,

        6    again, we're not here to go over things that

        7    have already been addressed in Ramos.

        8                 MS. WEBB:    I appreciate that.        We're

        9    not going to spend a lot of time on this now

      10     or in general today.

      11                  Okay.   This is Exhibit 118.

      12                  (Exhibit 118 was marked for

      13     identification and attached to the deposition

      14     transcript.)

      15     BY MS. WEBB:

      16           Q      Okay.   Does this look familiar?

      17           A      No.

      18           Q      Do you understand that this was your

      19     testimony that you gave in the case Ramos

      20     versus Nielsen, number 18-cv-1554 back in

      21     August of this year?        Take your time if you

      22     need to.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 109 of 315 PageID #:
                                    10428

                                                                         Page 109
        1           A      That's what it says.

        2                  MR. CHO:    Yes.   Objection.     She says

        3    she doesn't recognize this.          Do you want her

        4    to sit here and read the whole transcript?

        5                  MS. WEBB:    No, I don't.

        6                  MR. CHO:    Do you want to point her

        7    to a specific page that you're referring to?

        8                  MS. WEBB:    Yes, absolutely I will do

        9    that.      I just want to make sure that she's

      10     comfortable that this is her testimony.

      11                  MR. CHO:     Why don't you ask her the

      12     question and she can answer.

      13     BY MS. WEBB:

      14            Q     So if you would just go to page 191

      15     for me.     You can just read the testimony and

      16     see if you recall.

      17                  MR. CHO:     What line?

      18                  MS. WEBB:     She should probably read

      19     the whole page just for context starting at

      20     one.

      21            A     (Document review.)

      22                  Okay.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 110 of 315 PageID #:
                                    10429

                                                                         Page 110
        1          Q      Do you recall that exchange at all?

        2          A      Vaguely.

        3          Q      Okay.   I just -- really it's just to

        4    see whether you -- whether your recollection

        5    is refreshed.      So if you go with me to --

        6                 MR. CHO:    Well, she never testified

        7    that her recollection needs to be refreshed,

        8    and page 191 refers to an April 7th email.

        9    The email you've been inquiring right now is

      10     relating to the email from, I believe, April

      11     25th, so these are different emails.

      12                  MS. WEBB:    I'm inquiring about the

      13     whole email chain.

      14                  MR. CHO:    Okay.    But on page 191,

      15     that's referring to an April 7th email, not an

      16     April 25th email.

      17                  MS. WEBB:    Okay.    The email chain

      18     starts on April 7th.

      19                  MR. CHO:    Right, but at the

      20     deposition in Ramos on 191, there was no April

      21     25th email.

      22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 111 of 315 PageID #:
                                    10430

                                                                         Page 111
        1    BY MS. WEBB:

        2           Q     So my question to you, you mentioned

        3    that you just didn't recall what this data was

        4    going to, why it was being requested.

        5                 MR. CHO:    No, she was very specific

        6    about what she's referring to, and that was

        7    what was in the April 25th email.           I mean, the

        8    record shows that.

        9                 MS. WEBB:    Okay.    Let me ask her my

      10     full question and then you can see if you have

      11     an objection.      I think you probably won't.

      12     BY MS. WEBB:

      13            Q     So you didn't testify that you

      14     didn't recall what the data was being used

      15     for.

      16                  Here it mentions that it was to

      17     better understand temporary protected status.

      18     Would that also apply to your April 25th --

      19     your additional inquiries that you propounded

      20     to your staff?

      21                  MR. CHO:    Object to the form.

      22            Q     If you don't remember, that's fine.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 112 of 315 PageID #:
                                    10431

                                                                         Page 112
        1          A      I can't recall.      I -- as he noted, I

        2    don't think the April 25th email was part of

        3    this conversation, so I'm referring only to

        4    the April 7th email, it appears.

        5          Q      Okay.   So then on April 25, with

        6    respect to the information you're requesting,

        7    you don't know sitting here today whether you

        8    were requesting it to determine whether TPS

        9    for Haiti should be terminated or continued,

      10     correct --

      11           A      I don't know.

      12           Q      -- is that right?

      13                  MR. CHO:    Object to the form.

      14           Q      Okay.   So, Ms. Anderson, at the very

      15     end of bullet point 1 in the April 25th, 2:53

      16     p.m. writes --

      17           A      Just a second.

      18           Q      Sure, sure.

      19           A      So 2:53 email from Ms. Anderson.

      20           Q      Yes.

      21           A      Okay.

      22           Q      So the end of bullet point 1, which
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 113 of 315 PageID #:
                                    10432

                                                                         Page 113
        1    we were -- we had discussed a little bit.

        2                 So at the very end of it she writes,

        3    "Given the large number of individuals with

        4    unknown status, 80 is not a reliable estimate

        5    of the number of Haitian beneficiaries who had

        6    no lawful status at the time of applying for

        7    TPS."

        8                 So based on her analysis in the

        9    bullet point, did you agree with her -- her

      10     assessment there?

      11                  MR. CHO:    Object to the form.        The

      12     document speaks for itself.          Again, she's a

      13     fact witness.      Also, the question seeks

      14     information leading to internal governmental

      15     deliberations, but the witness can answer.

      16           A      She states, "Not all applicants

      17     provide this information on the form in a

      18     standard or recordable fashion," so it doesn't

      19     seem to be reliable data.         So when she says

      20     that "80 is not a reliable estimate of the

      21     number of Haitian beneficiaries who had no

      22     lawful status at the time," it is likely not
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 114 of 315 PageID #:
                                    10433

                                                                         Page 114
        1    reliable.

        2          Q      So if you just take a look at her

        3    additional responses to your questions --

        4    we've been over bullet point 1, but to look at

        5    bullet point 2 and bullet point 3, is it fair

        6    to say that at this time there's still no

        7    reliable data that would answer your

        8    questions?

        9                 MR. CHO:    Object to the form.        The

      10     document speaks for itself.          Compound

      11     question.     The witness can answer if you're

      12     able to.

      13           A      It appears from that answer that it

      14     may be achievable, but in paper files you

      15     would have to manually --

      16           Q      You would have to?       Sorry.

      17           A      You would have to manually review.

      18     It's not -- it doesn't seem to be tracked or

      19     collected or tracked, but it may be available

      20     in paper forms or various, unconnected USCIS

      21     systems.

      22           Q      Okay.   And which -- which of the
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 115 of 315 PageID #:
                                    10434

                                                                         Page 115
        1    bullet point are you referring to here?

        2          A      So number 2.

        3          Q      Uh-hmm.

        4          A      On criminal data.

        5          Q      Uh-hmm.

        6          A      It's not available, it says, in the

        7    USCIS systems.      However, it seems to be

        8    available if you were to review paper files or

        9    other various, unconnected USCIS systems.

      10           Q      Which -- which email are you looking

      11     at?   I just don't think I'm on the same one

      12     with you.

      13                  MR. CHO:    Page 3782.

      14           A      After the bold capital sentence

      15     "Information regarding whether TPS

      16     beneficiaries have committed crimes is not

      17     currently available through USCIS systems."

      18                  Do you see that sentence?         This is

      19     page --

      20           Q      Yes, yes, yes.      Okay.

      21                  Got it.    Okay.    Thank you.

      22                  And then what about for the third
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 116 of 315 PageID #:
                                    10435

                                                                         Page 116
        1    bullet point?

        2                 MR. CHO:    I'm sorry, what's the

        3    question?

        4                 MS. WEBB:    I'm getting to it.

        5    BY MS. WEBB:

        6          Q      For the third bullet point, at that

        7    time, was there any data in answer to your

        8    question?

        9                 MR. CHO:    Object to the form.

      10           A      It does not say whether or not the

      11     data is available.       It just says it's --

      12     there's no way our agency or our department to

      13     determine whether they're on public assistance

      14     or out of work, so no data was provided.

      15           Q      Okay.   So then going up to the 2:53

      16     email from Ms. Anderson that we were talking

      17     about earlier, so at that time, because I know

      18     here you're looking for data, essentially, to,

      19     you know, take to someone.

      20                  MR. CHO:    Object to the form.

      21           Q      At that -- by the time of that

      22     email, was there any new, reliable data in
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 117 of 315 PageID #:
                                    10436

                                                                         Page 117
        1    answer to your questions?

        2                 MR. CHO:    Object to the form.        The

        3    document speaks for itself as well as her

        4    prior testimony in the past hour.            The witness

        5    can answer if she can.

        6           A     I don't see any new data.         I don't

        7    know.

        8           Q     Okay.   And then shortly after that

        9    email, Michael Hoefer -- I think you said it

      10     was?

      11            A     Yes.

      12            Q     -- responds.     He's the chief of OPQ,

      13     correct?

      14            A     That's correct.

      15            Q     He says he concurs with the

      16     information at that time.         Correct?

      17            A     Correct.

      18            Q     Okay.   And then two days later --

      19     actually I just want to just check there real

      20     quick.

      21                  Two days later, April 27, 2017,

      22     10:08 a.m., you respond to the same group of
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 118 of 315 PageID #:
                                    10437

                                                                         Page 118
        1    individuals.        You say, "All, thanks so much

        2    for your help on these data requests.            I do

        3    want to alert you, however, that the Secretary

        4    is going to be sending a request to us to be

        5    more responsive.        I know that some of it is

        6    not captured, but we'll have to figure out a

        7    way to squeeze more data out of our systems,

        8    so we may as well get started.          Thanks again!"

        9                 Did I read that correctly?

      10                  MR. CHO:    The document speaks for

      11     itself.

      12            A     Yes.

      13            Q     Do you recall what prompted you to

      14     send that email the two days later?

      15                  MR. CHO:    Object to the form.

      16            A     No.

      17            Q     So you say that the team here will

      18     have to figure out a way to squeeze more data

      19     out of our systems.       At the time did you

      20     believe that these individuals sort of had

      21     other resources that they weren't providing to

      22     you?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 119 of 315 PageID #:
                                    10438

                                                                         Page 119
        1                 MR. CHO:     Object to the form.

        2          A      It's possible that there are other

        3    ways of getting this data.         Again, like I

        4    said, not all of it is captured, but there are

        5    -- there may be other ways of retrieving the

        6    data.

        7          Q      Okay.   By "capture," what do you

        8    mean?

        9          A      So when, for example, somebody

      10     applies for something and they're asked a

      11     series of questions, they may provide that to

      12     us and we collect it, but does the electronic

      13     system capture it or track it electronically.

      14     We have that problem throughout all of our

      15     systems.     So a lot of times it's captured --

      16     and I think I misspoke here.          A lot of it is

      17     -- I may have misspoke.         I don't know.      Some

      18     of it is not captured.        We don't take it in.

      19     We don't --

      20           Q      Record it.

      21           A      -- record it, but we do collect it.

      22           Q      Okay.   How would that occur?         How
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 120 of 315 PageID #:
                                    10439

                                                                         Page 120
        1    would that occur?

        2                 MR. CHO:    Objection to the form.

        3            Q    How would that work?

        4            A    We would collect it manually in a

        5    paper, in a petition or application.

        6            Q    Okay.   Would those be considered

        7    records, though, even if they're not all

        8    electronic?

        9                 MR. CHO:    Object to the form.

      10           A      I don't know the terminology.          It

      11     could be a record.

      12           Q      So when you say "squeeze more data

      13     out of our systems," what did you mean by

      14     that?

      15           A      It's probably not an eloquent use of

      16     what I was trying to say, and that is, when we

      17     need data, we need to be able to provide it or

      18     find a way to do it, and it may not be

      19     overnight, but it may be a long-term project.

      20     So it may require form updates.           It may

      21     require electronic system updates.           But in

      22     order to be more responsive and to understand
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 121 of 315 PageID #:
                                    10440

                                                                         Page 121
        1    the population, we would have to figure out

        2    ways to capture the data.

        3          Q      Capture the data going forward?

        4                 MR. CHO:    Object to the form.

        5          A      Potentially.

        6          Q      Okay.   So with respect to what data

        7    you had available to you at the time, isn't it

        8    true that your staff, you know, they had been

        9    working all this time and they're not -- you

      10     know, they've essentially told you here they

      11     can't provide any more data.          There's no more

      12     data on your request, with a couple of

      13     exceptions.

      14                  MR. CHO:    Object to the form.        The

      15     document speaks for itself.          Argumentative.

      16     The witness can answer.

      17           A      I'm not certain that all the data

      18     sets from this email or the previous email are

      19     just not able to be collected.          I can't say

      20     that with certainty for all of these.

      21           Q      Okay.   So just to sort of recap

      22     because we're now almost done with this long
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 122 of 315 PageID #:
                                    10441

                                                                         Page 122
        1    chain.    So you had initially asked for some

        2    data on the morning of April 7, 2017, correct?

        3                 MR. CHO:    Objection.     Asked and

        4    answered.

        5          A      Correct.

        6          Q      And now here it's the afternoon of

        7    April 27th, correct?

        8                 MR. CHO:    Objection.     Asked and

        9    answered.     We've already gone over that email.

      10           A      Correct.

      11           Q      So do you recall -- you've been

      12     trying to get the data for three weeks now.

      13     Do you recall what generally you wanted to do

      14     with this data?

      15                  MR. CHO:    Objection.     Argumentative.

      16     Object to the form.       Asked and answered.        The

      17     witness can answer again.

      18           A      I do not.

      19                  (Exhibit 119 was marked for

      20     identification and attached to the deposition

      21     transcript.)

      22                  MR. CHO:    What number is this?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 123 of 315 PageID #:
                                    10442

                                                                         Page 123
        1                 THE REPORTER:      119.

        2                 MR. CHO:    18 or 19?

        3                 MR. PIPOLY:     19.

        4                 What's the Bates on that again?

        5                 MR. CHO:    DPP_3115.

        6                 The government objects to Exhibit

        7    119 on the grounds that it contains

        8    deliberative information, but the witness can

        9    answer questions about this exhibit.

      10           A      (Document review.)

      11                  Okay.

      12           Q      So this email, the first email in

      13     the chain is from Aisha Barnes, and it says,

      14     "On behalf of USCIS Exec Sec."          What is that?

      15           A      So the exec or Executive Secretary,

      16     not only does the department have one, but

      17     most components have an executive secretary

      18     and they -- that's where you funnel your

      19     papers, memos, any request or review for

      20     materials.

      21           Q      Okay.   What kind of materials?

      22           A      It could be a briefing memo.          It
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 124 of 315 PageID #:
                                    10443

                                                                         Page 124
        1    could be talking points.         It could be -- it

        2    could be regulations, anything that would need

        3    clearance from various people in the agency.

        4          Q      Okay.   What about a decision memo on

        5    TPS determination?

        6          A      It could be used for that.

        7          Q      And then we have some new people

        8    that I was going to ask you about.           So, Maria

        9    Button, do you know who she is?

      10           A      Maria Button, she works for the

      11     Executive Secretary -- Exec Sec.

      12           Q      And Constance Carter?

      13           A      Exec Sec.

      14           Q      And then Carl Risch is the --

      15           A      Acting Chief of Staff.

      16           Q      Acting Chief of Staff.

      17                  And Josie Graziadio?

      18           A      At the time she worked in my office

      19     and she operated our clearance box.            So she

      20     would receive materials from the Executive

      21     Secretary.

      22           Q      Okay.   What is the clearance box?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 125 of 315 PageID #:
                                    10444

                                                                         Page 125
        1          A      So the policy clearance box is where

        2    -- so it flows from the Executive Secretary to

        3    a clearance box, and then somebody mans that

        4    box to distribute it to subject matter

        5    experts.     So rather than Exec Sec trying to

        6    figure out who the expert is, who to send it

        7    to, they send it to one person in each

        8    directorate.

        9          Q      Okay.   Then once they receive it,

      10     what the subject matter experts do, and that's

      11     the end of the process?

      12           A      Yes, usually there's information

      13     about what is needed, a deadline.           And then it

      14     would go through a review in that directorate

      15     and then go back up to the Executive

      16     Secretary.

      17           Q      That policy clearance email, is that

      18     the clearance box?

      19           A      Yes, for the Office of Policy and

      20     Strategy.

      21           Q      Does the Exec Sec listserv include

      22     sort of other high-ranking officials within
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 126 of 315 PageID #:
                                    10445

                                                                          Page 126
        1    USCIS?

        2          A      Yes, they have discretion to send

        3    materials out depending on where it should go.

        4    So at times they might send something to a

        5    certain directorate or certain individuals.              I

        6    believe I'm copied on most that go to the

        7    policy clearance, usually come to me as well.

        8          Q      Okay.    Would the Director of USCIS

        9    be copied sometimes?

      10           A      Not to my knowledge.

      11           Q      Okay.    What about Gene Hamilton?

      12           A      Well, he worked at the department.

      13           Q      So no?

      14           A      No.    This is just in the USCIS.

      15           Q      USCIS.

      16           A      Yes.

      17                  And Carl Risch, as Chief of Staff,

      18     oversees the Executive Secretary, and that's

      19     why he's put on these emails.

      20           Q      Okay.    What about Craig Symons,

      21     would he be copied sometimes?

      22           A      This is really a question for the
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 127 of 315 PageID #:
                                    10446

                                                                         Page 127
        1    Exec Sec.       At times -- he also has a clearance

        2    box.       Office of Chief Counsel had a clearance

        3    box.       And he may or may not be on emails, but

        4    a lot -- most of what we do runs through

        5    counsel anyway.

        6            Q      Okay.   Would the listserv ever copy

        7    like lower-level staff?

        8            A      Not generally, no.     Usually it goes

        9    to the clearance box and then is dispersed.

      10            Q       Okay.   So this email goes out April

      11     28, 2017, 1:50 p.m., the subject is

      12     "information request" in brackets and then

      13     "TPS for Haiti memo" and then a number after

      14     that.       Correct?

      15                    MR. CHO:   The document speaks for

      16     itself.       The witness can answer.

      17            A       Generally, yes, that's what it says.

      18            Q       So the email states "Good afternoon

      19     OP&S, DHS, ESEC" --

      20            A       ESEC.

      21            Q       ESEC, thank you.

      22                    "DHS ESEC has requested USCIS
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 128 of 315 PageID #:
                                    10447

                                                                         Page 128
        1    provide a memo in regards to the Notice for

        2    the termination of TPS for Haiti.           The

        3    following questions asked by S1 should be

        4    included in the memo."

        5                 Then it lists four questions,

        6    correct?

        7          A      That's correct.

        8          Q      ESEC, is that exec -- the same thing

        9    or is that something else?         No, that is

      10     something else.      What is that?

      11           A      Department, they call their

      12     Executive Secretary the ESEC, and we call --

      13     the USCIS component calls it Exec Sec.             It's

      14     essentially the same function.

      15           Q      So when it says, "The following

      16     questions asked by S1 should be included in

      17     the memo," and then it has the four bullet

      18     points -- and just to read them quickly.             So,

      19     number 1, "How many current Haitian TPS folks

      20     were illegal pre-TPS designation?"

      21                  "2, Since designation, how many have

      22     committed crimes?"
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 129 of 315 PageID #:
                                    10448

                                                                         Page 129
        1                 "3, Since designation, how many are

        2    on public assistance?        Out of work?"

        3                 And then the fourth bullet point

        4    says, "Can we describe what has changed in

        5    Haiti warranting the recommended change (this

        6    may be in the memo but I have not seen it yet)

        7    - would include if verified items such as

        8    rebuild of palace, build of army, change in UN

        9    list, 4 to 5 percent growth in GDP."

      10                  Did I read that right?

      11           A      That's correct.

      12           Q      So numbers 1 through 3 are the same

      13     as what you gave your staff in your April

      14     25th, 12:13 email, correct?          And feel free to

      15     compare.

      16                  MR. CHO:    Object to the form.        The

      17     documents speak for themselves.

      18           A      That is correct, the first three.

      19           Q      Okay.   And they're identically

      20     worded, correct?

      21           A      They appear to be.

      22           Q      Including some words like "Haitian
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 130 of 315 PageID #:
                                    10449

                                                                         Page 130
        1    TPS folks," correct?

        2                 MR. CHO:    Object to the form.

        3            A    Correct.

        4            Q    And "out of work?" correct?

        5            A    Correct.

        6            Q    Okay.    So these are the categories

        7    of information that you've been working with

        8    your staff to get since April 7th, correct?

        9                 MR. CHO:    Object to the form.

      10           A      This is data I requested on April

      11     25th.

      12           Q      Right.    But it's -- it's similar --

      13     very similar to the data that you requested on

      14     April 7th, correct?

      15           A      Some of it is.

      16                  MR. CHO:    Object to the form.

      17           Q      Okay.    So the first sentence of this

      18     email says, "DHS ESEC has requested U.S. CIS

      19     provide a memo in regards to the Notice for

      20     the termination of TPS for Haiti."

      21                  What is your understanding of what

      22     "Notice for the termination of TPS for Haiti"
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 131 of 315 PageID #:
                                    10450

                                                                         Page 131
        1    is referring to?

        2          A      It's not clear.      I don't know.

        3          Q      What's -- what would a Notice of

        4    termination of TPS be?

        5                 MR. CHO:    Object to the form.

        6          A      It's not really a term of art I

        7    would use.     I don't know why Aisha Barnes used

        8    that terminology.

        9          Q      So when she says, "Notice for the

      10     termination of TPS for Haiti," is it fair to

      11     say it probably concerns termination of TPS

      12     for Haiti?

      13                  MR. CHO:    Object to the form.        Calls

      14     for speculation.       That's not her email, but

      15     the witness can answer.

      16           A      I think it has to do with TPS

      17     designation.      I don't know what the Notice for

      18     the termination means.

      19           Q      Okay.   Was Ms. Barnes writing this

      20     email on behalf of USCIS Exec Sec?

      21                  MR. CHO:    Object to the form.

      22           Q      She's acting in her official
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 132 of 315 PageID #:
                                    10451

                                                                         Page 132
        1    capacity, in other words?

        2                 MR. CHO:     Object to the form.

        3          A      No.     She might have written that --

        4    I don't know why she wrote it.          It seems she

        5    was tasked from DHS Exec Sec, ESEC.

        6          Q      Okay.    So the request came from DHS

        7    ESEC.

        8          A      Right.     Whether or not that's her

        9    language or somebody else's, I do not know.

      10           Q      Okay.    So in the email above that,

      11     Carl Risch emails you at 2:19 p.m., so shortly

      12     thereafter, the same day.         Just you, correct?

      13           A      Correct.

      14           Q      And he says, "We definitely have a

      15     pretty good answer to number 1 per Sec

      16     Napolitano."       My apologies if I mispronounced

      17     it.   "100,000 to 200,000."        And then he cites

      18     -- he inserts a link, which looks like it's

      19     from ABC News, correct?

      20           A      Correct.

      21           Q      Then he says, "While we don't know

      22     for certain that all of the Haiti TPS folks
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 133 of 315 PageID #:
                                    10452

                                                                         Page 133
        1    are from this population (I'm sure a handful

        2    were students or something), it seems almost

        3    certain that the vast majority were illegal."

        4                 Do you recall this email?

        5                 MR. CHO:    Object to the form.        Asked

        6    and answered.

        7            A    It's vaguely familiar.

        8            Q    Okay.   So he -- was he -- was this

        9    information responsive to the request from DHS

      10     ESEC?

      11                  MR. CHO:    Object to the form.        Calls

      12     for speculation.       The witness can answer.

      13           A      I don't know if it was entirely

      14     responsive.     I think Carl, having seen the

      15     request come down, was trying to be helpful by

      16     providing a resource.

      17           Q      Okay.   Did you -- do you remember

      18     looking at the news story?

      19           A      I vaguely remember seeing the news

      20     story where she's quoted.

      21           Q      Okay.   Do you recall approximately

      22     what she said?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 134 of 315 PageID #:
                                    10453

                                                                         Page 134
        1                 MR. CHO:    Object to the form.

        2          Q      Something about the 100,000 to

        3    200,000?

        4                 MR. CHO:    Object to the form.

        5          A      Again, I vaguely recall where she

        6    was trying to estimate -- estimate the number

        7    of people unlawfully present from Haiti.

        8          Q      In the U.S.

        9          A      Yes.

      10           Q      And do you know whether any of those

      11     100,000 to 200,000 reportedly illegal people

      12     were TPS holders?

      13                  MR. CHO:    Object to the form.        Calls

      14     for speculation.       The witness can answer.

      15           A      I do not know.      I would have to read

      16     the article.      I don't know where she got that

      17     estimate.

      18           Q      So what did you understand to be the

      19     basis for Mr. Risch's statement that it seems

      20     almost certain that the vast majority were

      21     illegal --

      22                  MR. CHO:    Object to the form.        Calls
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 135 of 315 PageID #:
                                    10454

                                                                         Page 135
        1    for speculation.        The witness can answer.

        2          Q      -- if there wasn't any information

        3    on, you know, TPS registration?

        4                 MR. CHO:     Object to the form.

        5          A      I think you would have to look at

        6    the quote in the article to understand.

        7          Q      Okay.   Do you recall whether the ABC

        8    News story mentioned TPS?

        9                 MR. CHO:     Object to the form.

      10           A      I don't recall, but the name of the

      11     link appears to include protected status.

      12           Q      Okay.   So going back to the email

      13     below, so Ms. Barnes at the bottom says,

      14     "Please provide your response by 5 p.m.

      15     Monday, May 8, 2017," correct?

      16           A      That's correct.

      17           Q      So just -- just so I'm clear, so do

      18     you have any memory of this email?

      19                  MR. CHO:    Object to the form.        Asked

      20     and answered.

      21           A      I vaguely recall Carl's email.          I

      22     don't recall the first email necessarily.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 136 of 315 PageID #:
                                    10455

                                                                         Page 136
        1          Q      Okay.   And so your testimony is you

        2    don't -- you don't have any understanding of

        3    what DHS ESEC meant by Notice for the

        4    termination of TPS for Haiti?

        5                 MR. CHO:    Objection.     Asked and

        6    answered.     Object to the form.

        7          A      I do not.    The Executive Secretary

        8    is really a person who pushes paper and may

        9    not know any immigration lingo.

      10           Q      Would the DHS ESEC issue requests on

      11     its own --

      12                  MR. CHO:    Object.

      13           Q      -- of its own prompting?

      14                  MR. CHO:    Object to the form.        Calls

      15     for speculation.       The witness can answer.

      16           A      Would DHS ESEC send a request to us

      17     on its own?

      18           Q      Right, or would it be transmitting

      19     requests from others within DHS?

      20                  MR. CHO:    Object to the form.        Calls

      21     for speculation.

      22           A      It's not clear.      I don't know how --
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 137 of 315 PageID #:
                                    10456

                                                                         Page 137
        1    how DHS ESEC works.

        2          Q      Okay.   So when it says next, "The

        3    following questions asked by S1 should be

        4    included in the memo," what does S1 refer to?

        5          A      S1 refers to the Secretary.

        6          Q      Okay.   Okay.    So would -- do you

        7    understand the four questions below to be

        8    questions asked by S1 --

        9                 MR. CHO:    Object to the form.

      10           Q      -- to be included in the memo?

      11                  MR. CHO:    Object to the form.        Calls

      12     for speculation.       The witness can answer.

      13           A      Yes, it could be, or it could be,

      14     again, people may broadly use S1 to say the S1

      15     office.    So it's unclear.

      16           Q      Okay.   So S1 or S1 office.

      17           A      Yes.

      18           Q      Okay.

      19                  MR. CHO:    Same objection.

      20           Q      And when it says "should be included

      21     in the memo," above it says memo -- "in

      22     regards to the Notice for the termination of
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 138 of 315 PageID #:
                                    10457

                                                                         Page 138
        1    TPS for Haiti," and your testimony is that you

        2    don't have any understanding of what that

        3    document is, what that refers to.

        4                 MR. CHO:    Object to the form.        Asked

        5    and answered.

        6           A     I don't know what memo that refers

        7    to.

        8           Q     Okay.   So you have -- strike that.

        9                 So you have no memory of the impetus

      10     for your identically worded questions that you

      11     sent out in your April 25th, 2017, 12:13 p.m.

      12     email?

      13            A     I do not.

      14                  MR. CHO:    Object to the form.

      15            Q     Let's -- let's just turn back to the

      16     long email chain.       I lost the exhibit number,

      17     116.

      18                  Okay.   Okay.    So here -- so April

      19     20, the second portion.

      20                  MR. CHO:    Sorry, what page are you

      21     on?    I got -- it's a long email.

      22                  MS. WEBB:    Yeah, it's -- give me a
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 139 of 315 PageID #:
                                    10458

                                                                         Page 139
        1    second.

        2                   I think it's 3778, the April 28th,

        3    2017, 4:55 p.m. email.

        4                   MR. CHO:    What date and time?

        5                   MS. WEBB:    April 28th, 2017, 4:55

        6    p.m.       Sort of halfway down the page.

        7                   MR. CHO:    So it looks like it's

        8    3780.

        9                   MS. WEBB:    Yes.

      10                   MR. CHO:     I just want to make sure

      11     we're all on the same page.

      12                   MR. PIPOLY:     Literally.

      13     BY MS. WEBB:

      14            Q      Okay.   Okay.    So in this email

      15     you're emailing the same group of people, so

      16     -- the last -- the last email that we

      17     discussed in this chain was the one right

      18     before it in the chain.         It's Thursday, April

      19     27th, 10:08 a.m.       And you had written "I know

      20     that some of it is not captured, but we'll

      21     have to figure out more ways to squeeze more

      22     data out of our systems," correct?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 140 of 315 PageID #:
                                    10459

                                                                         Page 140
        1          A      That is in the previous email,

        2    correct.

        3          Q      In this email you write "Following

        4    up on this TPS data request.          I had a few

        5    thoughts."     And then you list some additional

        6    ideas to try to -- I think you had used the

        7    term "collect some data," correct?

        8          A      Yes.

        9          Q      Okay.    And this email comes just a

      10     few hours -- it's 4:55 p.m., April 28th, 2017,

      11     just a few hours after Mr. Risch had forwarded

      12     the USCIS Exec Sec email, correct?

      13           A      Correct.

      14           Q      Okay.    So number 1 -- you have three

      15     bullet points.       Number 1, you write "Can we

      16     get OPQ and RED together to figure out to

      17     conduct a random sampling of files that we

      18     could then use to generalize the entire

      19     population?"

      20                  So quick question, what is RED?

      21           A      RED is a division in Office of

      22     Policy and Strategy.        Its name is Research and
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 141 of 315 PageID #:
                                    10460

                                                                          Page 141
        1    Evaluation Division.

        2            Q    Okay.   What do they do?

        3            A    They do research, evaluate programs.

        4    They provide data to subject matter experts

        5    for the regulatory or policy process.

        6            Q    Okay.   Do they keep record -- data

        7    records themselves?

        8            A    No, they would -- they would work

        9    with partners in the Office of Performance and

      10     Quality and other directorates to compile the

      11     data.

      12           Q      Okay.   So they would have access to

      13     data.

      14           A      Yes.

      15           Q      Would that be just data within USCIS

      16     or potentially outside of USCIS as well?

      17           A      Mostly just USCIS, but they -- they

      18     may work with other sister agencies.

      19           Q      So just to clarify, you have these

      20     numbers, number 1, number 2, and number 3.              Do

      21     those -- are those responsive to the number 1,

      22     number 2 and number 3 bullet points earlier in
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 142 of 315 PageID #:
                                    10461

                                                                         Page 142
        1    the chain?     You can review.

        2          A      (Document review.)

        3                 Yes, they are attempting to

        4    coordinate with the previous request.

        5          Q      Okay.   Got it.

        6                 What did you mean by "to conduct a

        7    random sampling of files"?

        8          A      So a lot of times if we don't track

        9    data electronically, oftentimes our Research

      10     and Evaluation Division will do fraud

      11     assessments or other types of assessments and

      12     they pull paper files, and so I think my

      13     suggestion was could we do like a random

      14     sample of those files rather than pulling

      15     500,000 files to do a sample.

      16           Q      So files refers to paper files.

      17           A      Yes.

      18           Q      Why would OPQ and RED get together

      19     to do that?     Why would that be useful, just so

      20     I understand?

      21                  MR. CHO:    Object to the form.

      22           A      I didn't -- I don't think I knew at
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 143 of 315 PageID #:
                                    10462

                                                                         Page 143
        1    the time who could do it or how it could be

        2    done, and since they were both on the chain,

        3    they could work together to figure something

        4    like that out because it's done quite often.

        5            Q      Okay.   So the files that you're

        6    referring to, the paper files, what subset of

        7    paper files did you have in mind?

        8                   MR. CHO:   Object to the form.

        9            A      I don't think I had anything in

      10     mind.       I'm simply throwing out suggestions for

      11     the experts to figure out.

      12           Q        Okay.   So if we go -- if we go back

      13     just to the substance of number 1, back to the

      14     most recent place where it's dated, which is

      15     the Tuesday, April 25, 2017, 2:53 p.m. email,

      16     just to refresh.        So it says, "Number 1, how

      17     many current Haitian TPS folks were illegal

      18     pre-TPS designation?"

      19                    So I just want to understand sort of

      20     what you were contemplating here.           Could you

      21     sort of explain what you had in mind --

      22                    MR. CHO:   Object to the form.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 144 of 315 PageID #:
                                    10463

                                                                         Page 144
        1          Q      -- with the random sampling

        2    exercise?

        3                 MR. CHO:    Object to the form.        Asked

        4    and answered.

        5          A      Well, because it's a self-reported

        6    status, I thought it would be interesting to

        7    see what people were self-reporting, if it was

        8    accurate or not.       Since we couldn't compile --

        9    compile it electronically, I didn't know if it

      10     would help to general -- to pull files and

      11     review to see what kind of answers were given.

      12     I wanted to see if there was more there than

      13     what the electronic systems had.

      14           Q      Okay.   So what subset of the U.S.

      15     population would -- would be -- sorry.

      16                  I may need to go to lunch soon.

      17           A      I will say, I had nothing in mind.

      18     Random sample, sampling is done all the time.

      19           Q      Yes.

      20           A      Statisticians figure that out --

      21           Q      Sure.

      22           A      -- what is statistically valid.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 145 of 315 PageID #:
                                    10464

                                                                         Page 145
        1          Q      Sure, I just want to understand,

        2    with respect to the files, what subset of the

        3    U.S. population would the files be sampled

        4    from?

        5          A      I don't know.

        6                 MR. CHO:    Object to the form.

        7          Q      Would it be the Haitian population

        8    generally?

        9                 MR. CHO:    Object to the form.

      10           A      I do not know.

      11           Q      You don't remember?

      12           A      I don't remember.       I mean, it's not

      13     very clear here what I was seeking.

      14           Q      Do you think that you were leaving

      15     it up to OPQ and RED to brainstorm further?

      16                  MR. CHO:    Object to the form.

      17           A      Yes, that would be their job, is to

      18     figure out what would be -- what could be

      19     done, when with what.

      20           Q      I'll just finish up this email and

      21     then we can go to lunch.

      22                  Number 2, it says, "Criminal
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 146 of 315 PageID #:
                                    10465

                                                                         Page 146
        1    activity."     "Has anyone reached out to ICE to

        2    figure out if they have any data whatsoever on

        3    Haitians with final orders of removal?"

        4                 Do you recall if this suggestion was

        5    your idea?

        6                 MR. CHO:    Object to the form.

        7          A      It may have been my idea.         Probably

        8    was my idea.      I'm providing ideas to staff on

        9    how to handle -- how we could possibly answer

      10     a request for this type of data.

      11           Q      Okay.   And just for the record,

      12     final orders of removal is part of the

      13     deportation process, correct?

      14           A      Correct.

      15           Q      Do you recall whether you were

      16     successful or your staff was successful in

      17     getting any data from ICE in response to this?

      18                  MR. CHO:    Object to the form.

      19           A      I don't recall if we got that data

      20     or not.

      21           Q      Would it be fair to say that someone

      22     that ICE deported wouldn't be affected by a
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 147 of 315 PageID #:
                                    10466

                                                                         Page 147
        1    TPS decision one way or another because they

        2    were already deported?

        3                 MR. CHO:     Object to the form.       Calls

        4    for speculation.        Calls for a legal

        5    conclusion.     The witness can answer.

        6          A      This has nothing to do with whether

        7    or not people were deported.          You could have

        8    thousands of people with final orders of

        9    removal that remain in the United States.

      10           Q      Okay.    Awaiting deportation.

      11           A      Right.    Right now there are a

      12     million people in the United States with final

      13     orders of removal.

      14           Q      Right.    If someone received a final

      15     order of removal, do they lose their TPS

      16     beneficiary status?

      17                  MR. CHO:    Object to the form.        Calls

      18     for a legal conclusion.

      19           A      I do not know.      I would have to ask

      20     counsel.

      21           Q      So you ask here, "Has anyone reached

      22     out to ICE to figure out if they have any data
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 148 of 315 PageID #:
                                    10467

                                                                         Page 148
        1    whatsoever on Haitians for final orders

        2    removal?"     So that's are not limited to

        3    Haitians who are TPS holders, correct?

        4                 MR. CHO:    Object to the form.

        5          Q      Sorry.

        6          A      It's not clear by my email if I

        7    meant to the general population or Haitian TPS

        8    holders.

        9          Q      Do you say TPS holders?

      10                  MR. CHO:    Object to the form.        The

      11     document speaks for itself.

      12           A      No, I do not, but we're talking

      13     about Haitian TPS holders in previous emails

      14     so it's not clear.

      15           Q      Okay.    Then at the very bottom of

      16     the email, you say, "Please dig for any

      17     stories (successful or otherwise) that would

      18     show how things are in Haiti, i.e., rebuilding

      19     stories, work of nonprofits, how the U.S. is

      20     helping certain industries.          We should also

      21     find any reports of criminal activity by any

      22     individual with TPS, even though it's only a
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 149 of 315 PageID #:
                                    10468

                                                                         Page 149
        1    snapshot and not representative of the entire

        2    situation, we need more than 'Haiti is really

        3    poor' stories."

        4                 Did I read that correctly?

        5            A    That is correct.

        6            Q    So at this time, April 28th, 2017,

        7    had a Haiti TPS decision memo -- excuse me --

        8    had a Haiti TPS determination been made?

        9            A    I have no idea.

      10                  MR. CHO:    Object to the form.

      11           A      I do not know.      I don't know the

      12     timing of the decision memos or the decision.

      13                  MS. WEBB:    Okay.    We can bring this

      14     in -- do we want to go to lunch?

      15                  MR. CHO:    Sure.    How much time do

      16     you need?     30 minutes?

      17                  MS. WEBB:    Let's come back maybe at

      18     1 -- or we can do -- we can do 12:45.

      19                  MR. CHO:    It's 1:15 now.

      20                  MS. WEBB:    So we can do 1:45, that's

      21     fine.

      22                  MR. CHO:    1:45.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 150 of 315 PageID #:
                                    10469

                                                                         Page 150
        1                 MS. WEBB:    Unless you want longer.

        2                 THE VIDEOGRAPHER:       Off the record at

        3    1:15.

        4                    (A lunch recess was taken.)

        5                 THE VIDEOGRAPHER:       We're back on the

        6    record at 2:01.

        7                 MS. WEBB:    I'm going to introduce

        8    Exhibit 120.

        9                 (Exhibit 120 was marked for

      10     identification and attached to the deposition

      11     transcript.)

      12     BY MS. WEBB:

      13           Q      So just to refresh, I think you

      14     testified that your first week on the job as

      15     chief was that week of April 7th, 2017,

      16     correct?

      17           A      Correct.

      18           Q      And do you recall when Secretary

      19     Kelly announced his decision to extend Haiti

      20     TPS for that additional six months in May

      21     2017?

      22           A      I recall the decision, but I don't
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 151 of 315 PageID #:
                                    10470

                                                                         Page 151
        1    remember the exact announcement or ...

        2          Q      Okay.   And does the press release

        3    there that you have in front of you, does that

        4    reflect that Secretary Kelly issued the

        5    decision to extend for six months on May 22nd,

        6    2017?

        7                 MR. CHO:    Object to the form.        The

        8    document speaks for itself.

        9          A      That is what the document says, an

      10     extension for a limited period of six months.

      11           Q      So I just want to go back.         Before

      12     the break we were almost through the long

      13     email chain, Exhibit 116, and we were on page

      14     3788 on your April 28, 2017, 4:55 p.m. email.

      15                  So --

      16                  MR. CHO:    Actually I'm not sure you

      17     got the page number right.

      18                  MS. WEBB:    3778?

      19                  MR. CHO:    No, that's the very first

      20     page of the document.

      21           A      3780.

      22           Q      Oh, I'm sorry, this has cut off page
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 152 of 315 PageID #:
                                    10471

                                                                         Page 152
        1    numbers.     3780.   Thank you.

        2                 So when you asked the staff that "we

        3    should find any reports of criminal activity

        4    by any individual with TPS.          Even though it's

        5    only a snapshot and not representative of the

        6    entire -- representative of the entire

        7    situation, we need more than 'Haiti is really

        8    poor' stories," why did you believe that a

        9    snapshot that's not representative of the

      10     situation was relevant to the Secretary's

      11     request for information?

      12                  MR. CHO:    Object to the request.

      13     Also object on the grounds that it seeks

      14     information leading to internal governmental

      15     deliberations, but the witness may answer.

      16           A      So my attempt at finding more data

      17     or more information, any story successful or

      18     otherwise, was an attempt to paint a full

      19     picture of the situation in Haiti and those

      20     with TPS.     So I wanted to make sure the

      21     Secretary had all the information that he

      22     needed to make a decision.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 153 of 315 PageID #:
                                    10472

                                                                         Page 153
        1          Q      Was it -- was it reflective of your

        2    ideas here, to look for reports of criminal

        3    activity by any individual with TPS?

        4                 MR. CHO:    Object to the form.        Asked

        5    and answered.      The witness can answer.

        6          A      I don't recall who had asked me or

        7    if anyone had asked me to do this, but it is

        8    in my email.

        9          Q      If you turn back with me to, I

      10     believe it's Exhibit 117.

      11                  So, first I just want to get a sense

      12     of who's on the email here.          So you mentioned

      13     Gene Hamilton is a DHS senior advisor.

      14           A      Sure, senior counselor or senior

      15     advisor.

      16           Q      Senior counselor, okay.

      17                  Director Cissna is -- I should ask,

      18     at the time, what was Mr. Cissna's role?

      19           A      He was at DHS Office of Policy.

      20           Q      And as of April 7th, 2017, what was

      21     James McCament's role, if you recall?

      22           A      I don't recall if he was Director or
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 154 of 315 PageID #:
                                    10473

                                                                         Page 154
        1    Acting Director.

        2           Q     Right.

        3                 And then who is Dimple Shah?

        4           A     Dimple has had a few positions.          So

        5    at the time I believe she was with the Office

        6    of General Counsel.

        7           Q     Of DHS?

        8           A     Yes, DHS.

        9           Q     I know you had mentioned

      10     Mr. Dougherty.

      11            A     Mr. Dougherty is with the Office of

      12     Policy at headquarters, DHS.

      13            Q     You mentioned that Craig Symons was

      14     chief of the Office of Counsel.           Was that true

      15     at the time?

      16            A     Chief of the Office of Chief

      17     Counsel.

      18            Q     And Carl Risch, Chief of Staff?

      19            A     I don't know that he was on April

      20     7th.    I don't know what day he started as

      21     chief of counsel.

      22            Q     Do you know by chance what he was
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 155 of 315 PageID #:
                                    10474

                                                                         Page 155
        1    doing before he was in that position?

        2            A    He was also a senior advisor to the

        3    Secretary.

        4            Q    Got it.

        5                 Okay.   And then Mr. Risch, Chief of

        6    Staff?

        7            A    I don't know if he was exactly Chief

        8    of Staff at the time.

        9            Q    Do you know what he was doing prior

      10     to --

      11           A      He was -- sorry.      He was also --

      12           Q      Go ahead.

      13           A      He was also senior advisor to the

      14     Secretary.

      15           Q      Okay.   Great.     Thank you.

      16                  Okay.   So we had discussed this a

      17     little bit before.       So just to review, so

      18     Mr. Hamilton says, "Hey team, S1 wants a small

      19     briefing on TPS, likely on Monday.           I think HQ

      20     can handle the briefing, but if any of y'all

      21     want to attend, that would be fine."            I see

      22     the point.     Is HQ headquarters?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 156 of 315 PageID #:
                                    10475

                                                                         Page 156
        1          A      Yes.

        2          Q      I think we know S1 is Secretary or

        3    Acting Secretary.

        4          A      That's correct.

        5          Q      Although if it's Acting Secretary,

        6    is it AS1 typically?

        7          A      Typically, not always.        People

        8    forget to put the A in.

        9          Q      At the time was Secretary Kelly the

      10     Secretary of DHS?

      11           A      Yes.

      12           Q      And so -- so this is Friday, April

      13     7th, the first week on the job, obviously.

      14                  He's talking about a meeting on

      15     Monday, which would have been April 10th.             Do

      16     you have any memory of that meeting?

      17           A      No, I did not go to that meeting.

      18           Q      So you are aware that there was a

      19     meeting on that Monday that you were not

      20     there; is that correct?

      21                  MR. CHO:    Object to the form.

      22           A      I would have been aware because I
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 157 of 315 PageID #:
                                    10476

                                                                         Page 157
        1    saw this -- I would have received this email,

        2    but I did not go to that meeting.

        3            Q    Okay.   So then we had talked before

        4    a bit about, he writes "In addition to the

        5    general TPS document we had last week (showing

        6    country, designation, expiration, etc.), he

        7    would like the following related to Haiti,"

        8    and then he lists these four categories.

        9                 So then after that he writes "Please

      10     keep the prep for this briefing limited to

      11     those on this email.        If you need a specific

      12     data set and need to ask someone to pull it,

      13     please do not indicate what it is for.             I

      14     don't want this to turn into a big thing where

      15     people start prodding and things start leaking

      16     out."

      17                  Did I read that correctly?

      18           A      Yes.

      19           Q      Where sort of on the hierarchy are

      20     you and Mr. Hamilton; is he sort of above you

      21     or at your level, or below you?

      22                  MR. CHO:    Object to the form.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 158 of 315 PageID #:
                                    10477

                                                                         Page 158
        1          A      Well, he would work for the

        2    Secretary and directly report to the

        3    Secretary.     I would report to the Director.

        4    So if the Secretary's office wanted something,

        5    I guess I would report to Gene Hamilton.

        6          Q      Okay.

        7          A      He is not in my chain of command.

        8          Q      Right.     Right.   Okay.

        9                 So this sort of group on the email,

      10     the group of individuals, are these all

      11     Schedule C political appointees or are there

      12     any sort of career people on the email?

      13                  MR. CHO:    Object to the form.

      14           A      Francis Cissna was a career.          James

      15     McCament was a career.

      16           Q      Okay.    And the rest are --

      17           A      Schedule C.

      18           Q      Schedule C.

      19           A      Or political appointees.

      20           Q      Okay.    Would you agree that it would

      21     be improper for DHS to make a TPS

      22     determination first and then ask research
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 159 of 315 PageID #:
                                    10478

                                                                          Page 159
        1    staff to sort of pick data to support that

        2    decision?

        3                 MR. CHO:    Object to the form.        Calls

        4    for a legal conclusion.         The witness can

        5    answer.    And also calls for speculation as

        6    well, and a hypothetical.         The witness can

        7    answer.

        8          Q      In general.

        9          A      Are you assuming that -- are you

      10     asking if --

      11           Q      Just generally.

      12           A      I think your question points to

      13     making an assumption that a decision was made

      14     before certain data was collected.

      15           Q      Just in general.

      16           A      I don't know that to be the case.           I

      17     don't think that is the case.

      18                  You can ask for data at any point at

      19     any time, I believe, on any issue, and I think

      20     the Secretary has the prerogative to ask for

      21     data at any time.

      22           Q      Sure.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 160 of 315 PageID #:
                                    10479

                                                                         Page 160
        1                 So aside from any email we looked

        2    at, I'm just asking you sort of generally, do

        3    you think it would be improper to have a TPS

        4    decision made in the first instance and then

        5    have research -- have the research staff come

        6    up with data to support that decision after

        7    it's been made?

        8                 MR. CHO:     Objection.    Again, calls

        9    for speculation, is a hypothetical, and the

      10     witness can answer if she can.

      11           A      I don't know if it's improper.          I

      12     don't know if it's done.

      13                  MS. WEBB:    Okay.     Let's go ahead and

      14     introduce another exhibit here.

      15                  (Exhibit 121 was marked for

      16     identification and attached to the deposition

      17     transcript.)

      18                  MR. CHO:    Exhibit 121.

      19                  THE REPORTER:      121.

      20                  MS. WEBB:    121.

      21                  MR. PIPOLY:     CP.

      22                  MR. SNELL:     7859.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 161 of 315 PageID #:
                                    10480

                                                                         Page 161
        1                 MR. PIPOLY:     7859?    Thank you.

        2                 MR. CHO:    The government objects to

        3    Exhibit 121 on the grounds that it contains

        4    internal governmental deliberations, but the

        5    witness can answer questions about this

        6    document.

        7          A      (Document review.)

        8                 Okay.

        9          Q      Okay.   So this is another email

      10     chain.    So do you see that it starts with an

      11     email we've already talked about, which is

      12     your Friday, April 7th, 2017, 9:19 a.m.

      13     email --

      14           A      Yes.

      15           Q      -- asking about data on public and

      16     private relief and crimes of any kind on those

      17     several categories.       And it continues on -- we

      18     can check to make sure exactly here.

      19           A      So the only new part of this is the

      20     first email from May 8th at 6:48.

      21           Q      Yes, thank you.

      22                  Okay.   So, just to go back, so to
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 162 of 315 PageID #:
                                    10481

                                                                         Page 162
        1    April 28, 2017, your 4:55 p.m. email, which is

        2    just on page 3 of this document, we've

        3    discussed this.      I don't want to reread it or

        4    anything.     But you have the three thoughts

        5    that you list out in bullet points, correct?

        6                 MR. CHO:    Object to the form.        The

        7    document speaks for itself.

        8          A      I'm sorry, on the first -- on that

        9    email that we talked about?

      10           Q      No, it's just on the third page of

      11     the document.      It's back to the April 28th --

      12     April 28th, 4:55 p.m. email.

      13           A      Okay.

      14           Q      April Padilla responds to your email

      15     and says, "SCOPS and OPQ will be discussing

      16     number 2 tomorrow."       Correct?

      17           A      Correct.

      18           Q      And the next, Ms. Anderson responds

      19     Monday, May 1st, at 8:03 a.m., same day.             It

      20     says, "Adding Jenna and Rob from RED for

      21     counsel on number 1 (whether OPQ and RED can

      22     conduct a random sampling of files) and Roy
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 163 of 315 PageID #:
                                    10482

                                                                         Page 163
        1    and Tom from RAIO RU on the request for

        2    additional stories about conditions in Haiti,"

        3    correct?

        4            A      Yes.

        5            Q      Is RAIO RU -- well, you tell me.

        6            A      Is the research unit.

        7            Q      Is the research unit.

        8                   And I don't believe we've already

        9    put it on the record, what does RAIO stand

      10     for?

      11            A       Refugee Asylum and International

      12     Affairs.       I don't know the -- International

      13     Operations.

      14            Q       No one has known so far in this

      15     case.       Okay.   Thank you.

      16                    Okay.   So Ms. Anderson is adding

      17     some people from other departments to help do

      18     some research in response to your requests,

      19     correct?

      20            A       Correct.

      21                    MR. CHO:   Object to the form.

      22            Q       And then moving ahead, so Monday,
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 164 of 315 PageID #:
                                    10483

                                                                         Page 164
        1    May 1st at 3:34 p.m., Michael Hoefer responds

        2    and says, "We can provide names, receipt

        3    numbers, and A-numbers for Haitian TPS.             We

        4    will need the list" -- excuse me -- "we will

        5    need the list for number 2 as well anyway,"

        6    correct?

        7          A      Yes.

        8          Q      And do you have any sense -- so his

        9    first sentence there, do you have -- do you

      10     have an idea of what he means by names,

      11     receipt numbers, and A-numbers?

      12                  MR. CHO:    Object to the form.        Calls

      13     for speculation.       The witness can answer.

      14           A      The question that OPQ, the data

      15     request in number 1, to conduct a random

      16     sample of files, was targeted to OPQ.            And I

      17     believe Mike Hoefer, who represents OPQ, was

      18     referring to that particular data request.

      19           Q      Okay.   Do you know specifically what

      20     he means by receipt numbers?

      21                  MR. CHO:    Object to the form.

      22           A      So when somebody applies for a
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 165 of 315 PageID #:
                                    10484

                                                                         Page 165
        1    benefit or petitions or an applicant applies,

        2    as soon as they apply, they get a receipt

        3    back.       Each receipt is numbered.      So at times

        4    we can search databases based on receipt

        5    numbers versus names.

        6            Q      Okay.    If someone were to apply for

        7    -- to become a TPS beneficiary, they would

        8    file their application and then get a receipt

        9    number back potentially.

      10           A        Right.

      11           Q        And what about A-numbers, what is

      12     that?       Do you know what he's referring to

      13     there?

      14           A        That's an alien number, and that has

      15     been used for decades where each individual

      16     gets an A number to coincide with their entire

      17     file.       So each individual has a certain

      18     A-number, and that A meant -- that person may

      19     have several receipt numbers, but they should

      20     have one A file.

      21           Q        Okay.    When would they get that

      22     A-number?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 166 of 315 PageID #:
                                    10485

                                                                         Page 166
        1          A      Usually when they first applied or

        2    encountered either -- I guess they could be

        3    encountered by our sister component, ICE, or

        4    apply for their first benefit with us.

        5          Q      So when they encounter the

        6    immigration system.

        7          A      When they enter.      It's not to say

        8    that there aren't duplicates -- there aren't

        9    duplicates, but we try to give one A-number

      10     per alien.

      11           Q      Okay.   Okay, thank you.

      12                  Okay.   So the next email is that

      13     same day, about an hour later, May 1st, 2017,

      14     at 4:30 p.m.      And LeRoy Potts, who's been on

      15     the email chain for a bit here, sends this

      16     email.

      17                  Who is Mr. Potts?

      18           A      I don't know Mr. Potts, but

      19     according to the email, he was the chief of

      20     research at Refugee Asylum and International

      21     Services directorate.

      22           Q      Okay.   So Mike could be the Roy that
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 167 of 315 PageID #:
                                    10486

                                                                         Page 167
        1    Ms. Anderson refers to when she says "Roy and

        2    Tom from RAIO RU" on the request for

        3    additional stories about conditions in Haiti?

        4                 MR. CHO:    Object to form.

        5          A      It's a good guess.       I don't know for

        6    certain.

        7          Q      Okay.   So Mr. Potts writes

        8    "Unfortunately conditions in Haiti remain

        9    difficult.     Please see below."

      10                  Then he has five bullet points.

      11     I'll just read the first -- well --

      12                  MR. CHO:    Again, the document does

      13     speak for itself.       I don't know if you need to

      14     read everything into the record.

      15           Q      Take -- you can take some time to

      16     read it, if you'd like --

      17                  MR. CHO:    Maybe it would be helpful

      18     --

      19           Q      -- I'll ask you some questions.

      20                  MR. CHO:    -- to ask her a question

      21     so she knows when she's reading.

      22           A      (Document review.)
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 168 of 315 PageID #:
                                    10487

                                                                         Page 168
        1          Q      Okay.   I'm just going to go through

        2    the bullet points quickly.

        3                 So his first bullet point, he says,

        4    "Haiti has not fully recovered from the 2010

        5    earthquake."      And he cites a Miami Herald

        6    article from April 27th, correct?

        7          A      Correct.

        8          Q      On the second bullet point, he says,

        9    "In October 2016, Hurricane Matthew struck

      10     Haiti, causing 2.8 billion worth of damage -

      11     equivalent to 1/3 of Haiti's gross domestic

      12     product," correct?

      13           A      Correct.

      14           Q      He has "The United Nations requested

      15     139 million emergency appeal for humanitarian

      16     aid of only which 86 million was funded,"

      17     correct?

      18           A      Correct.

      19           Q      In the third bullet point, looks

      20     like he's citing something a United Nations

      21     official said as of mid April 2017, "shelter

      22     and food remain scarce in Haiti's southern
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 169 of 315 PageID #:
                                    10488

                                                                         Page 169
        1    peninsula," correct?

        2          A      Correct.

        3          Q      Then the fourth bullet point, "From

        4    April 20th to 24th, 2017, heavy rains caused

        5    flooding in the departments of the South,

        6    Southeast" -- I'm going to butcher this --

        7    Grand'Anse and Nippes, with South Department

        8    most affected," correct?

        9          A      Correct.

      10           Q      It says, "At least four people were

      11     killed, and nearly 10,000 homes may have been

      12     damaged.     At least 350,000 people may have

      13     been affected."      Correct?

      14           A      Correct.

      15           Q      Then finally he says, "Economic

      16     challenges in Haiti include double-digit

      17     inflation, food insecurity in areas most

      18     impacted by Hurricane Matthew, a depreciating

      19     currency, and low levels of investment,"

      20     correct?

      21           A      Correct.

      22           Q      He cites some news articles, four
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 170 of 315 PageID #:
                                    10489

                                                                         Page 170
        1    different -- well, looks like at least three

        2    different news articles and a website,

        3    correct?

        4            A    Yes.

        5            Q    So this is in response to your

        6    Friday April 28, 2017, 4:55 p.m. request that

        7    you sent around to look for the three

        8    categories of information that you say -- that

        9    you state there, and then also your request to

      10     please dig for stories, correct?

      11                  MR. CHO:    Object to the form.        This

      12     email is from LeRoy Potts so it calls for

      13     speculation.      The witness can answer if you

      14     know.

      15           A      I don't know for certain, but it's

      16     likely that he responded "For the request for

      17     additional stories about conditions in Haiti."

      18           Q      Uh-hmm.

      19                  And you had asked for stories,

      20     successful or otherwise, that would show how

      21     things are in Haiti, and you gave some

      22     examples there, rebuilding stories, work of
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 171 of 315 PageID #:
                                    10490

                                                                         Page 171
        1    nonprofits, how the U.S. is helping in certain

        2    industries, positive stories, correct?

        3                 MR. CHO:    Object to the form.        The

        4    document speaks for itself.          The witness can

        5    answer.

        6          A      Most likely they're positive, but

        7    it's information that may paint a full picture

        8    of what's happening in Haiti.

        9          Q      So more than just the Haiti is

      10     really poor stories, as you say, correct?

      11                  MR. CHO:    Object to the form.

      12     Mischaracterizes her email.          The witness can

      13     answer.

      14           A      They're just additional data points

      15     or information that the Secretary may need

      16     that paints a fuller picture.

      17           Q      Okay.   Mr. Potts responds, he uses

      18     this term "unfortunately conditions in Haiti

      19     remain difficult" and then provides sort of a

      20     lot of negative stories; is that fair to say?

      21                  MR. CHO:    Object to the form.        The

      22     document speaks for itself.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 172 of 315 PageID #:
                                    10491

                                                                         Page 172
        1            A    He does say that, and he does

        2    provide information that appears negative, I

        3    guess.

        4            Q    Okay.   Do you have any idea why he

        5    used the word "unfortunately"?

        6                 MR. CHO:    Object to the form.

        7    That's Mr. Potts' email.         Calls for

        8    speculation.      The witness can answer.

        9            A    I do not know why he wrote that

      10     word.

      11                  (Exhibit 122 was marked for

      12     identification and attached to the deposition

      13     transcript.)

      14                  MR. CHO:    The government objects to

      15     Exhibit 122, Bates number on the first page

      16     CP_7873, on the grounds that this document

      17     contains internal governmental deliberations,

      18     but the witness can answer questions about the

      19     exhibit.

      20           A      (Document review.)

      21                  Okay.

      22           Q      Okay.   Do you recognize this
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 173 of 315 PageID #:
                                    10492

                                                                         Page 173
        1    document?

        2          A      I've seen documents like this

        3    several times so I'm sure I've seen it in the

        4    past.

        5          Q      Okay.   What is it?

        6          A      It is a decision memo from then

        7    Acting Director McCament for the Secretary

        8    related to the Haiti designation.

        9          Q      Okay.   And do you think that your

      10     staff and you prepared this document?

      11                  MR. CHO:    Object to the form.

      12     Testify to what you know.

      13           A      Yes, generally OPS does help draft

      14     this, yes.

      15           Q      Okay.   And it looks like there's

      16     some initials there at the top next to James

      17     McCament's name.       Based on your time working

      18     with Mr. McCament, do you have an

      19     understanding whether those are his initials

      20     next to the name?

      21                  MR. CHO:    Object to the form.

      22           A      I don't know for certain, but I
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 174 of 315 PageID #:
                                    10493

                                                                         Page 174
        1    think so.

        2          Q      Okay.   And it looks like the

        3    document is unsigned, correct?

        4          A      Correct.

        5          Q      If you'd turn to the last page.

        6                 This is not the final version,

        7    correct?

        8                 MR. CHO:    Object.

        9          Q      The final signed -- I should say

      10     this is not the final, executed version,

      11     correct?

      12                  MR. CHO:    Object to the form.        Calls

      13     for speculation.       I'm not quite sure what you

      14     mean by "final, signed version."           It appears

      15     there's no signature line on the document.

      16           Q      Well, this document is unsigned,

      17     correct, by Mr. McCament -- Mr. -- excuse

      18     me -- by Acting Director McCament, correct?

      19           A      It is signed by Acting Director

      20     McCament up here, but it is not signed by

      21     anyone else.

      22           Q      Okay.   Let's talk about the last
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 175 of 315 PageID #:
                                    10494

                                                                         Page 175
        1    page then.     So, under -- so about halfway

        2    through, there's a section there that says

        3    "Recommendation."       "Following interagency

        4    consultation with DOS and a thorough review of

        5    the conditions in Haiti, USCIS concludes that

        6    termination of Haiti's TPS designation is

        7    warranted and recommends that you terminate

        8    the designation with an effective date of

        9    January 22nd, 2018, which is six months after

      10     the current expiration date," correct?

      11           A      Correct.

      12           Q      Then below that it says,

      13     "Approve/date, disapprove/date, modify/date,

      14     or needs discussion/date."

      15                  What's your understanding of what

      16     that section is on the document?

      17           A      My understanding is that is part of

      18     the template for a memo and that is where the

      19     Secretary would have signed to approve or

      20     disprove, to modify or to tell staff he needed

      21     to discuss further.

      22           Q      Okay.   So a final, signed version of
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 176 of 315 PageID #:
                                    10495

                                                                         Page 176
        1    this that was headed up to headquarters to the

        2    Secretary would -- would include a signature

        3    in one of these blanks; is that correct?

        4                 MR. CHO:    Object to the form.

        5    Mischaracterizes her prior testimony.

        6          Q      Or is that left for the Secretary to

        7    sign?

        8          A      This is for the Secretary.

        9          Q      I see, okay.     Thank you.

      10           A      So this was -- this is not signed by

      11     the Secretary.

      12           Q      Okay.   Okay.    So this memo is dated

      13     April 10th, 2017, which I think, based on what

      14     we talked about before, is your second week on

      15     the job, right?

      16                  MR. CHO:    Object to the form.

      17           A      It's exactly one week after I

      18     started.

      19           Q      Okay.   Okay.    And it's also three

      20     days after Exhibit 117, Mr. Hamilton's April

      21     27, 2017, 7:58 a.m. email to you and others,

      22     correct?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 177 of 315 PageID #:
                                    10496

                                                                         Page 177
        1                 MR. CHO:    Object to the form.        The

        2    documents speak for themselves.

        3          A      It is.

        4          Q      So what did you -- what would you

        5    understand to be -- excuse me.

        6                 What did you understand to be the

        7    relationship, if any, between Acting Director

        8    McCament signed the decision memo here and

        9    Mr. Hamilton's email where he asked for

      10     information to be pulled but kept secret?

      11                  MR. CHO:    Object to the form.        Calls

      12     for speculation.       The witness can answer.

      13           A      Well, if you look at the April 7th

      14     email, there's nothing in there that mentions

      15     it's needed for the decision so the

      16     relationship is -- the two could be not

      17     connected.

      18           Q      Okay.    So it's just a coincidence

      19     that these came this close together; is that

      20     your testimony?

      21                  MR. CHO:    Object to the form.

      22     Argumentative.       Calls for speculation.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 178 of 315 PageID #:
                                    10497

                                                                         Page 178
        1          Q      I'm just asking if that's your

        2    testimony.

        3                 MR. CHO:    That is not what she said

        4    either, so that mischaracterizes her

        5    testimony.     The witness can answer if she can.

        6          A      I don't know how the two relate.

        7    I'm just saying they don't -- they don't

        8    reference each other.        This doesn't reference

        9    a memo -- I'm sorry -- the April 7th email

      10     from Gene Hamilton does not reference a memo.

      11           Q      Okay, thank you.

      12                  So, I know you had a chance to look

      13     at the April 10th, 2017, decision memo.             I

      14     don't expect you to read every word, but when

      15     you were reviewing it, did you see any

      16     discussions in it about crime statistics for

      17     Haitians or Haitian TPS beneficiaries in the

      18     decision memo?

      19                  MR. CHO:    Object to the form.        The

      20     document speaks for itself.

      21           A      I don't see anything in that memo

      22     related to criminality.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 179 of 315 PageID #:
                                    10498

                                                                         Page 179
        1          Q      Okay.    Did you see anything related

        2    to the lawful or unlawful immigration status

        3    of Haitian TPS beneficiaries when they

        4    registered in the decision memo?

        5                 MR. CHO:    Object to the form.         The

        6    document speaks for itself.

        7          A      No, I don't.     I haven't read every

        8    footnote, and I don't know exactly what every

        9    footnote is, but I don't see anything.

      10           Q      Okay, sure.

      11                  The same question about --

      12           A      I --

      13           Q      Please go ahead.

      14           A      No.    I'll only mention of how one is

      15     eligible based on continuous physical

      16     presence, footnote 12.

      17           Q      Okay.    Then the same question for

      18     any reference to your discussion of how many

      19     Haitian TPS beneficiaries are on public or

      20     private relief.

      21                  MR. CHO:    Same objection.       The

      22     document speaks for itself.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 180 of 315 PageID #:
                                    10499

                                                                         Page 180
        1          A      Not that I can see.       It discusses

        2    public health -- the public health system and

        3    the health situation in Haiti.

        4          Q      In Haiti, okay.

        5                 And just to close the loop here, any

        6    -- did you see any discussion of, sort of,

        7    general demographic data on Haiti TPS

        8    beneficiaries?

        9                 MR. CHO:    Object to the form.

      10     Vague.    Overbroad.     The witness can answer.

      11           A      It talked about people who are

      12     displaced.

      13           Q      In Haiti.

      14                  MR. CHO:    Same objection.

      15           A      Yes, it discusses that on page 7875.

      16           Q      Okay.   And that's -- I see that.

      17     That's in reference to demographics of

      18     population within Haiti?

      19           A      Uh-hmm.

      20           Q      But not of Haiti TPS beneficiaries

      21     within the U.S., correct?

      22                  MR. CHO:    Object to the form.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 181 of 315 PageID #:
                                    10500

                                                                         Page 181
        1          A      As far as I can see, yes.

        2          Q      And then, finally, any discussion of

        3    either travel back and forth to Haiti by Haiti

        4    TPS beneficiaries or remittances sent by Haiti

        5    TPS beneficiaries in this memo?

        6          A      No.     Only reference to the U.S.

        7    government working to strengthen Haitian civil

        8    service and government service delivery.

        9          Q      Okay, great.     Thank you.

      10                  So is it fair to say that this memo

      11     does not have any discussion about any of the

      12     categories of information that Mr. Hamilton

      13     requested three days before it's dated on

      14     April 7th, 2017, in this 7:58 a.m. email?

      15           A      It is --

      16                  MR. CHO:    Object to the form.

      17           A      It is fair to say what you have --

      18     what I have in front of me does not

      19     necessarily cover that information.            However,

      20     I am not certain what the attachments include,

      21     attachment B or C or D.

      22           Q      Okay.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 182 of 315 PageID #:
                                    10501

                                                                         Page 182
        1          A      There may be additional information

        2    in those memos that I'm not aware of.

        3          Q      Okay.   But -- okay.      You answered

        4    that.     Thank you.

        5                 Okay.   We already have this.         Okay.

        6                 Could you turn back to Exhibit 121

        7    for me.

        8                 Okay.   So the top email on that

        9    chain dated May 8, 2017, at 6:48 p.m.            This is

      10     just an email from Mr. Prelogar to

      11     Ms. Anderson that you're not copied on,

      12     correct?

      13                  MR. CHO:    The document speaks for

      14     itself.

      15           A      I am not on this email, no.

      16           Q      Okay.   So Mr. Prelogar says, "Roy,

      17     Tom, Kathy met with Kathryn and me briefly

      18     today on additions DHS/HQ has requested we

      19     make to the USCIS Haiti TPS Decision Memo,

      20     which is being pulled back in order for us to

      21     edit it accordingly.        Among the various items

      22     they have asked us to provide information on,
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 183 of 315 PageID #:
                                    10502

                                                                         Page 183
        1    there were three we wanted to seek RU's

        2    assistance in addressing to ensure the content

        3    is accurate and pulled from reliable sources

        4    so that the new material abides by the same

        5    (high) standard as the other country

        6    conditions information USCIS reports."

        7                 Did I read that correctly?

        8          A      Yes.

        9          Q      And do you recall in May that the

      10     Haiti TPS decision memo was -- that

      11     headquarters asked for it to be revised?

      12                  MR. CHO:    Object to the form.

      13           A      That would -- that would not be

      14     uncommon.     It goes through many layers of

      15     review.

      16           Q      Do you recall the meeting that

      17     Mr. Prelogar describes there on May 8th?

      18           A      No.

      19           Q      So to go over just the bullet points

      20     below, so the first is asking for "GDP growth

      21     - longer term trend."        Second, it says,

      22     "Information regarding the UN's decision to
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 184 of 315 PageID #:
                                    10503

                                                                         Page 184
        1    conclude its peacekeeping mission in October

        2    2017."

        3                 And third is, "Information regarding

        4    the reconstruction of the Presidential Palace

        5    and what that suggests regarding the

        6    government of Haiti's post-earthquake recovery

        7    and capacity."

        8                 I didn't read the full bullet points

        9    for one and two, but did I read that

      10     correctly?

      11           A      Yes.

      12                  MR. CHO:    Just so the record is

      13     clear, you did not read the entire bullet

      14     points, but I just want to make sure that's on

      15     the record.

      16           Q      With respect to the first bullet

      17     point, what was your understanding of why that

      18     information specifically was being requested

      19     by DHS headquarters for this decision memo?

      20                  MR. CHO:    Object to the form.        I'll

      21     also object on the grounds that it seeks

      22     internal governmental deliberations, but the
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 185 of 315 PageID #:
                                    10504

                                                                         Page 185
        1    witness can answer.

        2          A      I don't know specifically, but it

        3    goes back to the fact that the Secretary is

        4    making a pretty big decision and he needs all

        5    the information to paint a full picture of

        6    what's going on in the country of Haiti.

        7          Q      Okay.   Would that -- would your

        8    answer apply to the next two bullet points

        9    there or did you have any understanding

      10     specifically of why?

      11           A      The same response.

      12           Q      Okay.

      13                  (Exhibit 123 was marked for

      14     identification and attached to the deposition

      15     transcript.)

      16                  MR. CHO:    Is this 123?

      17                  THE REPORTER:      Yes.

      18                  MR. CHO:    The government objects to

      19     Exhibit number 123, which is Bates number

      20     DPP_3121 on the grounds that this email

      21     exchange contains internal governmental

      22     deliberations, but the witness can answer
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 186 of 315 PageID #:
                                    10505

                                                                         Page 186
        1    questions about the exhibit.

        2          A      Okay.

        3          Q      Okay.   So the first email in this

        4    chain, bottom email in this chain, is one that

        5    we have previously discussed.          And -- excuse

        6    me -- and the email above it -- and you're not

        7    copied on that first email in the chain,

        8    correct, in the bottom email?

        9          A      No.

      10           Q      And do you know whether or not you

      11     were on the USCIS Exec Sec listserv and got

      12     the email that way?

      13           A      I don't know.

      14           Q      Okay.   So the email above it, on

      15     Monday, May 8th, 2017, 5:30 --

      16           A      Can I ask you to clarify?

      17           Q      Yes, sure.

      18           A      The listserv, what listserv are you

      19     talking about?

      20           Q      Oh, so when we had previously

      21     discussed the email earlier in the deposition,

      22     I think you had mentioned that --
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 187 of 315 PageID #:
                                    10506

                                                                         Page 187
        1          A      After Maria and after Constance --

        2          Q      Uh-hmm.

        3          A      -- is an email box for the Exec Sec.

        4    It's not a listserv, I don't believe.

        5          Q      Oh, okay.

        6          A      I don't think I ever said that.

        7          Q      Okay.    Sorry.    I must have

        8    misunderstood.

        9          A      Just to clarify that that is an

      10     email address for the General Executive

      11     Secretary.

      12           Q      Okay.    Same question with respect to

      13     policy clearance, would you be on that email?

      14           A      No.   That goes -- that is a certain

      15     email address.       Sometimes I'm copied when they

      16     send things to policy clearance, but I was not

      17     copied on this one.

      18           Q      Okay.

      19                  So the email above it, Monday, May

      20     8th, 5:30 p.m., Mr. Prelogar responds to this

      21     bottom email to you and to a number of other

      22     people, correct?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 188 of 315 PageID #:
                                    10507

                                                                         Page 188
        1          A      Correct.

        2          Q      Okay.   So earlier in this chain in

        3    the bottom email, the USCIS Exec Sec has, as

        4    we discussed, has requested "USCIS provide a

        5    memo in regards to the Notice for the

        6    termination of TPS for Haiti."          Mr. Prelogar

        7    says -- excuse me.       The following --

        8    continues.     The following questions --

        9                 MR. CHO:    We've already gone over

      10     that email already.

      11                  MS. WEBB:    I just want to refresh

      12     her so she has some context for the next

      13     email.

      14     BY MS. WEBB:

      15           Q      "The following questions should be

      16     requested by S1 should be included in the

      17     memo."    Correct?

      18                  MR. CHO:    The document speaks for

      19     itself, and we've already gone over this email

      20     already.

      21                  You can answer again.

      22           A      That's what the email says, yes.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 189 of 315 PageID #:
                                    10508

                                                                         Page 189
        1          Q      Okay.   So above Mr. Prelogar says,

        2    "Attached is a memo with responses to S1's

        3    questions below," correct?

        4          A      Correct.

        5          Q      And he says, "OP&S's Chief, Kathy

        6    Nuebel Kovarik, copied here, sent this

        7    directly to S1's Chief of Staff, Kirstjen

        8    Nielsen, so S1's office has received it."

        9    Correct?

      10           A      Correct.

      11           Q      And do you recall that memo or

      12     sending it to the Secretary -- the Secretary's

      13     Chief of Staff?

      14           A      No, I don't recall that.

      15           Q      There's just a couple of people who

      16     are on this email who are new who I'm going to

      17     ask you about.

      18                  So it's Mr. Prelogar sends the email

      19     to Ms. Anderson and to policy clearance, that

      20     email box we talked about, and to Larry

      21     Levine, correct?

      22           A      Correct.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 190 of 315 PageID #:
                                    10509

                                                                         Page 190
        1          Q      And then below copied is Michael

        2    Rather.    Who is that?

        3          A      Michael Rather is Office of Policy

        4    and Strategy, Chief of Staff.

        5          Q      Okay.    Is that your Chief of Staff?

        6          A      It is.     And he helps manage the

        7    policy clearance box.

        8          Q      Okay.

        9          A      Along with -- yes, along with Josie

      10     Graziadio, they manage the clearance box.

      11                  MS. WEBB:    Okay.    Can we take five

      12     minutes?

      13                  MR. CHO:    Sure.

      14                  MS. WEBB:    Take a quick break.

      15                  THE VIDEOGRAPHER:       Going off the

      16     record at 3:03.

      17                     (A brief recess was taken.)

      18                  THE VIDEOGRAPHER:       We're back on the

      19     record at 3:15.

      20                  MS. WEBB:    I would like to mark

      21     Exhibit 124.

      22                  (Exhibit 124 was marked for
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 191 of 315 PageID #:
                                    10510

                                                                         Page 191
        1    identification and attached to the deposition

        2    transcript.)

        3                 MR. CHO:    The government objects to

        4    Exhibit 124 on the grounds that it contains

        5    internal deliberations.         The first page is

        6    Bates number DPP_18469, but the witness can

        7    answer questions about this exhibit.

        8                 MR. PIPOLY:     Just real quick,

        9    because you're not instructing the witness, I

      10     didn't mean to make a big deal out of this

      11     earlier, but all these -- I just want to get

      12     it on the record that Plaintiffs' position is

      13     that all of these objections to the documents

      14     themselves on deliberative process grounds is

      15     improper.     It's in a stipulation entered

      16     between the court the government won't object

      17     on deliberative process grounds to any

      18     document that's been produced in this case, so

      19     all of these objections to deliberative

      20     process as to the documents has been waived by

      21     the government.

      22                  MR. CHO:    That's fine.      That's your
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 192 of 315 PageID #:
                                    10511

                                                                         Page 192
        1    position.     We're raising the objection to

        2    preserve the record.

        3                 MR. PIPOLY:     It's in the

        4    stipulation.

        5                 MR. CHO:     Okay.   I think your

        6    colleague is asking the questions today.

        7          A      (Document review.)

        8                 Okay.

        9          Q      Who is -- who is Dolline Hatchett;

      10     do you know?

      11           A      I do know.     Chief -- at the time she

      12     was Chief of the Office of Communications for

      13     USCIS.

      14           Q      Okay.   So the first email in this

      15     chain attaches a news story.          It looks like it

      16     says by Ted Hesson, correct?

      17           A      Correct.

      18           Q      Do you recall reading this news

      19     story at the time?

      20           A      I recall seeing several stories and

      21     this was one of them, yes.

      22           Q      Okay.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 193 of 315 PageID #:
                                    10512

                                                                           Page 193
        1                 And the title, it says, "DHS

        2    official: Crime data on Haitians won't be used

        3    for TPS decision," correct?

        4          A      That's what it says.

        5          Q      Do you recall what the reaction was

        6    to this story internally within USCIS?

        7                 MR. CHO:     Object to the form.         Calls

        8    for speculation.        Vague.   Testify to what you

        9    know.

      10           A      People were generally calm.         If

      11     anything, it was the fact that deliberative

      12     emails were leaked, not the content.

      13           Q      Okay.   Did USCIS ever determine who

      14     had leaked the emails?

      15                  MR. CHO:    Object to the form.

      16           A      No.

      17           Q      What was your reaction to the story?

      18     Do you remember?

      19                  MR. CHO:    Object to the form.

      20           A      That questions that I asked in the

      21     deliberative and confidential -- not

      22     confidential -- but in a manner to my staff
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 194 of 315 PageID #:
                                    10513

                                                                         Page 194
        1    were leaked to the press.         Again, not so much

        2    about the content.

        3          Q      Okay.   Do you recall back in Exhibit

        4    117 when Mr. Hamilton had sent out that April

        5    27, 2017, request regarding criminality

        6    information, that he had said "if you need a

        7    specific data set you need to ask someone to

        8    pull it, please do not indicate what it is

        9    for, I don't want this to turn into a big

      10     thing where people start prodding and things

      11     start leaking out."       Correct?

      12           A      That is correct.

      13           Q      Did you ever talk to him about this

      14     associative press story?

      15           A      I don't think I ever did.

      16           Q      When it says -- when the story says,

      17     "Crime data on Haitians won't be used for TPS

      18     decision," did you have an understanding of

      19     what that meant at the time?

      20           A      I can only go by what's in the

      21     political story.       The Secretary's decision

      22     will hinge upon the conditions in that
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 195 of 315 PageID #:
                                    10514

                                                                         Page 195
        1    country, I suppose.

        2          Q      And do you know whether it was a

        3    true statement, in fact, that crime data on

        4    Haitians would not be used for the TPS

        5    decision at the time?

        6                 MR. CHO:     Object to the form.       Calls

        7    for speculation.        You can testify as a fact

        8    witness.     Testify to what you know.

        9          A      I do not know what was considered.

      10           Q      Okay.   What was considered by whom?

      11                  MR. CHO:    Object to the form.

      12           A      The Secretary makes that decision.

      13           Q      Okay.   What about the -- what about

      14     the various inputs to that decision, do you

      15     know whether it was a true statement that the

      16     criminality data would not be used in those

      17     inputs?

      18                  MR. CHO:    Object to the form.

      19     Vague.

      20           A      I'm not sure what your question is.

      21     I'm sorry.

      22           Q      That's fair.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 196 of 315 PageID #:
                                    10515

                                                                         Page 196
        1                 Let me ask you this question.          So

        2    we've looked at a number of emails today.             We

        3    know that as of May 9th you had been

        4    supervising a lot of research that was being

        5    conducted into data on criminality on the

        6    Haitian TPS population, correct?

        7                 MR. CHO:    Object to the form.

        8    Mischaracterizes prior testimony.

        9          A      I guess for months I was involved in

      10     researching Haiti.

      11           Q      Okay.   You say months.       I just want

      12     to talk about, I guess, the research on

      13     criminality specifically.         Was it months or

      14     was it weeks?      Do you remember?

      15                  MR. CHO:    Object to the form.

      16           A      I don't know how long I did.

      17           Q      I guess we can trace it all the way

      18     back to the April 7th, 2017, email you sent

      19     out, correct?

      20                  MR. CHO:    Object to the form.

      21           Q      When you made your first request to

      22     your staff.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 197 of 315 PageID #:
                                    10516

                                                                         Page 197
        1          A      I don't know what day that was.

        2    April 7th?

        3          Q      Yes.    Okay.

        4                 So do you know whether on this day,

        5    May 9th, when this official -- when the

        6    Homeland Security Department spokesperson

        7    refuted the idea that data on criminality

        8    could be used to decide whether to renew

        9    humanitarian protections for Haitians in the

      10     U.S, do you know whether the research that you

      11     were supervising on criminality of the Haitian

      12     TPS population came to a stop at that point?

      13                  MR. CHO:    Object to the form.        Calls

      14     for speculation.       The witness can answer.

      15           A      I don't know when it "came to a

      16     stop" or when we halted any conversation on

      17     criminality.      I would have to go back to

      18     previous emails that you've shown me here.

      19           Q      Okay.

      20           A      It's not fair to say that it stopped

      21     because of this story.

      22           Q      Okay.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 198 of 315 PageID #:
                                    10517

                                                                         Page 198
        1                 MS. WEBB:    We'll mark this as

        2    Exhibit 125.

        3                 (Exhibit 125 was marked for

        4    identification and attached to the deposition

        5    transcript.)

        6                 MR. CHO:    The government again

        7    objects to Exhibit 125 on the grounds that

        8    this document contains internal governmental

        9    deliberations, but the witness may answer

      10     questions about this exhibit.

      11           A      (Document review.)

      12                  Okay.

      13           Q      Okay.   You had testified that, I

      14     think you said it's not fair to say that the

      15     research on criminality had stopped.            My

      16     question to you on this email chain is just

      17     whether this email chain reflects some

      18     additional research into that sort of criminal

      19     background continued to occur after May 9th,

      20     2017.

      21                  MR. CHO:    Object to the form.

      22     Mischaracterizes her testimony.           Exhibit 125
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 199 of 315 PageID #:
                                    10518

                                                                         Page 199
        1    speaks for itself.       The witness may answer.

        2          A      It appears that they were still

        3    attempting to answer the question that I posed

        4    to them.

        5                 MS. WEBB:    Mark this as Exhibit 126,

        6    I believe.

        7                 (Exhibit 126 was marked for

        8    identification and attached to the deposition

        9    transcript.)

      10                  MR. CHO:    The government objects to

      11     Exhibit 126 on the grounds that these emails

      12     contain internal governmental deliberations,

      13     but the witness can answer questions about

      14     this exhibit.

      15           A      (Document review.)

      16           Q      Just let me know when you're ready.

      17           A      Okay, I think I'm ready.

      18           Q      Okay.   So I just want to direct your

      19     attention to the middle of page 7311.            Do you

      20     see where there it says, "Were crime and

      21     public benefits data used to make the

      22     decision"?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 200 of 315 PageID #:
                                    10519

                                                                         Page 200
        1          A      Uh-hmm.

        2          Q      It says, "No, criminal history and

        3    public benefit usage was not used as criteria

        4    for the TPS determination.         The decision was

        5    based on whether Haiti met the statutory

        6    conditions for TPS," correct?

        7          A      That's what it says in this version.

        8          Q      Okay.

        9          A      But I would note that that is what

      10     is pasted, and it's not clear whether that's

      11     final or not.

      12           Q      Right.

      13           A      But it's pasted.

      14           Q      So then above -- actually above this

      15     -- these talking points, there's some

      16     additional discussion, correct?

      17           A      Correct.

      18           Q      If you go to page 7309, email by

      19     Mr. Prelogar, May 20th, 2017, 8:31 p.m.             So

      20     that's later the same day that Mr. Prelogar

      21     sent out the talking points, correct?

      22           A      Correct.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 201 of 315 PageID #:
                                    10520

                                                                         Page 201
        1          Q      He writes "+Kathy, quick thoughts --

        2    think this bit will need tweaking."            Then he

        3    has a statement about automatically retaining

        4    their TPS, correct?

        5          A      Correct.

        6          Q      Then if you go down just to the

        7    bottom there, he says -- bottom of the page.

        8    He says, "Also, on the crime and public

        9    benefits question, I think we should just

      10     respond with the second sentence only.             We did

      11     try to dig up some data on crime and public

      12     benefits, and I think it's both unnecessary

      13     and overly defensive to say we did not use

      14     data of that sort in our decision-making (And,

      15     in any event, there is a fair argument that

      16     that sort of data could be considered under

      17     the statute for Haiti's designation and

      18     extensions on the basis of extraordinary and

      19     temporary conditions, given the national

      20     interest component.)"

      21                  Did I read that correctly?

      22           A      That's correct.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 202 of 315 PageID #:
                                    10521

                                                                         Page 202
        1          Q      So Prelogar -- Mr. Prelogar we know

        2    is one of your SME's, correct?

        3          A      Correct.

        4          Q      Do you agree with him there that

        5    there's a fair argument that crime data could

        6    be considered under the statute?

        7                 MR. CHO:    Object to the form.         Also

        8    objection to the extent it seeks information

        9    into internal governmental deliberations, but

      10     the witness can answer.

      11           A      Yes, I agree there's a fair argument

      12     to be made.

      13           Q      Okay.   When he says that that

      14     statement on crime and public benefits is

      15     unnecessary and overly defensive, did you

      16     agree with his assessment there as well?

      17                  MR. CHO:    Same objection.       The

      18     witness can answer.

      19           A      I don't know if I agreed with it at

      20     the time.     It looks like I made edits after --

      21     after his email, so I don't know what kind of

      22     edits I would have made to the document,
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 203 of 315 PageID #:
                                    10522

                                                                         Page 203
        1    especially on that second sentence.

        2          Q      Okay.   All right.

        3                 Okay.   So I think you testified

        4    today that you don't recall the purpose for

        5    which you were supervising the collection of

        6    the data on public assistance and crime; is

        7    that correct?

        8                 MR. CHO:    Object to the form.

        9    Mischaracterizes her prior testimony.

      10           A      I don't know exactly, but generally

      11     we are discussing a decision related to TPS

      12     designations, so I don't know exactly what the

      13     information was going to be used for.

      14           Q      Okay.   But do you recall that it had

      15     to do with the TPS designation that was coming

      16     up?

      17                  MR. CHO:    Object to the form.

      18     Testify to what you know.

      19           A      I don't recall it -- I don't recall

      20     what it was going to be used for, if it was in

      21     the decision-making process or if it was in a

      22     different memo.      It could have been used a
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 204 of 315 PageID #:
                                    10523

                                                                         Page 204
        1    variety of different ways, so -- but, again,

        2    what we're talking about is TPS designations.

        3          Q      Okay.   Do you recall whether initial

        4    -- early on in the process, sort of on that

        5    Friday when you just started your job, April

        6    7th, when you requested this information, had

        7    you thought at the time that it was going to

        8    go into that April 10 decision memo?

        9                 MR. CHO:    Object to the form.

      10     Vague.    Calls for speculation.        The witness

      11     can answer.

      12           A      No, I wouldn't know what that was --

      13     no.   My first week on the job, I didn't know

      14     what the information was going to be used for.

      15           Q      Okay.   After the April 10 decision

      16     memo was signed by Director -- Acting Director

      17     McCament, I think we discussed how you sort of

      18     continued to supervise the collection of that

      19     information, correct?

      20                  MR. CHO:    Object to the form.

      21     Vague.    What information are you referring to?

      22           Q      The public assistance and
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 205 of 315 PageID #:
                                    10524

                                                                         Page 205
        1    criminality information on Haiti TPS

        2    beneficiaries.       Correct?

        3                 MR. CHO:    Object to the form.

        4          A      After that date I believe the search

        5    for that data was still continuing.

        6          Q      Okay.    At that time, did you have an

        7    understanding that it would inform a revised

        8    decision memo for Director McCament?

        9                 MR. CHO:    Object to the form.        Calls

      10     for speculation.       The witness can answer.

      11           A      I don't know if there was going -- I

      12     didn't know there was going to be a revised

      13     memo or if there is a revised memo in fact, so

      14     I don't know what that information is going to

      15     be used for.

      16           Q      Okay.    You don't remember now or you

      17     didn't know it at the time?

      18                  MR. CHO:    Object to the form.        That

      19     wasn't her testimony.        You mischaracterized

      20     her testimony.       The witness can answer.

      21           A      I don't remember -- I don't know now

      22     and I didn't know then most likely what the
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 206 of 315 PageID #:
                                    10525

                                                                         Page 206
        1    information was going to be used for.

        2          Q      Okay.   Did you have an understanding

        3    that it was requested by the Secretary or the

        4    Secretary's office?

        5                 MR. CHO:    Object to the form.

        6    Vague.

        7          A      Which information?

        8          Q      The same, the information on public

        9    assistance and criminality of TPS

      10     beneficiaries.

      11                  MR. CHO:    Object to the form.        This

      12     was asked and answered earlier this morning.

      13     The witness can answer if you remember.

      14           A      I can only go by what you've shown

      15     here, and that is the April 7th email that the

      16     Secretary's office was looking for more

      17     information, and that was the information that

      18     they had asked for.

      19           Q      Okay.   That's Exhibit 117 you're

      20     looking at there?

      21           A      Yes.

      22           Q      Is that -- that's the one from Gene
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 207 of 315 PageID #:
                                    10526

                                                                         Page 207
        1    Hamilton.     Thank you.

        2                 Let's turn back to Exhibit 120 for

        3    me.

        4                 Okay.   And in this press release

        5    it's announced that the TPS Haiti designation

        6    would be extended for only six additional

        7    months.    Correct?

        8                 MR. CHO:    Objection.     Asked and

        9    answered.

      10           A      Correct.

      11           Q      Does it say anywhere that the Haiti

      12     TPS designation will be terminated at any

      13     point?

      14                  MR. CHO:    Objection.     The document

      15     speaks for itself.

      16           A      No, this document does not say Haiti

      17     will be terminated.

      18           Q      Okay.   So it does, however, refer to

      19     Haitians -- Haitian TPS recipients who do not

      20     have another immigration status to use the

      21     time before January 22nd to prepare for and

      22     arrange for their departure from the United
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 208 of 315 PageID #:
                                    10527

                                                                         Page 208
        1    States, correct?

        2          A      That's what it says.

        3          Q      It talks about making other

        4    necessary arrangements for their ultimate

        5    departure from the United States, correct?

        6                 MR. CHO:    That's -- you're

        7    paraphrasing the document.         The document

        8    speaks for itself.       The witness can answer.

        9          A      Sorry, I missed your question.          And

      10     whether or not it says that they can apply for

      11     other immigration benefits?

      12           Q      Just -- I just wanted to point to

      13     one of the places where it mentions arrange --

      14     sorry -- "This six-month extension should

      15     allow Haitian TPS recipients living in the

      16     United States time to attain travel documents

      17     and make other necessary arrangements for

      18     their ultimate departure from the United

      19     States," correct?

      20                  MR. CHO:    What page are you on, the

      21     first page?

      22                  MS. WEBB:    It starts on the bottom,
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 209 of 315 PageID #:
                                    10528

                                                                         Page 209
        1    at the very bottom of the first page.            Sorry.

        2                 MR. CHO:    Assuming you read it

        3    correctly, again, the document speaks for

        4    itself.    What's your question?

        5          A      That's what it states.

        6          Q      Okay.   And six months from May 22nd,

        7    2017, is November 2017, correct?

        8          A      November, yes.

        9                 MS. WEBB:    I apologize for the

      10     delay, but the good news is I'm skipping a

      11     bunch of documents.       That's why it's taking me

      12     a minute here.

      13                  Let's mark 127.

      14                  (Exhibit 127 was marked for

      15     identification and attached to the deposition

      16     transcript.)

      17                  MR. CHO:    What number is this?

      18                  THE REPORTER:      127.

      19                  MR. CHO:    All right.     The government

      20     objects to Exhibit 127 on the grounds that it

      21     contains internal governmental deliberations,

      22     but the witness may answer questions about
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 210 of 315 PageID #:
                                    10529

                                                                         Page 210
        1    this exhibit.

        2          A      (Document review.)

        3                 Okay.

        4          Q      Starting with the first, the bottom

        5    email in this chain, we fast forwarded now to

        6    October 2017, and Mr. Prelogar emails you and

        7    Ms. Anderson and Mr. Levine, the subject is

        8    "Haiti draft TPS memo," correct?

        9          A      Correct.

      10           Q      Okay.   Do you recall the Haiti

      11     decision memorandum that was drafted around

      12     this time?

      13           A      No.   I've seen many versions of

      14     memos.

      15           Q      Okay.   So Mr. Prelogar writes in the

      16     second sentence there, "Kathryn and I have

      17     completed a draft TPS draft decision memo

      18     (attached).     In short, based on our review of

      19     country conditions, we have written it so that

      20     it could support either extension or

      21     termination, but left the recommendation

      22     blank, pending further discussion," correct?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 211 of 315 PageID #:
                                    10530

                                                                         Page 211
        1          A      That's correct.

        2          Q      Okay.   And the next -- in the next

        3    email, Sunday, October 22nd, 2017, 4:23 p.m.,

        4    you forward the memo to Mr. Law, correct?

        5          A      That's correct.

        6          Q      He was your senior advisor at the

        7    time?

        8          A      That's correct.

        9          Q      You ask him to take a look at the

      10     draft, correct?

      11           A      That is correct.

      12           Q      So at this point in the process, in

      13     October, do you recall whether any official

      14     decision on the TPS designation for Haiti had

      15     been made yet?

      16                  MR. CHO:    Object to the form.

      17           A      No.   I learned that no decision is

      18     made until the Secretary makes a decision.

      19           Q      Okay.   Do you recall that was in

      20     November of 2017 when that decision was made?

      21           A      It's 60 days before the expiration

      22     so I don't know exactly what date, but it
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 212 of 315 PageID #:
                                    10531

                                                                         Page 212
        1    would have been 60 days before January 22nd of

        2    2018.

        3          Q      Okay.   So that would be, I guess,

        4    November 22nd, 2018.

        5          A      Okay.

        6                 MR. CHO:    Her microphone came off.

        7    Do you want to fix it?

        8                 MR. PIPOLY:     Actually, let's take a

        9    break.

      10                  MR. CHO:    Sure.

      11                  THE VIDEOGRAPHER:       Going off the

      12     record at 3:56.

      13                     (A brief recess was taken.)

      14                  THE VIDEOGRAPHER:       We're back on the

      15     record at 4:06.

      16     BY MS. WEBB:

      17           Q      Okay.   We were reviewing Exhibit

      18     127, and Mr. Prelogar had sent you a draft

      19     Haiti TPS decision memo on October 12th, 2017.

      20     And on October 22nd, 2017, you had forwarded

      21     that memo to Mr. Law, correct?

      22           A      That is correct.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 213 of 315 PageID #:
                                    10532

                                                                         Page 213
        1          Q      You said specifically, "Can you take

        2    a look at this draft?        I need to circulate to

        3    some folks but want another set of eyes on it.

        4    Thanks."

        5                 Is that correct?

        6          A      That is correct.

        7          Q      Okay.   You testified that at this

        8    time, to your understanding, that this

        9    termination had not been made by the Secretary

      10     yet on Haiti TPS designation, correct?

      11           A      Correct.

      12           Q      Another question.       At that time, was

      13     there an understanding already by you and your

      14     staff that a decision to terminate Haiti TPS

      15     was in the offering?

      16                  MR. CHO:    Object to the form.

      17     Vague.    Calls for speculation.        Testify to

      18     what you know.

      19           A      Sorry, can you clarify, even though

      20     a decision has not been made, whether or not I

      21     understood it to be in the off --

      22           Q      Sorry, let me rephrase.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 214 of 315 PageID #:
                                    10533

                                                                         Page 214
        1          A      Okay.

        2          Q      Did you and your staff have an

        3    understanding of what decision recommendation

        4    you were going to put into the memo at that

        5    time?

        6                 MR. CHO:     Object to the form.       Calls

        7    for speculation.        Testify to what you know.

        8          A      Normally when we write a decision

        9    memo and we include a recommendation, we talk

      10     through that recommendation with the subject

      11     matter experts, Brandon and Kathryn, we would

      12     have sat down and talked to them about that.

      13     But then also would have talked it through

      14     with others in the office, including counsel,

      15     Chief of Staff, the Director, the Deputy

      16     Director.     So even if I did put a

      17     recommendation in an early draft, that doesn't

      18     mean that that's the recommendation that

      19     ultimately prevails.

      20           Q      In the decision memo that goes up

      21     for the Director.

      22           A      Correct.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 215 of 315 PageID #:
                                    10534

                                                                         Page 215
        1           Q     And do you ultimately own the

        2    recommendation made in the decision memo that

        3    goes up to the Director?

        4                 MR. CHO:     Object to the form.       Vague

        5    and ambiguous.       The witness can answer.

        6           A     Ultimately the recommendation is

        7    included in a draft memo for the Director to

        8    review.    Whether or not he changes that

        9    recommendation, that's his prerogative in the

      10     end.

      11            Q     Sure.

      12                  But with respect to the memo that

      13     does go to him for a review, who is in charge

      14     ultimately of what appears in that memo?

      15            A     Well, as --

      16                  MR. CHO:    Object to the form.        The

      17     witness can answer.

      18            A     As chief I'm the last one to see it

      19     before he sends it so ...

      20            Q     Thank you.

      21                  Okay.   So, Mr. Law that same day,

      22     October 22nd, on Sunday, 6:28 p.m., he
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 216 of 315 PageID #:
                                    10535

                                                                         Page 216
        1    responds to you and says, "The draft is

        2    overwhelmingly weighted for extension which I

        3    do not think is the conclusion we are looking

        4    for."

        5                 Did I read that right?

        6          A      Yes.

        7          Q      "The memo seems to dismiss or

        8    downplay the positive developments that should

        9    suggest reauthorization is inappropriate.             The

      10     memo also makes no mention of the substantial

      11     amount of foreign aid the U.S. and charities

      12     have invested in Haiti since the earthquake,

      13     another relevant factor to indicate that Haiti

      14     no longer meets the definition of TPS."

      15                  Did I read that right?

      16                  MR. CHO:    The document speaks for

      17     itself.

      18           A      That is what it says.

      19           Q      So your email to him doesn't --

      20     doesn't tell him to revise the memo to fully

      21     support termination, correct?

      22                  MR. CHO:    Object to the form.        The
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 217 of 315 PageID #:
                                    10536

                                                                         Page 217
        1    document speaks for itself.          The witness may

        2    answer.

        3          A      It does not say that.

        4          Q      Okay.   But his response is -- it's

        5    "weighted for extension, which I don't think

        6    -- which I do not think is the conclusion we

        7    are looking for.        The memo seems to dismiss or

        8    downplay the positive developments."            And he

        9    then asks you, "I can track change edits

      10     tonight or we can discuss in the morning,

      11     whatever your preferred timing is," correct?

      12           A      That's correct.

      13           Q      And did you have an understanding at

      14     the time that he would revise the memo to

      15     reach the -- reach what he says here, "the

      16     conclusion we are looking for"?

      17                  MR. CHO:    Object to the form.

      18     That's Robert Law's email to Kathryn -- or

      19     Kathy.    The witness may answer.

      20           A      No, I only instructed him to edit

      21     the document as he saw fit.

      22           Q      What did you understand him to mean
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 218 of 315 PageID #:
                                    10537

                                                                         Page 218
        1    by saying "the draft is overwhelming weighted

        2    for extension which I do not think is the

        3    conclusion we are looking for"?

        4                 MR. CHO:    Objection.

        5          A      I don't know what he had to -- what

        6    he meant by that.       The first part of that

        7    sentence is "the draft is overwhelming

        8    weighted for extension."         It's an observation

        9    that he made, I guess.        I'm not certain that

      10     we even discussed what a conclusion would be

      11     prior to seeing this memo.

      12           Q      Okay.   Do you see the very top email

      13     in this chain where he emails you Sunday,

      14     October 22nd, at 7:04 p.m. and he says, "Edits

      15     attached.     I made the document fully support

      16     termination and provided comment boxes where

      17     additional data should be provided to back up

      18     this decision."

      19                  So, did you understand that the

      20     conclusion that he is referring to there is

      21     termination as opposed to extension?

      22                  MR. CHO:    Object to the form.        The
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 219 of 315 PageID #:
                                    10538

                                                                         Page 219
        1    document speaks for itself.          The witness may

        2    answer.

        3          A      He says right there that he made the

        4    document support termination, so that's

        5    apparently what he did when editing the

        6    document.

        7          Q      When he sent you the email at 6:28

        8    p.m. there, did you agree with his assessment

        9    that "the draft is overwhelming weighted for

      10     extension which I do not think is the

      11     conclusion we're looking for"?

      12                  MR. CHO:    Object to the form.

      13     Assumes facts not in evidence.          The witness

      14     may answer.

      15           A      I may never have looked at this memo

      16     before he did, so I can't say that I agreed or

      17     disagreed.

      18           Q      So even if you hadn't looked at it

      19     and don't recall whether you looked at it,

      20     would you still have understood that in that

      21     first sentence there he's talking about the

      22     ultimate recommendation that the memo
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 220 of 315 PageID #:
                                    10539

                                                                         Page 220
        1    includes?

        2                 MR. CHO:    Object to the form.        Calls

        3    for speculation, is also a hypothetical.

        4    Assumes facts not in evidence either.            The

        5    witness may answer if she's able to.

        6          A      That first sentence could mean that

        7    it's weighted one way or the other, which

        8    ultimately I would like to have a memo that

        9    includes, again, the full picture of what's

      10     going on for the Secretary to make a decision.

      11           Q      So when he says it's "overwhelmingly

      12     weighted for extension," I think your

      13     observation would apply.         But when he says,

      14     "which I do not think is the conclusion we are

      15     looking for," was it your understanding that

      16     he was referring to the ultimate

      17     recommendation in the memo?

      18                  MR. CHO:    I object.     Again, those

      19     are Robert Law's words, and assumes facts not

      20     in evidence.      Assumes there was a

      21     recommendation in said memo.          But the witness

      22     may answer if she's able to.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 221 of 315 PageID #:
                                    10540

                                                                         Page 221
        1          A      I do not know if it's about the

        2    recommendation or if it's about the draft, "is

        3    not what we're looking for."

        4          Q      So when he says, "The memo seems to

        5    dismiss or downplay the positive developments

        6    that should suggest reauthorization is

        7    inappropriate," was it your understanding that

        8    his words there, that "reauthorization is

        9    inappropriate," referred to the recommendation

      10     made in the memo?

      11                  MR. CHO:    Again, objection, calls

      12     for speculation.       The witness may answer as to

      13     what she knows.

      14           A      I don't know what he was saying with

      15     this sentence, but I guess it speaks for

      16     itself.

      17           Q      Did you understand him here to be

      18     saying that the memo needs to be revised to

      19     reflect that reauthorization is inappropriate

      20     and that Haiti no longer meets the definition

      21     of TPS?

      22                  MR. CHO:    Object to the form.        Calls
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 222 of 315 PageID #:
                                    10541

                                                                         Page 222
        1    for speculation.        The witness may answer.

        2          A      It appears that he is not satisfied

        3    with the memo.      It fails to mention certain

        4    information, such as foreign aid and the

        5    charities and other relevant factors, positive

        6    developments.

        7                 I think he's saying that the memo

        8    just lacks certain information.

        9          Q      I see -- I do see that, but I -- I

      10     guess I'm asking you about the words he uses

      11     "I do not think this is the conclusion we are

      12     looking for ... Should suggest reauthorization

      13     is inappropriate," and at the end there,

      14     "another relevant factor to indicate that

      15     Haiti no longer meets the definition of TPS."

      16     Do those -- do the statements there really

      17     address the ultimate recommendation that's

      18     concluded in the memo as opposed to specific

      19     contents, country conditions, in the memo?

      20                  MR. CHO:    Again, object to the form

      21     of the question.       Assumes facts not in

      22     evidence.     Assumes there was a recommendation
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 223 of 315 PageID #:
                                    10542

                                                                         Page 223
        1    in this draft memo.       The witness may answer if

        2    she knows.

        3                 MS. WEBB:    I would consider that an

        4    inappropriate speaking objection.

        5                 MR. CHO:    Fair enough.      Maybe you

        6    can rephrase the question then.

        7                 MS. WEBB:    Okay.    But I would

        8    appreciate if you wouldn't make speaking

        9    objections like that, Counsel.

      10                  MR. CHO:    Okay.    Understood.      But,

      11     again, it is assuming facts not in evidence.

      12                  MS. WEBB:    I'm just reading the

      13     words in the email.

      14                  MR. CHO:    The word "recommendation"

      15     does not appear in that email.

      16                  MS. WEBB:    Oh, I understand, but my

      17     question accounts for that.

      18                  MR. CHO:    It does not.

      19                  MS. WEBB:    Okay.    I -- well, it was

      20     a long question so I'll -- I'll rephrase it to

      21     make it a little shorter.

      22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 224 of 315 PageID #:
                                    10543

                                                                         Page 224
        1    BY MS. WEBB:

        2            Q    So I do -- I agree with you there,

        3    that he does say that the draft doesn't

        4    include certain contents and data, you know,

        5    that would help inform an ultimate

        6    recommendation.      But I'm also asking you about

        7    his other language in there which speaks to

        8    "the conclusion we are looking for" and

        9    "reauthorization is inappropriate" and "Haiti

      10     no longer meets the definition of TPS."             I'm

      11     asking you if you understood at the time that

      12     what he was talking about here was the

      13     recommendation that is in the draft decision

      14     memo.

      15                  MR. CHO:    Again, I object to the

      16     form and assumes facts not in evidence.

      17           A      It could be the recommendation, and

      18     even if it was the recommendation, it's one

      19     person's viewpoint of what that recommendation

      20     would ultimately be.        That recommendation is

      21     reviewed by several people before the Director

      22     ultimately decides what his recommendation is
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 225 of 315 PageID #:
                                    10544

                                                                         Page 225
        1    going to be.

        2            Q     And you responded "Edit away!,"

        3    correct?

        4            A     That's correct.

        5            Q     I just want to clarify, is it your

        6    testimony here that, sitting here today, you

        7    don't remember exactly how you understood this

        8    email?      Or is it your testimony that when you

        9    received this email, you really didn't know

      10     what he was talking about --

      11                  MR. CHO:    Object to the form.

      12           Q      -- in the -- in the ways that we've

      13     discussed?

      14                  MR. CHO:    Object to the form.

      15           A      My testimony is that he could -- he

      16     could mean a recommendation, but he ultimately

      17     did not like the way the draft memo was worded

      18     or what it included or failed to include.

      19           Q      And I'm asking you about what your

      20     understanding was to the extent you recall

      21     when you received this email on October 22nd,

      22     2017.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 226 of 315 PageID #:
                                    10545

                                                                         Page 226
        1                 MR. CHO:    Object to the form.

        2           A     I don't know what I recall at that

        3    time thinking what his email meant, but

        4    ultimately I wanted him to edit it as he saw

        5    fit.

        6           Q     Okay.   To reflect that --

        7           A     To make it a better memo.

        8           Q     Okay.   To make it a better memo.

        9                 And to -- to remove the weight for

      10     extension that it contained?

      11                  MR. CHO:    Object to the form.

      12            A     I think you're putting words in my

      13     mouth.     To make the memo better to include

      14     information that it should include.

      15            Q     Why would it be better to remove the

      16     -- what he characterizes as it's weighted for

      17     extension?

      18                  MR. CHO:    Object to the form.

      19            A     No, I'm saying it would be better if

      20     he included all of the information that the

      21     Secretary would need to make a decision.             So

      22     if it dismissed certain developments or it
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 227 of 315 PageID #:
                                    10546

                                                                         Page 227
        1    lacked information such as foreign aid or

        2    positive developments, then it should include

        3    that information.

        4          Q      Okay.   And when he sent you back

        5    this document that "fully supports

        6    termination," did you view that as a better

        7    memo?

        8                 MR. CHO:    Object to the form.

        9          A      I do not know.      I would have to look

      10     at the memo.      I don't know.

      11           Q      Okay.   One other thing.       I noticed

      12     that in that last email to you he says, "I

      13     made the document fully support termination

      14     and provided comment boxes where additional

      15     data should be provided to back up this

      16     decision."

      17                  So had you asked him to locate more

      18     data to back up the recommendation to

      19     terminate?

      20                  MR. CHO:    Object to the form.

      21           A      I don't know if I asked him to do

      22     that or not.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 228 of 315 PageID #:
                                    10547

                                                                         Page 228
        1          Q      All right.     Let's move on.

        2                 (Exhibit 128 was marked for

        3    identification and attached to the deposition

        4    transcript.)

        5                 MS. WEBB:    I only have two copies

        6    for you.

        7                 MR. CHO:    That's fine.      We can

        8    share.

        9                 What number is this?

      10                  MS. WEBB:    128.

      11                  MR. CHO:    The government objects to

      12     Exhibit 128, Bates number CP_2736, on the

      13     grounds that these email exchanges contain

      14     internal governmental deliberations, but the

      15     witness may answer questions about the

      16     exhibit.

      17                  The government also objects to the

      18     extent this document contains any information

      19     protected by the presidential communications

      20     privilege.

      21           A      (Document review.)

      22                  Okay.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 229 of 315 PageID #:
                                    10548

                                                                         Page 229
        1          Q      So, going to the earliest email in

        2    this email chain on the last page, so this

        3    email is as sent by you October 22nd, 2017, at

        4    4:47 p.m., correct?

        5          A      That is correct.

        6          Q      That is the same day, correct, as

        7    the email we were just discussing, email

        8    exchange you had with Mr. Law, correct --

        9          A      Correct.

      10           Q      -- in Exhibit 127.

      11                  Okay.   And this is the same day that

      12     Mr. Law revised the memo, the current draft of

      13     the memo to fully support termination,

      14     correct?

      15           A      That is correct.

      16           Q      Okay.   Just to point out, so it

      17     looks like your email to Mr. Law was sent on

      18     Sunday, October 22nd, at 4:23 p.m., and this

      19     email was sent on Sunday, October 22nd, at

      20     4:47 p.m., correct?

      21           A      Correct.

      22           Q      So I just want to ask, because we
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 230 of 315 PageID #:
                                    10549

                                                                         Page 230
        1    have a bunch of new people here, who is who.

        2    So, first, John?

        3          A      Zadrozny.

        4          Q      Sorry.     Zadrozny.    Thank you for

        5    that.

        6                 Who is he?

        7          A      I don't know his title.        He works

        8    for the Domestic Policy Council.

        9          Q      Okay.    What is the Domestic Policy

      10     Council?

      11           A      I think it's a small organization

      12     within the White House that determines

      13     domestic policy.

      14           Q      Okay.    Do you know if it still

      15     exists today?

      16           A      It still exists today and has

      17     existed in previous administrations.

      18           Q      Okay.    And immigration is one of

      19     their areas of policy that they work on?

      20                  MR. CHO:    Object to the form.

      21           A      They work on all domestic policy,

      22     healthcare, education.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 231 of 315 PageID #:
                                    10550

                                                                         Page 231
        1          Q      Okay.   Do you know if there are

        2    subject matter experts within -- not subject

        3    matter experts -- but within domestic policy,

        4    are there individuals who have more expertise

        5    in particular policy areas?

        6          A      I do not know.

        7          Q      In your role as chief of OP&S, how

        8    often would you say you interact with the

        9    domestic policy council?

      10           A      Quite frequently.       Domestic policy

      11     council convenes interagency meetings.             And

      12     when immigration comes up, I'm normally

      13     invited.     Frankly --

      14           Q      Okay.   How -- go ahead.

      15           A      No.

      16           Q      Approximately how frequently would

      17     you say you interact with them, once a week or

      18     --

      19                  MR. CHO:    Object to the form.

      20           Q      -- daily?

      21                  MR. CHO:    Same objection.

      22           A      On a weekly basis, maybe a few times
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 232 of 315 PageID #:
                                    10551

                                                                         Page 232
        1    a week.     Depends on what's going on.

        2            Q    Okay.   Prior to October 22nd, 2017,

        3    do you recall interacting with DPC on TPS

        4    issues?

        5                 MR. CHO:    Object to the form.

        6            A    Not specifically on TPS issues.

        7    I've interacted with them before this date,

        8    but I don't recall them being involved in TPS

        9    decisions.

      10           Q      Okay.   Let's keep going with the

      11     email recipients.

      12                  Zina Bash, do you know who she is?

      13           A      I'm just reading her title, Special

      14     Assistant to the President, Domestic Policy

      15     Council.

      16           Q      Do you have any memory of

      17     interacting with her prior to October 22nd,

      18     2017?

      19           A      Yes, I'm familiar with Zina Bash.

      20           Q      What about Trevor Whetstone?

      21           A      He also works for the Domestic

      22     Policy Council.      I interacted with frequently,
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 233 of 315 PageID #:
                                    10552

                                                                         Page 233
        1    too.

        2           Q     When you sent this email, did you

        3    have an understanding that these three

        4    individuals from DPC did work on immigration

        5    issues?

        6           A     Yes.

        7           Q     Is any one of them sort of a point

        8    person for immigration issues within DPC, or

        9    maybe they all are?

      10            A     I think they all are.

      11            Q     Then we see Mr. Hamilton is copied.

      12            A     And Mr. Wetmore, too.

      13            Q     I'm sorry, his name is -- and David

      14     Wetmore, who --

      15            A     He was also -- he was detailed to

      16     the Domestic Policy Council as well.

      17            Q     Okay.   Detailed from, do you know

      18     where?

      19            A     I think the Department of Justice.

      20            Q     So you address the email, "DPC

      21     friends."     Just a question about that.          Did

      22     you know these people well?          Why did you
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 234 of 315 PageID #:
                                    10553

                                                                         Page 234
        1    choose that particular greeting?

        2                 MR. CHO:    Object to the form.

        3            A    I guess it's just a friendly

        4    introduction.       I considered them -- I've

        5    worked with John Zadrozny for years.            I've

        6    known John.

        7            Q    For a long time?

        8            A    Yes.

        9            Q    And just what about the others, I

      10     guess, what about Zina, Ms. Bash?

      11           A      No.    I don't have a history with

      12     Zina Bash or Trevor or Wetmore.           I knew of

      13     them.

      14           Q      So you say, "Acting Secretary Duke

      15     has to make a decision on TPS for El Salvador,

      16     Nicaragua, Haiti, and Honduras in the very

      17     near future."

      18                  So, as of October 22nd, do you

      19     recall where you were in terms of the drafting

      20     process for the decision memo that was going

      21     to the Director of USCIS?

      22           A      It appears it was still with -- it
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 235 of 315 PageID #:
                                    10554

                                                                         Page 235
        1    was on my desk and so still in the OP&S

        2    drafting stage.

        3          Q      Okay.   You had sent it to Mr. Law to

        4    revise.

        5          A      Yes.

        6          Q      And then the second sentence --

        7    okay.     "So two of the four designations must

        8    be decided by November 6.         When we met with

        9    her last week, she wanted input from our

      10     departments and agencies."

      11                  Do you remember meeting with Acting

      12     Secretary Duke?

      13           A      I don't remember this specific

      14     meeting.     I think I met with her on at least

      15     one or two occasions so I don't -- I can't

      16     distinguish between the meetings.

      17           Q      Okay.   In either of those meetings,

      18     do you recall discussing TPS with her?

      19                  MR. CHO:    Object to the form.        Also

      20     object on the grounds it seeks information

      21     leading to internal governmental

      22     deliberations, but the witness may answer.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 236 of 315 PageID #:
                                    10555

                                                                         Page 236
        1            A    I do remember meeting with her on

        2    TPS.

        3            Q    Okay.    Do you recall her wanting

        4    input from other departments and agencies?

        5                 MR. CHO:    Object to the form, and it

        6    also seeks information on internal

        7    governmental deliberations, but the witness

        8    may answer.

        9            A    I do recall she wanted information

      10     from other departments and agencies.

      11            Q     Okay.    What do you recall about

      12     that?

      13                  MR. CHO:    Same objection.

      14            A     I think this was -- there were

      15     several designations coming up, and she wanted

      16     input from partners, and she thought that was

      17     important, to make sure we had input from

      18     departments and agencies that had equities in

      19     those countries.

      20            Q     Okay.    Even though it's not required

      21     under the statute?

      22            A     Right.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 237 of 315 PageID #:
                                    10556

                                                                         Page 237
        1                 MR. CHO:    Object to the form.

        2          Q      So you ask the DPC members to help

        3    us effectuate this request, and then, "Should

        4    it go through OMB?" you ask.          "We don't have

        5    actual Federal Register Notices to show you

        6    yet, so I'm not sure what the process would

        7    look like.     Given the need to move quickly,

        8    I'm wondering if you have thoughts!?"

        9    Correct?

      10           A      Uh-hmm, correct.

      11           Q      Did you have an understanding that

      12     they would understand what you mean by this,

      13     to effectuate this request, to get input from

      14     other departments and agencies?

      15                  MR. CHO:    Object to the form.        You

      16     may want to rephrase that question.

      17           Q      Did you understand the question?

      18                  MR. CHO:    Same objection.

      19           A      I would hoping -- I don't know if

      20     they knew what I meant, but essentially

      21     because they have contacts in other

      22     departments and agencies, I wanted to know how
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 238 of 315 PageID #:
                                    10557

                                                                         Page 238
        1    to go about fulfilling this request and

        2    whether or not it should be centralized.

        3          Q      Okay.   Were you also seeking their

        4    input into the TPS information?

        5                 MR. CHO:    Objection to form.

        6          Q      "Need interagency input."

        7                 MR. CHO:    Object to the form.

        8          A      I don't -- in this email I don't ask

        9    the agency for their input.          I asked them to

      10     help me get input from other departments and

      11     agencies.

      12           Q      Okay.   That's what you -- when you

      13     wrote this, was that your intent, to have them

      14     sort of coordinate?

      15           A      Yes.

      16           Q      Okay.   At the time, why was there a

      17     need to move quickly?

      18           A      She needed to make a decision by

      19     November 6th, and we needed information for

      20     her to make her decision.

      21           Q      This was information that was not

      22     required by the statute, though --
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 239 of 315 PageID #:
                                    10558

                                                                         Page 239
        1                 MR. CHO:    Object to the form.

        2          Q      -- to make a decision, correct?

        3                 MR. CHO:    Object to the form.        Calls

        4    for a legal conclusion.         The witness may

        5    answer.

        6          A      It's not required by the statute.

        7    It is required in the statute to consult with

        8    federal partners.

        9                 I don't have the statute in front of

      10     me, but there's a consultation process.             It

      11     doesn't lay out exactly what that consultation

      12     process looks like.       It doesn't preclude input

      13     from departments and agencies.

      14           Q      Okay.   Well, you write, "Even though

      15     this is not required by statute, she asked us

      16     to look into having some process in place for

      17     obtaining their input before making the

      18     decision," so I was just trying to understand

      19     what you wrote here.

      20                  MR. CHO:    Object to the form.

      21           Q      So was this input that she wanted

      22     gathered, was this required by the statute,
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 240 of 315 PageID #:
                                    10559

                                                                         Page 240
        1    this input, or was it not?

        2                 MR. CHO:    Object to the form.

        3           A     I would need the statute to better

        4    explain that.

        5           Q     But here in this email you wrote

        6    that it was not required by statute, correct?

        7                 MR. CHO:    The document speaks for

        8    itself.

        9           A     There is a consultation -- there is

      10     a consultation requirement in the statute,

      11     but, again, I did write here, "Even though

      12     this is not required by statute," that this

      13     extra process is what I'm probably referring

      14     to.    We still sought certain -- or other

      15     input.     And I think at this point, we probably

      16     had input from the Department of State

      17     already.

      18            Q     Okay.   So the next email in the

      19     chain is from Mrs. Bash, 5:04 p.m., the same

      20     day.    And says, "Usually if there's paper to

      21     share, we can send out through OMB for them to

      22     gather comments from the interagency.            But if
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 241 of 315 PageID #:
                                    10560

                                                                         Page 241
        1    the point is to gather ideas before there is

        2    paper, then it seems that a good approach

        3    could be to convene a PCC with the relevant

        4    agencies from which Duke wants input."

        5    Correct?

        6          A      Correct.

        7          Q      And you did define PCC earlier in

        8    the deposition, but could you just remind me

        9    what that stands for.

      10           A      Policy Coordinating Committee.

      11           Q      Could you just describe briefly what

      12     that is.

      13                  MR. CHO:    Objection.     Asked and

      14     answered.     You can answer again.

      15           A      It's not unique to this

      16     administration.      Previous administrations have

      17     had PCCs.     It's a way to coordinate

      18     interagency discussions on various issues.

      19           Q      You said they convene frequently?

      20           A      And on different topics.

      21           Q      Okay, thank you.

      22                  Okay.   And so, I know you're not
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 242 of 315 PageID #:
                                    10561

                                                                         Page 242
        1    her, but just to try to get a sense, what did

        2    you understand her to mean by if there's paper

        3    to share there?

        4          A      Well --

        5                 MR. CHO:    Object to the form.

        6          A      -- normally OMB manages an

        7    interagency process.        When there is paper,

        8    when there's Federal Register Notice or other

        9    regulation, they share it for comment.             But

      10     because there was no paper, Zina Bash is

      11     suggesting maybe an in-person meeting so that

      12     we could have a discussion on it instead.

      13           Q      Okay.   And -- so you used the

      14     example of Federal Register Notice.            So we

      15     know -- we know, I guess, there's a draft

      16     document, which is paper.         Is that not the

      17     kind of document that a PCC -- excuse me, that

      18     OMB would be sharing?

      19                  MR. CHO:    Object to the form.        Go

      20     ahead.

      21           A      OMB -- I'm not sure I understand

      22     your question, but OMB would share a Federal
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 243 of 315 PageID #:
                                    10562

                                                                         Page 243
        1    Register Notice when it's appropriate.             Our

        2    Federal Register Notices are not provided to

        3    OMB until after a decision is made.

        4          Q      Okay.   So we're at the draft stage

        5    so there's no --

        6          A      There might be a draft of the

        7    Federal Register Notice, but it would be, in

        8    my view, too early to do a Federal Register

        9    Notice until you know what the decision is.

      10           Q      After Ms. Bash's email, there's some

      11     exchange about, "if we have time for PCC," and

      12     then Mr. Zadrozny?

      13           A      Zadrozny.

      14           Q      Zadrozny asks, "What if we jumped

      15     right to a paper PC?"        What's a paper PC?

      16           A      I'm not that familiar with a paper

      17     PC.   I believe paper PC may be a process for

      18     principals to review paper.

      19           Q      Okay.   Then right after that,

      20     Mr. Zadrozny responds, really the same minute,

      21     responds, "Stressing that this is being done

      22     at the request of DHS to help make a more
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 244 of 315 PageID #:
                                    10563

                                                                         Page 244
        1    robust decision?" correct?

        2          A      That is correct.

        3          Q      So your initial email had not used

        4    the phrase "more robust decision," correct?

        5                 MR. CHO:    Object to the form.

        6          A      I don't know what he means by more

        7    robust.    I did not use that terminology.           She

        8    wanted input before she decided.

        9          Q      Okay.   It looks like no one actually

      10     responds to Mr. Zadrozny's question, correct?

      11           A      Correct.

      12           Q      So subsequently five minutes later,

      13     Mr. Hamilton responds and says -- he skips

      14     over Mr. Zadrozny -- I'm sorry, Zadrozny's

      15     emails, and says, "Do it through OMB.            They

      16     have 24 to 48 hours to tell us about any of

      17     their equities in the countries that would

      18     affect the statutory factors (do they have

      19     special knowledge of economies, hurricane

      20     damage from 20 years ago, et cetera.)."

      21                  Did I read that right?

      22           A      Yes.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 245 of 315 PageID #:
                                    10564

                                                                         Page 245
        1                 MR. CHO:    Object to the form.

        2          Q      Sorry, I didn't hear you.

        3                 So, I guess you had requested help

        4    responding to Secretary Duke's request for

        5    input that was not required by the TPS

        6    statute, correct?

        7                 MR. CHO:    Object to the form.

        8    Mischaracterizes her prior testimony.

        9          A      I was helping to fulfill her request

      10     for more input.

      11           Q      Okay.   When he -- when Mr. Hamilton

      12     wrote this, did you understand him to be

      13     suggesting that OMB help provide the kind of

      14     information the statute does require to be

      15     considered?

      16                  MR. CHO:    Object to the form.

      17           A      He's suggesting that it's a better

      18     process to send it through OMB.           That's my

      19     belief.

      20           Q      Okay.   But what about the second

      21     sentence that he writes.         What did you

      22     understand him to mean by that?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 246 of 315 PageID #:
                                    10565

                                                                         Page 246
        1          A      That they had 24 to 48 hours to tell

        2    us about their equities.

        3                 MR. CHO:    Same objection.

        4          Q      Okay.   Then when he says, "In the

        5    countries that would affect the statutory

        6    factors," and he has some examples there in

        7    the parentheses, what did you understand that

        8    to mean?

        9                 MR. CHO:    Same objection.

      10           A      I'm sorry, I don't know what he

      11     means by this sentence.         The first part is

      12     simply just to set a deadline for interagency

      13     input.

      14           Q      Okay.   So his next sentence he says,

      15     "We aren't going to get into a whole 'there

      16     are a lot of people who would be impacted'

      17     type of PCC, DC, or PC."         What does DC mean,

      18     do you know?

      19           A      DC means Deputies Committee.

      20           Q      Okay.

      21           A      PC means Principal Committee, I

      22     believe.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 247 of 315 PageID #:
                                    10566

                                                                         Page 247
        1          Q      Okay.   What did you understand him

        2    to mean by that sentence?

        3                 MR. CHO:    Object to the form.

        4          A      I'm not quite certain what he means.

        5    I think he thought the OMB process was a

        6    better process than a sit-down meeting with

        7    staff or deputies, principals.

        8          Q      Okay.   When he says, "We aren't

        9    going to get into a whole 'there are a lot of

      10     people who would be impacted' type of PCC, DC,

      11     or PC," did you understand him to be referring

      12     to arguments that TPS should not be extended

      13     just because it would impact a lot of TPS

      14     beneficiaries?

      15                  MR. CHO:    Object to the form.

      16           A      That could be what he means, but I'm

      17     not certain.

      18           Q      And then Mr. Zadrozny responds a few

      19     minutes later -- you really got great response

      20     time in your email.

      21           A      On a Sunday.

      22           Q      He says, "Adding Andrew."         We'll
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 248 of 315 PageID #:
                                    10567

                                                                         Page 248
        1    pause.     Is that --

        2          A      He's adding Andrew Veprek, also with

        3    the Domestic Policy Council.

        4          Q      Okay.   And he says, "Gene's point is

        5    good.     Stick as closely to the economics as

        6    possible.     It wouldn't hurt of" -- probably

        7    "if" -- "DHS specifically asked for how TPS

        8    countries compare economically to their

        9    non-TPS neighbors.       The reason I think this

      10     would be helpful is that poor economies are

      11     usually cited as support for the need to

      12     continue to extend TPS.         But the reality is,

      13     some of these countries' economies are as poor

      14     as their non-TPS neighbors.          It would then be

      15     harder to blame volcanic eruptions and

      16     earthquakes from 30 years ago for those failed

      17     economies."

      18                  Did I read that right?

      19                  MR. CHO:    Objection.     The document

      20     speaks for itself.

      21           A      That is what the document says.

      22           Q      So it's your testimony that as of
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 249 of 315 PageID #:
                                    10568

                                                                         Page 249
        1    October 22nd, 2017, Secretary Duke was still

        2    gathering information for her TPS decisions

        3    that could affect the decision either way,

        4    right, to terminate or extend?

        5                 MR. CHO:    Object to the form.

        6          A      That is correct.

        7          Q      Is it also your testimony that at

        8    this time you did not have an understanding

        9    that the decision to terminate as a practical

      10     matter had already been made?

      11                  MR. CHO:    Object to the form.

      12           A      I don't believe a decision had been

      13     made yet.

      14           Q      Okay.   So here in this email

      15     Mr. Zadrozny is recommending that DHS ask for

      16     certain information, correct?

      17                  MR. CHO:    Object to the form.

      18           A      He is making a suggestion, yes.

      19           Q      Okay.   And that information he's

      20     recommending DHS request is comparative

      21     economic data to make it harder to blame, what

      22     he says, "volcanic eruptions and earthquakes
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 250 of 315 PageID #:
                                    10569

                                                                         Page 250
        1    from 30 years for those failed economies,"

        2    correct?

        3                 MR. CHO:    Object to the form.

        4          A      I don't really know what he's

        5    saying.

        6          Q      You don't know now or you didn't

        7    know then?

        8                 MR. CHO:    Object to the form.

        9          A      I don't know now what he was

      10     suggesting.

      11           Q      What's your best guess to what he's

      12     suggesting?

      13                  MR. CHO:    Object to the form.        Don't

      14     guess.    Testify to what you know.

      15           A      I only know he wanted -- he's

      16     offering a suggestion on how to look at the

      17     economies.

      18           Q      Okay.

      19           A      Or their economic factors.

      20           Q      Okay.   In a way that would -- that

      21     would support -- that would -- excuse me, in a

      22     way that would not support extending TPS,
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 251 of 315 PageID #:
                                    10570

                                                                         Page 251
        1    correct?

        2                 MR. CHO:    Object to the form.

        3    Argumentative.

        4          A      It doesn't say to extend or to

        5    terminate.     He's -- I think he's just simply

        6    laying out that we should look at the economic

        7    factors.

        8          Q      Okay.   You don't know what he means

        9    by the last two sentences of his email?

      10                  MR. CHO:    Object to the form.

      11           A      I don't know what he's -- I really

      12     don't know what he's arguing or what he's

      13     saying.

      14           Q      Well, I guess one simple question,

      15     does he appear to be saying that he doesn't --

      16     he wants to make it harder to blame

      17     earthquakes -- previous earthquakes for failed

      18     economies?

      19                  MR. CHO:    Object to the form.        It's

      20     a hypothetical.      Calls for speculation.

      21     Rephrase your question or you can answer if

      22     you can.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 252 of 315 PageID #:
                                    10571

                                                                         Page 252
        1          A      I really don't know what he's

        2    saying.    Reading it now it doesn't make sense

        3    to me.

        4          Q      And then the top email from

        5    Mr. Veprek says, "I agree with Gene and JZ

        6    about doing this via OMB.         Use the draft FR

        7    notices to solicit the agency feedback.             If

        8    any of it is really compelling, then DHS can

        9    have further informal consultations that it

      10     manages, not NSC."

      11                  Did I read that right?

      12           A      I think so.

      13           Q      What is an NSC?

      14           A      NSC, I believe, stands for National

      15     Security Council, I believe.

      16           Q      That's what I was wondering.

      17                  So at this point were there draft FR

      18     Notices for the TPS decision that had yet to

      19     be made?

      20           A      Staff could have drafted a Federal

      21     Register Notice.       I normally didn't look at

      22     the notices until a recommendation or later in
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 253 of 315 PageID #:
                                    10572

                                                                         Page 253
        1    the process.

        2          Q      Do you recall making a policy change

        3    during your time as chief to where you

        4    actually asked your staff not to do these

        5    draft FR Notices before a decision had been

        6    made?

        7                 MR. CHO:    Object to the form.

        8          A      So when I first started, they would

        9    draft a recommendation memo and a Federal

      10     Register Notice.       And it seemed that they were

      11     putting a lot of work in a Federal Register

      12     Notice up front, that they could save their

      13     time and resources by waiting until the

      14     decision had been made.

      15           Q      Sure.

      16           A      So to answer your question, yes,

      17     eventually we thought it was better use of

      18     resources and we stopped the practice of

      19     circulating both documents.

      20           Q      And that was early on in your tenure

      21     as chief?

      22                  MR. CHO:    Object to the form.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 254 of 315 PageID #:
                                    10573

                                                                         Page 254
        1          A      I believe so.

        2          Q      Do you know whether there were --

        3    whether there was any draft FR Notice for the

        4    Haiti decision at this time, October 22nd,

        5    2017?

        6          A      I do not.

        7          Q      This is the last email we have, but

        8    do you recall whether this process went

        9    forward?

      10                  MR. CHO:    Object to the form.

      11           A      I don't recall ultimately how we

      12     received input from other entities.            It could

      13     have been an in-person meeting.

      14           Q      Do you recall whether it went

      15     through OMB?

      16           A      I don't recall.

      17                  MS. WEBB:    Let's just take a quick

      18     break, and then I'll wrap up.

      19                  MR. CHO:    Great.

      20                  THE VIDEOGRAPHER:       Going off the

      21     record at 5:03.

      22                     (A brief recess was taken.)
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 255 of 315 PageID #:
                                    10574

                                                                         Page 255
        1                 THE VIDEOGRAPHER:       We're back on the

        2    record at 5:19.

        3                 MS. WEBB:    Let's mark 129.

        4                 (Exhibit 129 was marked for

        5    identification and attached to the deposition

        6    transcript.)

        7                 MS. WEBB:    And also I would like to

        8    mark 130.

        9                 (Exhibit 130 was marked for

      10     identification and attached to the deposition

      11     transcript.)

      12                  MS. WEBB:    Sorry, I think I just

      13     have that one.      Do we have any others, more

      14     copies of this?

      15                  MR. CHO:    The government objects to

      16     Exhibits 129 and 130 on the grounds that these

      17     emails seek internal governmental

      18     deliberations, but given that, the witness can

      19     still answer questions regarding these

      20     exhibits.

      21                  (Discussion off the record.)

      22                  MR. CHO:    The government also
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 256 of 315 PageID #:
                                    10575

                                                                         Page 256
        1    objects to Exhibit 130 on the grounds that

        2    this email appears to relate to El Salvador as

        3    opposed to Haiti, and during prior

        4    depositions, counsel has limited their

        5    questions to Haiti.       I'm just noting that for

        6    the record.

        7                 MS. WEBB:    Actually we talked about

        8    Sudan yesterday with Director Cissna.

        9          A      (Document review.)

      10                  Okay.

      11           Q      Let's start with 128.

      12           A      129.

      13           Q      I'm sorry, 129.      130.    I apologize.

      14           A      Yes.

      15           Q      Okay.

      16                  This is an October 26th, 2017,

      17     email.    So there's a few new people on this

      18     email that I'll ask you about.           Who is Ian

      19     Smith?

      20           A      He was a political appointee in the

      21     Office of Policy at DHS headquarters.

      22           Q      Do you know what his position was
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 257 of 315 PageID #:
                                    10576

                                                                         Page 257
        1    there?

        2          A      No.

        3          Q      What about Jared Culver?

        4          A      He also was with the Office of

        5    Policy at DHS headquarters.

        6          Q      Do you know his title?

        7          A      No.

        8          Q      Jon Feere?

        9          A      Jon Feere was at Immigration and

      10     Customs Enforcement.        He's in the front office

      11     but advisor -- I don't know what his exact

      12     title is.

      13           Q      Okay.   Do you know when Mr. Smith

      14     assumed his position at the Office of Policy

      15     at headquarters, approximately?

      16           A      I have no idea.

      17           Q      You said "was," so he's no longer

      18     there?

      19           A      He's no longer there.

      20           Q      Do you recall receiving this email

      21     from him?

      22           A      No.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 258 of 315 PageID #:
                                    10577

                                                                         Page 258
        1          Q      So he says, "I've created a bit of a

        2    running, working, internal template for

        3    educating colleagues/colleagues on the TPS

        4    issue.    Over the past few months, I've found

        5    the arguments for letting certain designations

        6    expire to be tired and generally lacking."

        7                 Do you know what designations had

        8    expired in the past few months at this time,

        9    what TPS designations?

      10           A      No.

      11           Q      So then he says, "Areas I explore

      12     (and will explore further) include the number

      13     of removals we already initiate to these

      14     'disastrous' countries, previous generous

      15     applications of mass removal reprieves, and

      16     the brain-drain phenomenon which in the case

      17     of Central America is particularly

      18     pronounced."

      19                  Do you know what he's referring to

      20     when he says "generous applications of mass

      21     removal reprieves"?

      22                  MR. CHO:    Object to the form.        Calls
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 259 of 315 PageID #:
                                    10578

                                                                         Page 259
        1    for speculation.

        2          A      I do not.

        3          Q      Is he possibly referring to the TPS

        4    program?

        5                 MR. CHO:    Object to the form.

        6          A      I do not know.

        7          Q      Do you know what he means by

        8    "brain-drain phenomenon"?

        9                 MR. CHO:    Object to the form.

      10           A      I do not know.

      11           Q      Then he lists sort of a schedule

      12     about upcoming decision and expiration dates.

      13     Then below that he says, "Also to note, the

      14     attached does apply to El Salvador in

      15     particular, however, the general headings and

      16     framework can easily apply to the other

      17     sizable TPS beneficiaries."

      18                  Do you have a sense of how many TPS

      19     beneficiaries there are from any of these four

      20     countries that he lists?

      21                  MR. CHO:    Object to the form.

      22           A      I could guess, but I don't know.           I
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 260 of 315 PageID #:
                                    10579

                                                                         Page 260
        1    don't know all of them.         Nicaragua, maybe

        2    6,000.

        3          Q      Okay.

        4          A      I don't recall Honduras off the top

        5    of my head.     Haiti, I think it's 50 or 60,000.

        6    And El Salvador is a couple hundred thousand.

        7          Q      Okay.   And Exhibit 130, so the first

        8    email in this chain is dated December 7th,

        9    2017.

      10                  MR. CHO:    I'm going to object to

      11     this email.     This is post decision.         The

      12     decision was made November 2017.           What

      13     relevance does this have to this lawsuit?

      14                  MS. WEBB:    Well, it's discussing TPS

      15     generally, and we're interested in the

      16     government's approach to certainly Haiti TPS

      17     but also TPS countries as a package.            They

      18     simply applied the schematic approach to all

      19     of them.     So this goes to that.        We think it's

      20     relevant.

      21                  MR. CHO:    This is December.        The

      22     decision was in November 2017.          This is post
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 261 of 315 PageID #:
                                    10580

                                                                         Page 261
        1    decision.

        2                 MS. WEBB:    I understand, but it's a

        3    deposition so I can, you know, ask questions.

        4                 MR. CHO:    All right.     Go ahead.     I'm

        5    just noting the objection for the record.

        6                 MS. WEBB:    It's not going to be too

        7    long.

        8                 MR. CHO:    All right.     Thank you.

        9    BY MS. WEBB:

      10           Q      Okay, so Thursday, December 7th,

      11     2017, you email Mr. Dougherty, James Nealon,

      12     Jared Culver, and Ian Smith, who we just

      13     identified.     And James Nealon, Ambassador,

      14     Former Ambassador Nealon?

      15           A      Yes.

      16           Q      He was -- well, remind me, he was --

      17     do you know his position at this time?

      18           A      No, I don't.

      19           Q      Okay.   And you ask about setting up

      20     a call to discuss upcoming TPS decisions.             Do

      21     you recall at that time what up -- what TPS

      22     decisions were upcoming?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 262 of 315 PageID #:
                                    10581

                                                                         Page 262
        1          A      No, but the next sentence talks

        2    about El Salvador and Syria.

        3          Q      Okay.    That same day a few hours

        4    later, Mr. Smith -- excuse me -- Mr. Nealon

        5    then responds, "Sure," an hour -- about an

        6    hour later.        Then the same day, December 7th,

        7    2017, Mr. Smith responds to just you and says,

        8    "Hope you're enjoying the conference."             Smiley

        9    face.

      10                  Do you recall what conference --

      11     whether you were at a conference?

      12           A      I don't -- I don't recall what

      13     conference I would be at.

      14           Q      Okay.    And he says, "Here are the

      15     background notes I sent everyone weeks back.

      16     I'm currently updating them and will resend

      17     hopefully by today."

      18                  Do you recall him sending you those

      19     notes?

      20           A      No.

      21           Q      You respond just two minutes later

      22     to him.    You say, "I actually stayed behind.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 263 of 315 PageID #:
                                    10582

                                                                         Page 263
        1    Maybe I should have gone, but oh well.             Thanks

        2    for this."     Maybe you didn't go to the

        3    conference.

        4          A      I don't think I went to the

        5    conference.

        6                 MR. CHO:    Again, the document speaks

        7    for itself.     What's the question about this

        8    document?

        9                 MS. WEBB:    We're getting there.

      10     BY MS. WEBB:

      11           Q      The last email he responds to you,

      12     again on the same day, and he has some

      13     information that he provides to you.            Correct?

      14           A      He does provide information.

      15           Q      And do you recall requesting this

      16     information from him?

      17                  MR. CHO:    Object to the form.

      18           A      No, I do not.      I don't recall that.

      19           Q      Okay.   Do you recall receiving it

      20     from him?

      21                  MR. CHO:    Object to the form.        The

      22     document speaks for itself.          She's already
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 264 of 315 PageID #:
                                    10583

                                                                         Page 264
        1    answered that question.         You can answer it

        2    again.

        3          A      No, I -- I don't recall seeing this.

        4    I don't know what this data relates to.             I

        5    don't remember ever opening this email.

        6          Q      Do you recall asking Mr. Smith for

        7    TPS-related information at other times than

        8    this one?

        9                 MR. CHO:    Object to the form.

      10           A      No, I don't think I would have asked

      11     for input from DHS Policy aside from a general

      12     discussion, as I indicated in my first email.

      13     If I needed statistics, I would have emailed

      14     our Office of Statistics.

      15           Q      How well would you say you knew

      16     Mr. Smith?

      17           A      Not well at all.

      18                  MR. CHO:    Object to the form.

      19           A      Not well.

      20           Q      Do you know whether Mr. Smith worked

      21     on TPS-related issues in his position?

      22                  MR. CHO:    Object to the form.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 265 of 315 PageID #:
                                    10584

                                                                         Page 265
        1    Object to the form.

        2           A     I do not know.

        3           Q     Are you aware of where Mr. Smith

        4    worked prior to coming to DHS?

        5           A     I can't say with certainty, no.

        6           Q     Do you know whether he worked at

        7    Federation of American Immigration Reform?

        8                 MR. CHO:    Object to the form.

        9           A     I cannot say with certainty that I

      10     knew he worked there, no.

      11            Q     Do you know that he worked there

      12     now?

      13            A     No.

      14                  MR. CHO:    Object to the form.

      15            Q     I think you testified earlier that

      16     Mr. Law also used to work for the Federation

      17     of American Immigration Reform, correct?

      18                  MR. CHO:    Objection.     Asked and

      19     answered.

      20            A     I did know that, yes.

      21            Q     You mentioned that Mr. Smith does

      22     not work for DHS any longer.          Do you know why
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 266 of 315 PageID #:
                                    10585

                                                                         Page 266
        1    he does not?

        2                 MR. CHO:    Object to form.

        3           A     I do not know the truth behind any

        4    allegations.

        5           Q     Are you familiar with what you just

        6    said, the allegations?

        7           A     I read --

        8                 MR. CHO:    Object to the form.

        9           A     I read allegations in a newspaper

      10     article, but I do not know if that is true or

      11     not.

      12            Q     What were those allegations?

      13                  MR. CHO:    Object to the form.

      14            A     I can't even recall the specific

      15     allegation.     That he was emailing with people

      16     outside his chain of command with outside

      17     entities, with certain groups, certain

      18     individuals.      I don't even know.

      19            Q     He was emailing with them as part of

      20     his work or in his private time?

      21                  MR. CHO:    Object to the form.        What

      22     does this have to do with Haiti TPS?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 267 of 315 PageID #:
                                    10586

                                                                         Page 267
        1          A      I don't know.

        2                 MR. CHO:    I mean, this is going so

        3    far afield.

        4                 MS. WEBB:    All right.      One last

        5    exhibit.

        6                 (Exhibit 131 was marked for

        7    identification and attached to the deposition

        8    transcript.)

        9                 MR. CHO:    What number is this?

      10                  MS. WEBB:    131.

      11           A      Do you want me to read this article?

      12           Q      I'm just going to ask you

      13     specifically whether it refreshes your

      14     recollection of the allegations against him as

      15     you --

      16                  MR. CHO:    Object to the form.

      17           Q      -- as you characterized them.

      18           A      I recall seeing this article.          I

      19     have not read it in its entirety.           I skimmed

      20     it, and that's why I barely know what the

      21     allegations are.       Nor do I care what the

      22     allegations are.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 268 of 315 PageID #:
                                    10587

                                                                         Page 268
        1                   I don't know Ian Smith very well at

        2    all.       He had no role in my drafting of a

        3    recommendation memo to the Secretary on any

        4    TPS designation, so ...

        5           Q       Okay.

        6                   Although this email does show that

        7    he supplied you with information related to El

        8    Salvador in response to a request by you for

        9    input to discuss upcoming TPS decisions on El

      10     Salvador, correct?

      11            A      I do not know if that information

      12     was ever used, if I even opened the email.

      13     That information looks new to me.

      14            Q      Okay.

      15                   MR. CHO:    I renew my objection

      16     regarding Exhibit 130.        Again, this is post

      17     decision and not related to Haiti at all.

      18            Q      Okay.    We're done with that.

      19                   Are you familiar with DHS' H-2A

      20     program?

      21                   MR. CHO:    Object to the form.       You

      22     can answer.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 269 of 315 PageID #:
                                    10588

                                                                         Page 269
        1            A    Yes.

        2            Q    And what is that program?

        3            A    H-2A stands for a classification in

        4    Immigration and Nationally Act providing for

        5    an avenue for low skilled or agricultural

        6    workers to come into the United States for a

        7    temporary amount of time.

        8            Q    Are you familiar with whether

        9    nationals from Haiti are eligible for H-2A --

      10     is it H-2A Visas?

      11                  MR. CHO:    Object to the form.

      12           A      Yes.   The list of countries that are

      13     eligible for that classification change from

      14     year to year.

      15           Q      Do you recall in November of 2017

      16     sending comments -- excuse me -- sending USCIS

      17     comments recommending that Haiti be taken off

      18     the H-2A list?

      19                  MR. CHO:    Object to the form.

      20           A      By taking them off the list meant

      21     what?

      22           Q      Making them ineligible for H-2A
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 270 of 315 PageID #:
                                    10589

                                                                         Page 270
        1    Visas for a time?

        2                   MR. CHO:    Object to the form.

        3            A      I don't specifically recall what

        4    USCIS comments were on the list.           I do recall

        5    -- we do provide input on that list, which is

        6    circulated by the headquarter -- or the

        7    department.

        8            Q      Okay.    Were you involved in that

        9    input?

      10           A        Yes.

      11           Q        Do you recall what the

      12     recommendation was based on?

      13                    MR. CHO:   Object to the form.

      14           A        The recommendation to take Haiti off

      15     the list?

      16           Q        Right.

      17           A        I don't recall off the top of my

      18     head.       There are certain criteria for keeping

      19     countries on and taking countries off.

      20           Q        Do you recall initially whether it

      21     was based on a cable from -- State Department

      22     cable from 2013?
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 271 of 315 PageID #:
                                    10590

                                                                         Page 271
        1                 MR. CHO:    Object to the form.

        2          A      I don't recall.

        3          Q      Do you recall after you made the

        4    recommendation that the State Department came

        5    back and said that the information that

        6    supported the recommendation was too remote?

        7          A      First of all, you just said that I

        8    made the recommendation.         I'm not certain that

        9    I made a recommendation of that nature.

      10           Q      Sure.   Sorry.     Right.    You testified

      11     that you had input into it.

      12           A      Into --

      13                  MR. CHO:    Object to the form.

      14     Mischaracterizes her prior testimony.

      15           A      I had input into the Federal

      16     Register Notice that took countries on and off

      17     the list.

      18           Q      Okay.

      19           A      I don't know what the State

      20     Department -- what input the state -- the

      21     State Department provided.

      22                  MR. CHO:    I also object on the
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 272 of 315 PageID #:
                                    10591

                                                                         Page 272
        1    ground that these questions relating to H-2A

        2    touch on internal governmental deliberations

        3    which have nothing to do with TPS for Haiti,

        4    so I'm not sure how many more additional

        5    questions you have, but I just want to note

        6    that objection for the record.

        7                 MS. WEBB:    I just have one, which --

        8    which doesn't really touch on it.

        9            Q    As a result of that recommendation

      10     that was made, do you know whether Haiti was,

      11     in fact, taken off the H-2A Visa list?

      12                  MR. CHO:    Same objection.

      13            A     I can't say with certainty if they

      14     were taken -- ultimately taken off the list or

      15     not.

      16            Q     Do you know currently whether

      17     they're off the list or on the list?

      18            A     I do not know.

      19                  MS. WEBB:    That's all we have.

      20                  MR. CHO:    Thank you.     We will read

      21     and sign the transcript.         All right.     We're

      22     done.
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 273 of 315 PageID #:
                                    10592

                                                                         Page 273
        1                 THE VIDEOGRAPHER:       The deposition is

        2    concluded.     We're going off the record at

        3    5:42.

        4

        5                 (Whereupon, the proceeding was

        6    concluded at 5:42 p.m.)

        7

        8

        9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 274 of 315 PageID #:
                                    10593

                                                                         Page 274
        1    DEPOSITION ERRATA SHEET

        2    Assignment No. 450090

        3    Case Caption:      Patrick Saget vs. Donald Trump

        4

        5              DECLARATION UNDER PENALTY OF PERJURY

        6      I declare under penalty of perjury that I have read

        7    the entire transcript of my Deposition taken in the

        8    captioned matter or the same has been read to me, and

        9    the same is true and accurate, save and except for

      10     changes and/or corrections, if any, as indicated by me

      11     on the DEPOSITION ERRATA SHEET hereof, with the

      12     understanding that I offer these changes as if still

      13     under oath.

      14

      15

      16     SIGNED ON THE ______ DAY OF __________, 20__.

      17

      18     _____________________________________________

      19     KATHY NUEBEL KOVARIK

      20

      21

      22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 275 of 315 PageID #:
                                    10594

                                                                         Page 275
        1                       E R R A T A     S H E E T

        2    IN RE:    PATRICK SAGET V. DONALD TRUMP

        3

        4

        5    RETURN BY: _______________________________________

        6    PAGE      LINE                       CORRECTION AND REASON

        7    ____      _____    ___________________________________

        8    ____      _____    ___________________________________

        9    ____      _____    ___________________________________

      10     ____      _____    ___________________________________

      11     ____      _____    ___________________________________

      12     ____      _____    ___________________________________

      13     ____      _____    ___________________________________

      14     ____      _____    ___________________________________

      15     ____      _____    ___________________________________

      16     ____      _____    ___________________________________

      17     ____      _____    ___________________________________

      18     ____      _____    ___________________________________

      19     ____      _____    ___________________________________

      20     ____      _____    ___________________________________

      21     ____      _____    ___________________________________

      22     (DATE)             (SIGNATURE)
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 276 of 315 PageID #:
                                    10595

                                                                         Page 276
        1                       E R R A T A     S H E E T

        2    IN RE:    PATRICK SAGET V. DONALD TRUMP

        3

        4    RETURN BY: _______________________________________

        5    PAGE      LINE                       CORRECTION AND REASON

        6    ____      _____    ___________________________________

        7    ____      _____    ___________________________________

        8    ____      _____    ___________________________________

        9    ____      _____    ___________________________________

      10     ____      _____    ___________________________________

      11     ____      _____    ___________________________________

      12     ____      _____    ___________________________________

      13     ____      _____    ___________________________________

      14     ____      _____    ___________________________________

      15     ____      _____    ___________________________________

      16     ____      _____    ___________________________________

      17     ____      _____    ___________________________________

      18     ____      _____    ___________________________________

      19     ____      _____    ___________________________________

      20     ____      _____    ___________________________________

      21     _____________      ___________________________________

      22     (DATE)                                (SIGNATURE)
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 277 of 315 PageID #:
                                    10596

                                                                         Page 277
        1                 CERTIFICATE OF SHORTHAND REPORTER

        2

        3                 I, Michele E. Eddy, Registered Professional

        4    Reporter and Certified Realtime Reporter, the court

        5    reporter before whom the foregoing deposition was

        6    taken, do hereby certify that the foregoing transcript

        7    is a true and correct record of the testimony given;

        8    that said testimony was taken by me stenographically

        9    and thereafter reduced to typewriting under my

      10     supervision; and that I am neither counsel for,

      11     related to, nor employed by any of the parties to this

      12     case and have no interest, financial or otherwise, in

      13     its outcome.

      14                  IN WITNESS WHEREOF, I have hereunto set my

      15     hand and affixed my notarial seal this 24th day of

      16     December, 2018.

      17     My commission expires July 14, 2022

      18

      19

      20     _____________________________

      21     MICHELE E. EDDY
             NOTARY PUBLIC IN AND FOR
      22     THE DISTRICT OF COLUMBIA
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 278 of 315 PageID #:
                                    10597
                                                                                              Page 1

               A            157:4               244:18 246:5      alert 118:3         Angelica 7:16
      ABC 132:19          additional 59:12      249:3             Alex 79:3,9         announced
        135:7               71:15 75:20       affixed 277:15      Alexander 76:2       150:19 207:5
      abides 183:4          95:7 99:7         afield 267:3          77:21 83:18       announcement
      ability 47:7          111:19 114:3      afternoon 122:6     Alfonso 7:16         151:1
      able 17:10 60:2       140:5 150:20        127:18            alien 165:14        annual 100:14
        60:18 61:7          163:2 167:3       afternoons 38:16      166:10            answer 15:15,19
        77:12 78:9          170:17 171:14     age 24:16 60:19     aliens 85:13         16:3,6,8,13,14
        114:12 120:17       182:1 198:18      agencies 47:8       allegation 266:15    17:19 18:4
        121:19 220:5        200:16 207:6        141:18 235:10     allegations 266:4    20:18 26:16
        220:22              218:17 227:14       236:4,10,18         266:6,9,12         29:1 30:14
      absolutely 109:8      272:4               237:14,22           267:14,21,22       31:12 33:2
      access 83:8         Additionally          238:11 239:13     allow 15:18 21:8     39:11 41:12
        141:12              100:9               241:4               208:15             43:2 49:11
      accounts 223:17     additions 182:18    agency 15:5         Ambassador           55:17 72:14
      accurate 12:1       address 13:8,11       36:18 70:18         261:13,14          73:2,13 79:18
        17:10 20:5          187:10,15           86:16 116:12      ambiguous 215:5      85:18 87:13,21
        91:16 144:8         222:17 233:20       124:3 238:9       amend 16:3           88:12 93:4,22
        183:3 274:9       addressed 14:17       252:7             amendments           99:11 100:3
      achievable            108:7             agenda 41:15,22       25:2               102:6,20
        114:14            addressing 183:2    ages 64:22 65:1     America 258:17       103:19 104:8
      acronym 45:12       adjudicate 58:6,7   ago 95:8 244:20     American 45:11       104:21 105:22
      act 24:6,11,12,21     58:10,11            248:16              45:13 265:7,17     107:7,14 108:4
        25:5,11,20        adjudicates         agree 12:2,7,19     amount 66:12         109:12 113:15
        269:4               59:15               105:16 113:9        216:11 269:7       114:7,11,13
      acting 35:6,14      adjudicators          158:20 202:4      analysis 66:15       116:7 117:1,5
        81:5 96:3,6         27:20               202:11,16           67:2,3 68:19       121:16 122:17
        124:15,16         administration        219:8 224:2         113:8              123:9 127:16
        131:22 154:1        241:16              252:5             ancestry 68:15       131:15 132:15
        156:3,5 173:7     administrations     agreed 202:19       Anderson 5:14        133:12 134:14
        174:18,19           230:17 241:16       219:16              6:21 7:11 8:6      135:1 136:15
        177:7 204:16      advance 32:6        agricultural          51:7,8 63:5        137:12 146:9
        234:14 235:11     advise 25:2 27:17     269:5               65:9 71:10,10      147:5 152:15
      actions 41:22       advisor 23:11,20    agriculture 33:20     71:19 74:6 77:7    153:5 159:5,7
      activity 91:9         35:17 36:1,3      ahead 18:3 56:2       82:12 95:5 96:8    160:10 161:5
        146:1 148:21        40:4,5 43:9,10      91:14 155:12        100:6 102:22       164:13 170:13
        152:3 153:3         43:11 47:5,20       160:13 163:22       112:14,19          171:5,13 172:8
      actual 237:5          50:14 62:12,14      179:13 231:14       116:16 162:18      172:18 177:12
      add 62:17             153:13,15           242:20 261:4        163:16 167:1       178:5 180:10
      added 62:8,19         155:2,13 211:6    aid 168:16            182:11 189:19      185:1,8,22
        76:1 82:5 95:8      257:11              216:11 222:4        210:7              188:21 191:7
      adding 94:21        advisors 23:6         227:1             Anderson's 99:4      197:14 198:9
        162:20 163:16       35:8 40:2         aide 23:9           Andrew 8:15          199:1,3,13
        247:22 248:2      Affairs 35:20       Aisha 123:13          247:22 248:2       202:10,18
      addition 94:22        163:12              131:7             and/or 274:10        204:11 205:10
                          affect 20:15        al 1:5,10 10:8      Angela 8:5           205:20 206:13
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 279 of 315 PageID #:
                                    10598
                                                                                              Page 2

       208:8 209:22      application 120:5     110:15,16,18         170:2            assistance 94:9
       215:5,17 217:2     165:8                110:20 111:7       aside 21:12 54:7     94:22 116:13
       217:19 219:2      applications          111:18 112:2,4       160:1 264:11       129:2 183:2
       219:14 220:5       258:15,20            112:5,15           asked 56:11,13       203:6 204:22
       220:22 221:12     applied 166:1         117:21 122:2,7       81:8,10,17,20      206:9
       222:1 223:1        260:18               127:10 129:13        88:3 89:3,6      assistant 22:19
       228:15 235:22     applies 119:10        130:8,10,14          92:19 93:18        232:14
       236:8 239:5        164:22 165:1         138:11,18            94:2,6,14,19     associate 4:13
       241:14 251:21     apply 25:7 90:6       139:2,5,18           103:9 107:11       35:19 36:18
       253:16 255:19      102:2 111:18         140:10 143:15        107:11 119:10    associative
       264:1 268:22       165:2,6 166:4        149:6 150:15         122:1,3,8,16       194:14
      answered 88:4       185:8 208:10         151:14 153:20        128:3,16 133:5   assume 15:22
       122:4,9,16         220:13 259:14        154:19 156:12        135:19 136:5       16:5 27:9 70:20
       133:6 135:20       259:16               156:15 161:12        137:3,8 138:4      105:9
       136:6 138:5       applying 101:21       162:1,11,12,14       144:3 152:2      assumed 257:14
       144:4 153:5        103:5,9 113:6        168:6,21 169:4       153:4,6,7        assumes 219:13
       182:3 206:12      appointee 50:7        170:6 176:13         170:19 177:9       220:4,19,20
       207:9 241:14       256:20               176:20 177:13        182:22 183:11      222:21,22
       264:1 265:19      appointees 47:9       178:9,13             193:20 206:12      224:16
      answers 16:18       49:21 53:3           181:14 194:4         206:18 207:8     assuming 159:9
       17:6 23:5          158:11,19            196:18 197:2         227:17,21          209:2 223:11
       144:11            appreciate 96:11      204:5,8,15           238:9 239:15     assumption
      anyway 127:5        108:8 223:8          206:15               241:13 248:7       98:12 103:7
       164:5             approach 241:2      areas 169:17           253:4 264:10       159:13
      apologies 73:7      260:16,18            230:19 231:5         265:18           Asylum 51:15
       79:7 132:16       appropriate 59:7      258:11             asking 15:17         163:11 166:20
      apologize 45:17     243:1              arguing 251:12         32:10 53:18      AS1 156:6
       209:9 256:13      approve 46:22       argument 201:15        70:13 73:15      attached 5:8 14:8
      apparently 219:5    175:19               202:5,11             81:15 91:6,22      48:16 72:17
      appeal 168:15      Approve/date        Argumentative          93:17 103:16       108:13 122:20
      appear 86:7         175:13               103:19 121:15        103:21 159:10      150:10 160:16
       87:14 101:16      approximately         122:15 177:22        160:2 161:15       172:12 185:14
       101:17 129:21      38:6,21 44:3         251:3                178:1 183:20       189:2 191:1
       223:15 251:15      53:3 67:12         arguments              192:6 222:10       198:4 199:8
      appears 69:2        68:16 133:21         247:12 258:5         224:6,11           209:15 210:18
       76:11 82:7 93:5    231:16 257:15      army 129:8             225:19 264:6       218:15 228:3
       97:19 98:4        April 7:20 52:6,9   arrange 207:22       asks 217:9           255:5,10
       99:12 112:4        59:22 62:3           208:13               243:14             259:14 267:7
       114:13 135:11      73:10,21 74:5      arrangements         assessment         attaches 192:15
       172:2 174:14       75:22 77:10,20       208:4,17             113:10 202:16    attachment
       199:2 215:14       79:21 80:19        art 131:6              219:8              181:21
       222:2 234:22       82:19 83:17        article 9:8 134:16   assessments        attachments
       256:2              87:3 93:19           135:6 168:6          142:11,11          181:20
      applicant 165:1     94:13 95:5,18        266:10 267:11      Assignment         attain 106:10
      applicants 100:9    97:22 98:1,6,7       267:18               274:2              208:16
       113:16             99:3,4 110:8,10    articles 169:22      assist 24:21       attempt 152:16
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 280 of 315 PageID #:
                                    10599
                                                                                            Page 3

        152:18              166:9          based 11:18 42:3      254:1             blame 248:15
      attempting 142:3    A-numbers         58:16 75:6 80:9    beneficiaries         249:21 251:16
        199:3               164:3,11        98:12,14 113:8       59:19 61:18       blank 210:22
      attempts 67:10        165:11          165:4 173:17         65:12 67:21       blanks 176:3
      attend 35:2 36:6    a.m 10:13 71:14   176:13 179:15        80:3,4,5,8        bold 115:14
        36:11 39:9,14       73:22 74:4      200:5 210:18         85:14 100:16      bolts 62:14 63:1
        39:15,16 40:1,2     75:12,20,22     270:12,21            101:13 113:5      born 68:14
        40:8,13,13,18       77:10,21 78:20 bases 70:21           113:21 115:16     bottom 57:14
        40:22 41:3          79:22 94:13    Bash 232:12,19        178:17 179:3        68:3 135:13
        155:21              98:6 117:22     234:10,12            179:19 180:8        148:15 186:4,8
      ATTENDANCE            139:19 161:12   240:19 242:10        180:20 181:4,5      187:21 188:3
        4:1                 162:19 176:21  Bash's 243:10         205:2 206:10        201:7,7 208:22
      attended 9:10         181:14         basic 15:3 85:9       247:14 259:17       209:1 210:4
        37:10                              basis 34:16 38:12     259:19            box 124:19,22
      attention 199:19            B         67:9 72:14         beneficiary 26:13     125:1,3,4,18
      attest 103:10       B 5:7 181:21      134:19 201:18        91:3,10 102:10      127:2,3,9 187:3
      attorney 16:11      back 37:17 46:4   231:22               103:5 104:4         189:20 190:7
      Attorney's 3:16      54:17 57:17     Bates 48:17           106:10 147:16       190:10
        11:6               60:22 62:3 66:2  123:4 172:15         165:7             boxes 218:16
      attorney-client      67:12 75:8,9,9   185:19 191:6       benefit 63:8          227:14
        17:19              87:4,5 94:12     228:12               83:22 102:13      bracket 29:11
      audibly 15:15        98:21 99:2,2,3  began 33:8 52:13      165:1 166:4       brackets 127:12
      August 9:12          106:5 107:13    beginning 28:14       200:3             brainstorm
        11:22 108:21       108:20 125:15    32:4 58:2          benefits 58:12,12     145:15
      authority 46:20      135:12 138:15   begins 10:6 31:21     63:16 199:21      brain-drain
      authorization        143:12,13        31:22                201:9,12            258:16 259:8
        58:8               149:17 150:5    behalf 2:19 3:3       202:14 208:11     Branch 4:6 11:9
      automatically        151:11 153:9     3:13 4:3 11:2,4    best 78:12,18       Brandon 6:20
        201:3              161:22 162:11    11:6 15:5            250:11              7:10,21 51:2,3
      available 60:14      165:3,9 181:3    123:14 131:20      better 111:17         51:9,11 214:11
        63:7 66:10         182:6,20 185:3 belief 245:19          226:7,8,13,15     Brantley 3:4 11:1
        96:18 114:19       190:18 194:3    believe 44:9 50:7     226:19 227:6      break 16:7 45:17
        115:6,8,17         196:18 197:17    60:7 69:13           240:3 245:17        98:16 151:12
        116:11 121:7       207:2 212:14     76:17 80:20          247:6 253:17        190:14 212:9
      avenue 269:5         218:17 227:4     82:22 85:8,11      big 157:14 185:4      254:18
      average 67:9,11      227:15,18        88:18 96:3           191:10 194:9      Bret 95:22
      Awaiting 147:10      255:1 262:15     105:11 106:3       bill 25:15          brief 46:3 98:20
      aware 20:12,19       271:5            106:22 110:10      billion 168:10        190:17 212:13
        20:22 21:13       background        118:20 126:6       bills 26:8,9          254:22
        26:17 55:1,5       21:18 27:6,7     152:8 153:10       biographical        briefing 97:20
        79:12 99:18        48:9,11 49:18    154:5 159:19         84:2 85:10          98:10 123:22
        103:1 156:18       198:19 262:15    163:8 164:17       birth 84:1,4          155:19,20
        156:22 182:2      barely 267:20     187:4 199:6        bit 21:17 34:8        157:10
        265:3             Barnes 123:13     205:4 243:17         113:1 155:17      briefly 34:8
      A-number 84:3        131:7,19         246:22 249:12        157:4 166:15        182:17 241:11
        165:18,22          135:13           252:14,15            201:2 258:1       bring 149:13
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 281 of 315 PageID #:
                                    10600
                                                                                            Page 4

      broad 27:12         called 14:11          20:13 70:21       chain 5:13,17 6:8  52:8,13 96:4
      broadened 94:20       51:15               108:19 159:16       6:19 7:9,14,19   117:12 124:15
      broader 68:20       calls 29:10 55:16     159:17 163:15       8:4,9,14 50:20   124:16 126:17
       105:7                100:1 102:4,14      191:18 258:16       62:9 76:2 77:19  127:2 150:15
      broadly 137:14        102:18 104:5        274:3 277:12        95:7 97:19       154:14,16,16
      broke 74:16           104:20 105:20     categories 87:17      98:17 110:13     154:18,21
      Brooklyn 3:19         107:3 128:13        130:6 157:8         110:17 122:1     155:5,7 166:19
      brought 37:14         131:13 133:11       161:17 170:8        123:13 138:16    189:5,7,13
      Brown 2:7 3:6         134:13,22           181:12              139:17,18        190:4,5 192:11
       10:16 11:2,4         136:14,20         Catherine 76:19       142:1 143:2      192:12 214:15
      build 129:8           137:11 147:3,4      76:20 79:22         151:13 158:7     215:18 231:7
      bullet 54:12,16       147:17 159:3,5    caused 169:4          161:10 166:15    253:3,21
       60:6,9,21 61:10      160:8 164:12      causing 168:10        182:9 186:4,4,7 Children's 64:1
       74:10,10,16          170:12 172:7      cc 77:3               188:2 192:15    CHIP 63:9,17,22
       81:12 82:6,8         174:12 177:11     census 68:13          198:16,17       Cho 3:14 11:5,5
       87:10 88:14          177:22 193:7      center 58:5,17        210:5 218:13     11:17 12:3,9,14
       92:17 94:7 99:6      195:6 197:13        76:4 77:22          229:2 240:19     12:22 13:11,16
       112:15,22            204:10 205:9        95:17,21            260:8 266:16     13:20 17:17,22
       113:9 114:4,5,5      213:17 214:6      Central 258:17      chains 93:6        18:3 20:17 21:5
       115:1 116:1,6        220:2 221:11      centralized 238:2   challenges         21:15 24:7 25:8
       128:17 129:3         221:22 239:3      centric 85:8          169:16           25:16 26:15
       140:15 141:22        251:20 258:22     certain 24:15,16    chance 19:9        27:1 28:5,11,20
       162:5 167:10       calm 193:10           24:18 86:17         154:22 178:12    29:9,16,20
       168:2,3,8,19       capacity 21:1         105:12 121:17     change 39:12       30:13 31:9 32:9
       169:3 183:19         24:20 132:1         126:5,5 132:22      129:5,8 217:9    32:19,22 33:9
       184:8,13,16          184:7               133:3 134:20        253:2 269:13     34:22 35:4,10
       185:8              capital 115:14        148:20 159:14     changed 35:12      36:2,8,12 37:12
      bullets 74:17       Caption 274:3         165:17 167:6        37:19 39:21      38:2 39:1,10,20
      bunch 49:3          captioned 274:8       170:15 171:1        129:4            40:11,16,21
       209:11 230:1       capture 91:8          173:22 181:20     changes 21:13      41:4,9,20 42:5
      butcher 169:6         119:7,13 121:2      187:14 218:9        27:18 215:8      42:8,11,21 44:8
      Button 124:9,10       121:3               222:3,8 224:4       274:10,12        45:18,22 46:19
      bwebb@mayer...      captured 83:10        226:22 240:14     characterized      47:6 48:7 49:8
       3:10                 118:6 119:4,15      247:4,17            267:17           52:15 53:10,15
                            119:18 139:20       249:16 258:5      characterizes      53:20 54:4,20
               C          card 106:12           266:17,17           226:16           55:1,8,15 56:1
      C 3:1 10:1 47:8     care 267:21           270:18 271:8      charge 215:13      57:11,21 59:8
        49:20,20 50:3,6   career 53:3,5       certainly 260:16    charities 216:11   61:22 62:16
        50:13 158:11        158:12,14,15      certainty 94:5        222:5            63:4,11 64:4,10
        158:17,18         Carl 6:9 96:2,3       121:20 265:5,9    chart 54:7         64:16 65:5,19
        181:21              124:14 126:17       272:13            check 19:22 20:1   66:6,17 67:6,17
      cable 270:21,22       132:11 133:14     CERTIFICATE           117:19 161:18    67:22 68:5,8
      Cadman 3:18           154:18              277:1             Chiang 76:19,20    69:1 70:4,6,10
      calculated 68:20    Carl's 135:21       Certified 277:4       77:10 79:22      70:16 71:4 72:4
      call 43:17 128:11   Carter 124:12       certify 277:6       chief 27:15 35:6   72:12,19,21
        128:12 261:20     case 1:6 6:5 19:3   cetera 244:20         35:7,16 51:4,20  73:11 74:13,22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 282 of 315 PageID #:
                                    10601
                                                                                            Page 5

       75:13 77:17       149:15,19,22       222:20 223:5        36:16 153:17         121:19 159:14
       78:14,22 79:15    151:7,16,19        223:10,14,18        158:14 256:8       collection 203:5
       80:16 81:3,18     152:12 153:4       224:15 225:11     Cissna's 153:18        204:18
       82:14,22 84:13    156:21 157:22      225:14 226:1      cited 248:11         college 21:20
       85:17 86:4,12     158:13 159:3       226:11,18         cites 132:17           22:14
       87:8,12,18 88:3   160:8,18 161:2     227:8,20 228:7      168:5 169:22       color 82:3
       88:9,22 89:8      162:6 163:21       228:11 230:20     citing 168:20        COLUMBIA
       90:7,11 91:4,13   164:12,21          231:19,21         citizenship 4:14       277:22
       92:9 93:2,20      167:4,12,17,20     232:5 234:2         11:12 24:15        column 80:1
       94:4,17 95:1      170:11 171:3       235:19 236:5        52:10 106:12       come 25:3 40:3
       96:19,22 97:9     171:11,21          236:13 237:1      citizenship/cou...     41:7,16 47:4
       99:9 100:1        172:6,14           237:15,18           84:1                 48:11 126:7
       101:5 102:4,14    173:11,21          238:5,7 239:1,3   city 13:12             133:15 149:17
       102:18 103:18     174:8,12 176:4     239:20 240:2,7    civil 11:8 181:7       160:5 269:6
       104:5,19 105:8    176:16 177:1       241:13 242:5      clarify 15:21        comes 140:9
       105:20 106:19     177:11,21          242:19 244:5        141:19 186:16        231:12
       107:3,16,22       178:3,19 179:5     245:1,7,16          187:9 213:19       comfortable
       108:5 109:2,6     179:21 180:9       246:3,9 247:3       225:5                74:18 109:10
       109:11,17         180:14,22          247:15 248:19     clarity 32:10        coming 203:15
       110:6,14,19       181:16 182:13      249:5,11,17       classification         236:15 265:4
       111:5,21          183:12 184:12      250:3,8,13          269:3,13           command 158:7
       112:13 113:11     184:20 185:16      251:2,10,19       clear 12:6 131:2       266:16
       114:9 115:13      185:18 188:9       253:7,22            135:17 136:22      commencing
       116:2,9,20        188:18 190:13      254:10,19           145:13 148:6         31:5
       117:2 118:10      191:3,22 192:5     255:15,22           148:14 184:13      comment 27:21
       118:15 119:1      193:7,15,19        258:22 259:5,9      200:10               218:16 227:14
       120:2,9 121:4     195:6,11,18        259:21 260:10     clearance 124:3        242:9
       121:14 122:3,8    196:7,15,20        260:21 261:4,8      124:19,22          comments
       122:15,22         197:13 198:6       263:6,17,21         125:1,3,17,18        240:22 269:16
       123:2,5 127:15    198:21 199:10      264:9,18,22         126:7 127:1,2,9      269:17 270:4
       129:16 130:2,9    202:7,17 203:8     265:8,14,18         187:13,16          commission
       130:16 131:5      203:17 204:9       266:2,8,13,21       189:19 190:7         277:17
       131:13,21         204:20 205:3,9     267:2,9,16          190:10             committed 88:15
       132:2 133:5,11    205:18 206:5       268:15,21         close 177:19           89:7 91:7 92:18
       134:1,4,13,22     206:11 207:8       269:11,19           180:5                115:16 128:22
       135:4,9,19        207:14 208:6       270:2,13 271:1    closely 64:3,6       committee 22:21
       136:5,12,14,20    208:20 209:2       271:13,22           248:5                23:19,21 44:11
       137:9,11,19       209:17,19          272:12,20         coincide 165:16        241:10 246:19
       138:4,14,20       211:16 212:6     choose 234:1        coincidence            246:21
       139:4,7,10        212:10 213:16    circulate 213:2       177:18             committees
       142:21 143:8      214:6 215:4,16   circulated 270:6    colleague 192:6        38:11
       143:22 144:3      216:16,22        circulating         colleagues/coll...   common 70:14
       145:6,9,16        217:17 218:4       253:19              258:3              communicated
       146:6,18 147:3    218:22 219:12    CIS 50:15 130:18    collect 119:12,21      72:1
       147:17 148:4      220:2,18         Cissna 5:19 30:2      120:4 140:7        communications
       148:10 149:10     221:11,22          34:11 35:3        collected 114:19       18:21 19:2
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 283 of 315 PageID #:
                                    10602
                                                                                            Page 6

        41:12 43:1        conditions 16:22   contacting 70:12      241:10            100:11,12,18
        44:22 192:12        24:18 29:3       contacts 237:21     copied 60:7,8,8     100:19 102:3
        228:19              30:19 31:15      contain 85:11         126:6,9,21        103:17 106:12
      comparative           32:1 63:20         199:12 228:13       182:11 186:7      106:13,18
        249:20              163:2 167:3,8    contained 226:10      187:15,17         112:10 117:13
      compare 74:10         170:17 171:18    contains 49:9         189:6 190:1       117:14,16,17
        94:12 129:15        175:5 183:6        73:1 123:7          233:11            122:2,5,7,10
        248:8               194:22 200:6       161:3 172:17      copies 14:5 228:5   127:14 128:6,7
      compelling 252:8      201:19 210:19      185:21 191:4        255:14            129:11,14,18
      compile 32:4          222:19             198:8 209:21      copy 14:1 19:16     129:20 130:1,3
        56:11 57:12       conduct 140:17       228:18              20:3 62:13        130:4,5,8,14
        96:10 141:10        142:6 162:22     contemplating         127:6             132:12,13,19
        144:8,9             164:15             143:20            correct 13:21       132:20 135:15
      compiles 33:13      conducted 196:5    content 183:2         14:22 15:1        135:16 139:22
      compiling 30:17     conference 262:8     193:12 194:2        18:10 19:7,8,18   140:2,7,12,13
        31:2,5,20 32:18     262:10,11,13     contents 222:19       30:12 31:21       146:13,14
        33:8                263:3,5            224:4               34:12,13,21       148:3 149:5
      complete 16:6,18    confidential       context 26:5          50:9 52:3,4       150:16,17
        17:1,6              193:21,22          109:19 188:12       53:17,19 54:22    156:4,20 162:5
      completed           confirm 104:11     continue 28:4         57:19,20 58:1     162:16,17
        210:17            Congress 100:14      55:11 248:12        60:5,14,15,19     163:3,19,20
      comply 21:2,6       connect 58:3       continued 4:1 6:1     60:20 61:3,4,8    164:6 168:6,7
      component           connected 177:17     7:1 8:1 9:1         61:9,21 62:5,6    168:12,13,17
        128:13 166:3      consider 30:22       112:9 198:19        63:10 64:9,12     168:18 169:1,2
        201:20              32:3 223:3         204:18              64:15,17,21       169:8,9,13,14
      components          considered 92:13   continues 161:17      65:7,8,13,14      169:20,21
        123:17              99:20 107:10       188:8               66:5,7,13,14,16   170:3,10 171:2
      composed 66:20        120:6 195:9,10   continuing 205:5      66:22 68:22       171:10 174:3,4
      Compound              201:16 202:6     continuous            69:6,7,9,10       174:7,11,17,18
        114:10              234:4 245:15       179:15              71:12,13,16,17    175:10,11
      concerns 131:11     consist 42:16      convene 38:15         73:22 74:1,2,3    176:3,22
      conclude 184:1      consisted 68:16      241:3,19            74:7,8 77:12,13   180:21 182:12
      concluded           consisting 68:14   convenes 231:11       78:1,6,7,10,11    186:8 187:22
        222:18 273:2,6    Constance          conversation          78:12,13,21       188:1,17 189:3
      concludes 175:5       124:12 187:1       112:3 197:16        79:2,10,11        189:4,9,10,21
      conclusion 100:2    constituents       conversations         80:15,17 81:2     189:22 192:16
        102:5,19 104:6      44:12              11:19 46:14         81:13 82:7,11     192:17 193:3
        104:20 105:21     consult 239:7      conveyed 72:7         82:13,17 83:5     194:11,12
        107:4 147:5,18    consultation       convicted 27:9        83:10,11 84:4,5   196:6,19 200:6
        159:4 216:3         175:4 239:10       54:13 61:11         86:3 87:6,7,10    200:16,17,21
        217:6,16 218:3      239:11 240:9       82:9                88:21 89:7        200:22 201:4,5
        218:10,20           240:10           coordinate 56:14      91:11 92:4,5,8    201:22 202:2,3
        219:11 220:14     consultations        56:19 57:8          93:19 94:1,10     203:7 204:19
        222:11 224:8        252:9              142:4 238:14        94:11,16,21,22    205:2 207:7,10
        239:4             contact 69:16        241:17              95:3 96:18 97:1   208:1,5,19
      concurs 117:15        71:11,15 75:20   Coordinating          97:3 99:8         209:7 210:8,9
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 284 of 315 PageID #:
                                    10603
                                                                                              Page 7

        210:22 211:1,4      277:10            CP_00007873         currency 169:19     118:18 119:3,6
        211:5,8,10,11     counselor 153:14      7:7               current 21:1        120:12,17
        212:21,22           153:16            CP_00009846           46:18 104:14      121:2,3,6,11,12
        213:5,6,10,11     counsels 17:20        7:22                105:19 106:17     121:17 122:2
        214:22 216:21       18:5              CP_2736 228:12        128:19 143:17     122:12,14
        217:11,12         countries 26:18     CP_7873 172:16        175:10 229:12     130:10,13
        225:3,4 229:4,5     33:18 236:19      Craig 35:16 37:7    currently 27:14     139:22 140:4,7
        229:6,8,9,14,15     244:17 246:5        39:14 126:20        35:13,14 37:13    141:4,6,11,13
        229:20,21           248:8,13            154:13              37:19 38:4,18     141:15 142:9
        237:9,10 239:2      258:14 259:20     created 258:1         78:4 81:16,21     146:2,10,17,19
        240:6 241:5,6       260:17 269:12     crime 27:10 65:3      82:16 83:7        147:22 152:16
        244:1,2,4,10,11     270:19,19           178:16 193:2        115:17 262:16     157:12 159:1
        245:6 249:6,16      271:16              194:17 195:3        272:16            159:14,18,21
        250:2 251:1       country 29:3          199:20 201:8      Customs 257:10      160:6 161:15
        263:13 265:17       30:19 31:15         201:11 202:5      cut 75:16 151:22    164:14,18
        268:10 277:7        32:1 33:17 34:4     202:14 203:6                          171:14 180:7
      CORRECTION            83:22 90:5 91:2   crimes 54:13                D           193:2 194:7,17
        275:6 276:5         157:6 183:5         61:11 82:9        D 10:1 181:21       195:3,16 196:5
      corrections           185:6 195:1         88:16 89:7 91:7   daily 34:9,16,19    197:7 199:21
        274:10              210:19 222:19       92:18 115:16       35:1 36:14         201:11,14,16
      correctly 30:16     country's 92:7        128:22 161:16      231:20             202:5 203:6
        54:19 60:4        country/year/n...   criminal 61:19      damage 168:10       205:5 218:17
        61:20 82:16         54:8                65:13 83:9         244:20             224:4 227:15
        85:20 118:9       couple 27:5 46:7      84:16 85:13       damaged 169:12      227:18 249:21
        149:4 157:17        46:9 49:17 62:3     86:8 88:20 89:3   dashes 82:5         264:4
        183:7 184:10        121:12 189:15       89:4 91:9 93:6    data 52:3 53:12    database 84:15
        201:21 209:3        260:6               115:4 145:22       54:11,18 55:14     84:19
      correspondent       court 1:1 10:10       148:21 152:3       57:2,12 59:5,10   databases 165:4
        22:18 23:5          10:19 11:13         153:2 198:18       59:18 60:17       date 6:16 52:5
      council 38:11,17      12:21 15:13         200:2              61:3,6,15 64:21    84:3 139:4
        40:15,17 41:2       21:7 191:16       criminality 61:16    66:4,9,13 68:12    175:8,10 205:4
        230:8,10 231:9      277:4               78:6 83:20 86:3    73:16,19 74:15     211:22 232:7
        231:11 232:15     cover 181:19          86:5,6,11          75:6 78:5,9        275:22 276:22
        232:22 233:16     covered 70:21         178:22 194:5       81:9,11,15,19     dated 5:13,17 6:8
        248:3 252:15        108:1               195:16 196:5       83:20 86:2,8,16    6:19 7:4,9,14
      counsel 4:13        CP 160:21             196:13 197:7       87:5 88:8,20       7:19 8:4,9,14
        10:21 11:19       CP_00001526           197:11,17          89:3,4 92:19       8:19 9:4,12
        13:3 18:15,18       5:20                198:15 205:1       93:1,6,18 96:16    73:21 74:4
        20:10,21 25:21    CP_00002736           206:9              96:17 99:21        143:14 176:12
        35:7,16 36:19       8:17              criminal/detai...    100:7 101:16       181:13 182:9
        37:3,8 39:14      CP_00003431           54:14 61:12        107:11,12          260:8
        65:20 104:11        9:6               criteria 200:3       111:3,14          dates 259:12
        127:2,5 147:20    CP_00003778           270:18             113:19 114:7      David 4:15 10:17
        154:6,14,17,21      5:15              crux 25:19           115:4 116:7,11     77:2 233:13
        162:21 214:14     CP_00007859         Culver 257:3         116:14,18,22      day 53:13 57:17
        223:9 256:4         6:22                261:12             117:6 118:2,7      59:21 62:5 72:9
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 285 of 315 PageID #:
                                    10604
                                                                                             Page 8

       74:5 80:11          195:12,14           25:19 29:1,11     deportation          88:15,16,17
       83:17 86:20         199:22 200:4        31:11 33:2         146:13 147:10       89:12,13,17,18
       132:12 154:20       203:11 204:8        41:11 49:10       deported 146:22      90:14 91:1,8,20
       162:19 166:13       204:15 205:8        55:17 73:1         147:2,7             92:14,17 94:8
       197:1,4 200:20      210:11,17           87:20 88:11       deposed 14:20,21     104:15,18
       215:21 229:6        211:14,17,18        107:6 113:15       19:6                105:4,6,18
       229:11 240:20       211:20 212:19       152:15 161:4      deposition 1:14      106:15,16
       262:3,6 263:12      213:14,20           172:17 184:22      2:1 5:9,10 6:2,3    107:1 128:20
       274:16 277:15       214:3,8,20          185:22 191:5       7:3 8:3 9:3 10:7    128:21 129:1
      days 117:18,21       215:2 218:18        198:9 199:12       10:14 11:20,22      131:17 143:18
       118:14 176:20       220:10 224:13       202:9 209:21       14:8 15:3,4,4       157:6 173:8
       181:13 211:21       226:21 227:16       228:14 235:22      17:16 18:22         175:6,8 201:17
       212:1               234:15,20           236:7 255:18       19:17 20:5,10       203:15 207:5
      DC 246:17,17,19      238:18,20           272:2              20:13 34:7          207:12 211:14
       247:10              239:2,18 243:3     deliberative        48:16 55:2,9        213:10 268:4
      deadline 86:1        243:9 244:1,4       123:8 191:14       72:17 108:13       designations
       98:5 125:13         249:3,9,12          191:17,19          110:20 122:20       89:20 203:12
       246:12              252:18 253:5        193:11,21          150:10 160:16       204:2 235:7
      deal 191:10          253:14 254:4       delivery 181:8      172:12 185:14       236:15 258:5,7
      decades 165:15       259:12 260:11      demographic         186:21 191:1        258:9
      December 1:16        260:12,22           54:11 60:16        198:4 199:8        desk 235:1
       10:3,12 260:8       261:1 268:17        64:20 180:7        209:15 228:3       destined 47:12
       260:21 261:10      decisions 232:9     demographics        241:8 255:5,10     detailed 233:15
       262:6 277:16        249:2 261:20        180:17             261:3 267:7         233:17
      decide 197:8         261:22 268:9       Denison 22:1        273:1 274:1,7      details 54:9
      decided 235:8       decision-making     deny 58:12          274:11 277:5        60:12 94:14
       244:8               201:14 203:21      department 3:15    depositions 19:4    determination
      decides 224:22      DECLARATI...         4:5 40:12,13       256:4               28:17 31:6
      decision 7:4 24:5    274:5               43:7 46:21        depreciating         124:5 149:8
       28:10,15 29:7      declare 274:6        116:12 123:16      169:18              158:22 200:4
       29:12,14,17        dedicated 70:17      126:12 128:11     deputies 246:19     determine 112:8
       30:1 31:7 32:5     Defendants 1:11      169:7 197:6        247:7               116:13 193:13
       57:9 107:2,10       3:13 4:3 12:18      233:19 240:16     deputy 35:5,6,7     determines
       124:4 147:1         12:20               270:7,21 271:4     35:14 37:16         230:12
       149:7,12,12        defensive 201:13     271:20,21          76:18,18           developments
       150:19,22           202:15             departments         214:15              216:8 217:8
       151:5 152:22       defer 53:7           163:17 169:5      describe 17:15       221:5 222:6
       159:2,13 160:4     define 67:15,18      235:10 236:4       24:10 27:13         226:22 227:2
       160:6 173:6         241:7               236:10,18          33:11 49:21        DHS 28:3 39:19
       177:8,15           definitely 132:14    237:14,22          129:4 241:11        39:22 40:2,7,9
       178:13,18          definition 216:14    238:10 239:13     described 52:20      127:19,22
       179:4 182:19        221:20 222:15      departure 207:22   describes 183:17     130:18 132:5,6
       183:10,22           224:10              208:5,18          description 64:13    133:9 136:3,10
       184:19 185:4       degree 48:8         depending 24:16    designated 26:19     136:16,19
       193:3 194:18       delay 209:10         43:5 126:3         90:5 92:7           137:1 153:13
       194:21 195:5       deliberations       Depends 232:1      designation 6:15     153:19 154:7,8
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 286 of 315 PageID #:
                                    10605
                                                                                              Page 9

        154:12 156:10       214:15,16,21        175:14             173:10 174:3       217:8 221:5
        158:21 184:19       215:3,7 224:21    dismiss 216:7        174:15,16         DPC 232:3 233:4
        193:1 243:22        234:21 256:8        217:7 221:5        175:16 178:20      233:8,20 237:2
        248:7 249:15      directorate 51:5    dismissed 226:22     179:6,22          DPP_00003102
        249:20 252:8        51:14 56:22       dispersed 127:9      182:13 188:18      8:21
        256:21 257:5        59:1 125:8,14     displaced 180:12     191:18 192:7      DPP_00003115
        264:11 265:4        126:5 166:21      Displacement         198:8,11           6:11
        265:22 268:19     directorates          33:21              199:15 202:22     DPP_00003121
      DHS/HQ 182:18         56:13 141:10      disprove 175:20      207:14,16          7:12
      dialogue 42:19      directors 36:18     distinguish          208:7,7 209:3     DPP_00003349
      diaspora 67:11      disagreed 219:17      235:16             210:2 216:16       8:12
        67:16 68:13,21    disapprove/date     distribute 125:4     217:1,21          DPP_00007306
      different 24:13       175:13            District 1:1,2       218:15 219:1,4     8:7
        25:2,3 33:18,18   disastrous            3:17 10:10,11      219:6 227:5,13    DPP_00018469
        38:8 48:9 50:2      258:14              277:22             228:18,21          7:17
        56:12 74:17       discretion 126:2    division 11:9        240:7 242:16      DPP_18469
        87:14,15          discuss 12:10         35:20 51:3,9,19    242:17 248:19      191:6
        106:11 108:3        17:22 18:1          51:21 58:22        248:21 256:9      DPP_3115 123:5
        110:11 170:1,2      31:15 46:11         76:15 140:21       263:6,8,22        DPP_3121
        203:22 204:1        175:21 217:10       141:1 142:10      documents 49:3      185:20
        241:20              261:20 268:9      divisions 51:5       74:14 75:2 82:4   Dr 55:3
      differentiate       discussed 11:21       59:17 69:19        129:17 173:2      draft 28:15 30:21
        80:2                20:20 26:21       document 45:20       177:2 191:13       173:13 210:8
      difficult 92:19       74:6 108:2          49:7,13 53:15      191:20 208:16      210:17,17
        93:1,6 167:9        113:1 139:17        53:21 54:20        209:11 253:19      211:10 212:18
        171:19              155:16 162:3        57:22 61:22       doing 30:9 155:1    213:2 214:17
      dig 57:17 148:16      186:5,21 188:4      64:10 65:5         155:9 252:6        215:7 216:1
        170:10 201:11       204:17 218:10       66:18,19,21       Dolline 7:15        218:1,7 219:9
      Dimple 154:3,4        225:13              67:7 73:4 78:14    192:9              221:2 223:1
      direct 75:13        discusses 180:1       79:1 85:17        domestic 38:16      224:3,13
        199:18              180:15              87:12 89:9,10      40:15,17 41:1      225:17 229:12
      directly 81:12      discussing 45:3       89:11 93:3         168:11 230:8,9     242:15 243:4,6
        158:2 189:7         162:15 203:11       94:18 95:2         230:13,21          252:6,17 253:5
      Director 27:17        229:7 235:18        99:10 107:17       231:3,9,10         253:9 254:3
        28:7,10,15,19       260:14              109:21 113:12      232:14,21         drafted 210:11
        29:4 30:1,21      discussion 12:3,5     114:10 117:3       233:16 248:3       252:20
        31:19 34:4,11       41:17 42:3,12       118:10 121:15     Donald 1:8 10:8    drafting 21:11
        35:3,5,6,15,20      42:14 179:18        123:10 127:15      274:3 275:2        28:9 43:13
        36:16 57:10         180:6 181:2,11      138:3 142:2        276:2              234:19 235:2
        81:1,5 96:5,6,7     200:16 210:22       148:11 151:8,9    DOS 175:4           268:2
        126:8 153:17        242:12 255:21       151:20 157:5      double-digit       Dream 24:6,11
        153:22 154:1        264:12              161:6,7 162:2,7    169:16             24:12 25:5,11
        158:3 173:7       discussions 31:18     162:11 167:12     Dougherty 8:20      25:20
        174:18,19           31:18 43:4 55:9     167:22 171:4       39:22 154:10      Duke 234:14
        177:7 204:16        178:16 241:18       171:22 172:16      154:11 261:11      235:12 241:4
        204:16 205:8      discussion/date       172:20 173:1      downplay 216:8      249:1
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 287 of 315 PageID #:
                                    10606
                                                                                           Page 10

      Duke's 245:4          250:1,17          69:14 72:22        187:10,13,15       employment 58:8
      duly 11:16            251:18            73:3,9,15,21       187:19,21          encounter 166:5
      duplicates 166:8    Eddy 1:18 10:19     74:4 75:5,9,21     188:3,10,13,19     encountered
       166:9                277:3,21          76:11 79:5,21      188:22 189:16        166:2,3
      duties 56:4,5       edit 182:21         80:9,10 82:19      189:18,20          Enforcement
      D.C 1:15 2:9 3:8      217:20 225:2      87:2 93:5,19       192:14 196:18        257:10
       4:8 10:2,15          226:4             95:4,7,20 97:4     198:16,17          enjoying 262:8
       13:13 58:16        editing 219:5       97:11,22 98:2,3    200:18 202:21      ensure 183:2
      D1 80:13,18         edits 202:20,22     98:5,7,14,17       206:15 210:5       enter 166:7
                            217:9 218:14      99:5 107:9         211:3 216:19       entered 20:14
               E          educating 258:3     110:8,9,10,13      217:18 218:12        24:17 50:10
      E 1:18 3:1,1 5:7    education 230:22    110:15,16,17       219:7 223:13         101:1,7,9,10
        10:1,1 275:1,1    effective 175:8     110:21 111:7       223:15 225:8,9       191:15
        275:1 276:1,1,1   effectuate 237:3    112:2,4,19         225:21 226:3       entire 23:22
        277:3,21            237:13            115:10 116:16      227:12 228:13        140:18 149:1
      earlier 52:19       either 166:2        116:22 117:9       229:1,2,3,7,7        152:6,6 165:16
        69:17 93:16         178:4 181:3       118:14 121:18      229:17,19            184:13 274:7
        104:8 108:2         210:20 220:4      121:18 122:9       232:11 233:2       entirely 34:1,1
        116:17 141:22       235:17 249:3      123:12,12          233:20 238:8         133:13
        186:21 188:2      El 234:15 256:2     125:17 127:10      240:5,18           entirety 267:19
        191:11 206:12       259:14 260:6      127:18 129:14      243:10 244:3       entities 44:13
        241:7 265:15        262:2 268:7,9     130:18 131:14      247:20 249:14        59:3,7 254:12
      earliest 22:12      electronic 83:20    131:20 132:10      251:9 252:4          266:17
        229:1               85:7 119:12       133:4 135:12       254:7 256:2,17     entry 101:8
      early 23:8 25:9       120:8,21          135:18,21,22       256:18 257:20      environmental
        70:15 204:4         144:13            138:12,16,21       260:8,11             33:19
        214:17 243:8      electronically      139:3,14,16        261:11 263:11      equities 236:18
        253:20              78:5 119:13       140:1,3,9,12       264:5,12 268:6       244:17 246:2
      earthquake            142:9 144:9       143:15 145:20      268:12             equivalent
        168:5 216:12      eligible 65:21,21   148:6,16          emailed 264:13        168:11
      earthquakes           179:15 269:9      151:13,14         emailing 139:15     ERRATA 274:1
        248:16 249:22       269:13            153:8,12 157:1     266:15,19            274:11
        251:17,17         eloquent 120:15     157:11 158:9      emails 95:8 98:12   eruptions 248:15
      easily 259:16       else's 132:9        158:12 160:1       110:11 126:19        249:22
      East 3:18           email 5:13,13,17    161:9,11,13,20     127:3 132:11       ESEC 127:19,20
      Eastern 1:2 3:17      5:17 6:8,8,19     162:1,9,12,14      148:13 193:12        127:21,22
        10:10               6:19 7:9,9,14     166:12,15,16       193:14 196:2         128:8,12
      economic 33:20        7:14,19,19 8:4    166:19 170:12      197:18 199:11        130:18 132:5,7
        169:15 249:21       8:4,9,9,14,14     171:12 172:7       210:6 218:13         133:10 136:3
        250:19 251:6        8:19 9:4 34:17    176:21 177:9       244:15 255:17        136:10,16
      economically          34:18 50:20       177:14 178:9      emergency             137:1
        248:8               52:2,5,19 55:2    181:14 182:8       168:15             especially 70:19
      economics 248:5       55:10 56:6        182:10,15         employed 277:11       203:1
      economies             57:13 59:21       185:20 186:3,4    employee 35:19      ESQUIRE 3:4,5
        244:19 248:10       62:2,9,20 63:12   186:6,7,8,12,14   employees 49:20       3:14 4:4
        248:13,17           66:19 67:2        186:21 187:3       53:4               essential 25:22
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 288 of 315 PageID #:
                                    10607
                                                                                             Page 11

      essentially 24:14     177:5 186:5         229:10 255:4,9      201:18            fairly 70:2
        56:15 58:6 61:1     188:7 242:17        256:1 260:7       extensive 55:9      familiar 108:16
        81:11,22 85:22      250:21 262:4        267:5,6 268:16    extent 26:11           133:7 232:19
        88:19 116:18        269:16            exhibits 255:16       31:10 53:13,22       243:16 266:5
        121:10 128:14     exec 123:14,15        255:20              55:16 87:19          268:19 269:8
        237:20              124:11,13         existed 230:17        88:10 89:21       far 163:14 181:1
      estimate 113:4        125:5,21 127:1    exists 230:15,16      107:4 202:8          267:3
        113:20 134:6,6      128:8,13          expect 178:14         225:20 228:18     fashion 100:11
        134:17              131:20 132:5      experience 104:9    External 35:20         113:18
      et 1:5,10 10:8        140:12 186:11     experiences         extra 240:13        fast 71:3 87:3
        244:20              187:3 188:3         15:11             extraordinary          210:5
      evaluate 141:3      executed 174:10     expert 125:6          201:18            federal 4:6 11:9
      Evaluation 141:1    executive 50:15     expertise 231:4     extrapolate            18:11 21:7 63:8
        142:10              123:15,17         experts 37:15         66:12                63:16 90:15
      event 201:15          124:11,20           43:15 52:21,22    eyes 213:3             92:4 237:5
      eventually 22:18      125:2,15            53:1 56:6 76:22                          239:8 242:8,14
        253:17              126:18 128:12       77:6 125:5,10              F             242:22 243:2,7
      evidence 219:13       136:7 187:10        141:4 143:11      face 262:9             243:8 252:20
        220:4,20          exercise 144:2        214:11 231:2,3    fact 15:8,9 19:16      253:9,11
        222:22 223:11     exhibit 5:9,10,13   expiration 157:6      55:7 86:13           271:15
        224:16              5:17 6:1,2,3,8      175:10 211:21       103:13 113:13     Federation 45:10
      exact 151:1           6:13,19 7:1,3,4     259:12              185:3 193:11         45:13 265:7,16
        257:11              7:9,14,19 8:1,3   expire 258:6          195:3,7 205:13    feedback 252:7
      exactly 69:18         8:4,9,14,19 9:1   expired 258:8         272:11            feel 20:4 129:14
        105:10 155:7        9:3,4,8 14:7      expires 277:17      factor 216:13       Feere 257:8,9
        161:18 176:17       48:14,15 49:9     explain 100:7         222:14            fifth 54:18
        179:8 203:10        49:12 55:2          143:21 240:4      factors 34:2        figure 118:6,18
        203:12 211:22       72:10,16,22       explanation           222:5 244:18         121:1 125:6
        225:7 239:11        108:11,12           96:17               246:6 250:19         139:21 140:16
      EXAMINATI...          122:19 123:6,9    explore 258:11        251:7                143:3,11
        5:1,3 13:3          138:16 150:8,9      258:12            facts 219:13           144:20 145:18
      example 106:4         151:13 153:10     extend 107:2          220:4,19             146:2 147:22
        119:9 242:14        160:14,15,18        150:19 151:5        222:21 223:11     file 12:20 165:8
      examples 170:22       161:3 172:11        248:12 249:4        224:16               165:17,20
        246:6               172:15,19           251:4             failed 225:18       files 114:14 115:8
      exceptions            176:20 182:6      extended 65:18        248:16 250:1         140:17 142:7
        121:13              185:13,19           207:6 247:12        251:17               142:12,14,15
      exchange 110:1        186:1 190:21      extending 250:22    fails 222:3            142:16,16
        185:21 229:8        190:22 191:4,7    extension 6:14      fair 45:10 59:17       143:5,6,7
        243:11              194:3 198:2,3,7     32:17 151:10        67:20 70:1           144:10 145:2,3
      exchanges             198:10,22           208:14 210:20       114:5 131:10         162:22 164:16
        228:13              199:5,7,11,14       216:2 217:5         146:21 171:20     filled 99:7
      excuse 51:1           206:19 207:2        218:2,8,21          181:10,17         final 29:18 30:1
        52:12 82:15         209:14,20           219:10 220:12       195:22 197:20        146:3,12 147:8
        99:3 149:7          210:1 212:17        226:10,17           198:14 201:15        147:12,14
        164:4 174:17        228:2,12,16       extensions            202:5,11 223:5       148:1 174:6,9
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 289 of 315 PageID #:
                                    10608
                                                                                        Page 12

        174:10,14           190:11 244:12     78:22 79:15       178:19 179:5       114:20
        175:22 200:11     fix 212:7           80:16 81:3,18     180:9,22         forth 54:17 60:22
      finally 66:8        flooding 169:5      82:14 84:13       181:16 183:12      66:2 181:3
        169:15 181:2      flows 43:17 125:2   86:4,12 87:18     184:20 193:7     forward 87:3
      financial 277:12    folks 104:14        88:3,9,22 89:8    193:15,19          96:13 121:3
      find 45:19 54:15      128:19 130:1      90:7,12 91:4,13   195:6,11,18        211:4 254:9
        61:13 86:10         132:22 143:17     92:9 93:2,20      196:7,15,20      forwarded
        120:18 148:21       213:3             94:4,17 95:1      197:13 198:21      140:11 210:5
        152:3             follow 68:3 85:19   97:9 99:9 100:1   202:7 203:8,17     212:20
      finding 152:16      following 20:12     100:10 101:5      204:9,20 205:3   found 258:4
      fine 108:5 111:22     128:3,15 137:3    102:4,14,18       205:9,18 206:5   four 14:4 128:5
        149:21 155:21       140:3 157:7       103:18 104:5      206:11 211:16      128:17 137:7
        191:22 228:7        175:3 188:7,8     104:19 105:8      213:16 214:6       157:8 169:10
      fingerprint 83:21     188:15            105:20 106:19     215:4,16           169:22 235:7
        84:9,16 85:6,11   follows 11:16       107:3 111:21      216:22 217:17      259:19
      fingerprints        food 168:22         112:13 113:11     218:22 219:12    fourth 54:16
        84:22               169:17            113:17 114:9      220:2 221:22       60:21 100:8
      finish 15:18        footnote 179:8,9    116:9,20 117:2    222:20 224:16      129:3 169:3
        145:20              179:16            118:15 119:1      225:11,14        FR 252:6,17
      first 25:10 43:19   foregoing 277:5     120:2,9,20        226:1,11,18        253:5 254:3
        50:20 52:6,8,10     277:6             121:4,14          227:8,20         frame 98:7
        60:11 63:14       foreign 216:11      122:16 129:16     230:20 231:19    framework
        70:3 96:9,19        222:4 227:1       130:2,9,16        232:5 234:2        259:16
        97:19,22,22       forget 156:8        131:5,13,21       235:19 236:5     Francis 5:19
        98:5 123:12       form 17:17 20:17    132:2 133:5,11    237:1,15 238:5     158:14
        129:18 130:17       21:5,15 24:7      134:1,4,13,22     238:7 239:1,3    Frankly 231:13
        135:22 150:14       25:8,16 26:15     135:4,9,19        239:20 240:2     fraud 95:21
        151:19 153:11       27:1 28:5,11,20   136:6,14,20       242:5,19 244:5     142:10
        156:13 158:22       29:9 30:13 31:9   137:9,11 138:4    245:1,7,16       free 129:14
        160:4 161:20        32:9,19 33:9      138:14 142:21     247:3,15 249:5   Frenchik-Putn...
        162:8 164:9         34:22 35:4,10     143:8,22 144:3    249:11,17          76:8 82:21
        166:1,4 167:11      36:2,8,12 37:12   145:6,9,16        250:3,8,13       frequently 34:14
        168:3 172:15        38:2 39:1,10,20   146:6,18 147:3    251:2,10,19        38:12 231:10
        183:20 184:16       40:11,16,21       147:17 148:4      253:7,22           231:16 232:22
        186:3,7 191:5       41:4,20 42:5,8    148:10 149:10     254:10 258:22      241:19
        192:14 196:21       42:11,21 44:8     151:7 153:4       259:5,9,21       Friday 38:16
        204:13 208:21       46:19 47:6 48:7   156:21 157:22     263:17,21          39:13 41:8 52:5
        209:1 210:4         52:15 53:10,20    158:13 159:3      264:9,18,22        53:19 59:22
        218:6 219:21        54:4 55:15 56:1   162:6 163:21      265:1,8,14         69:5 70:2,8
        220:6 230:2         57:11,21 59:8     164:12,21         266:2,8,13,21      74:5 75:11 98:6
        246:11 253:8        62:16 63:4 64:4   167:4 170:11      267:16 268:21      156:12 161:12
        260:7 264:12        65:19 66:6,17     171:3,11,21       269:11,19          170:6 204:5
        271:7               67:6,17,22 69:1   172:6 173:11      270:2,13 271:1   friendly 234:3
      fit 217:21 226:5      70:6,16 71:4      173:21 174:12     271:13           friends 233:21
      five 45:21,22         72:4 73:11        176:4,16 177:1 Former 261:14       front 43:17 151:3
        58:17 167:10        74:13,22 77:17    177:11,21       forms 103:22         181:18 239:9
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 290 of 315 PageID #:
                                    10609
                                                                                         Page 13

        253:12 257:10       148:7 154:6       145:21 149:14   government 11:7       155:15 181:9
      fulfill 245:9         157:5 159:8,15    151:11 155:12     11:10 21:10         247:19 254:19
      fulfilling 238:1      180:7 187:10      156:17 157:2      49:8 50:3,11      green 106:11
      full 13:6 16:5,18     259:15 264:11     160:13 161:22     72:21 123:6       greeting 234:1
        17:1,6,10 63:14   generalize          168:1 179:13      161:2 172:14      gross 168:11
        111:10 152:18       140:18            183:19 194:20     181:7,8 184:6     ground 15:3
        171:7 184:8       generally 13:9      197:17 200:18     185:18 191:3        272:1
        185:5 220:9         27:12 31:13       201:6 204:8       191:16,21         grounds 17:18
      fuller 171:16         34:3 41:14        206:14 215:13     198:6 199:10        25:17 28:21
      fully 168:4           42:16 46:10,12    231:14 237:4      209:19 228:11       32:22 41:9
        216:20 218:15       53:7 61:7 76:21   238:1 242:19      228:17 255:15       42:22 49:9
        227:5,13            90:3,9 98:10      261:4 263:2       255:22              61:19 65:13
        229:13              101:4 122:13    goes 46:21 47:1   governmental          72:14,22 123:7
      full-time 22:15       127:8,17 145:8    74:2,5 85:5       25:18 28:22         152:13 161:3
      function 128:14       159:11 160:2      100:6,6 127:8     29:10 31:11         172:16 184:21
      funded 168:16         173:13 193:10     127:10 183:14     33:1 41:10          185:20 191:4
      funnel 123:18         203:10 258:6      185:3 187:14      49:10 55:16         191:14,17
      further 145:15        260:15            214:20 215:3      73:1 87:20          198:7 199:11
        175:21 210:22     generous 258:14     260:19            88:11 107:6         209:20 228:13
        252:9 258:12        258:20          going 15:9 25:17    113:14 152:14       235:20 255:16
      future 81:22        Gene's 248:4        43:6 46:1 50:19   161:4 172:17        256:1
        234:17            GEOFFREY 3:5        55:6 56:12        184:22 185:21     group 42:17
                          geographic 60:19    98:18 99:2        198:8 199:12        96:10 117:22
             G            getting 75:4 93:9   108:9 111:4       202:9 209:21        139:15 158:9
      G 10:1                116:4 119:3       116:15 118:4      228:14 235:21       158:10
      gap 91:1              146:17 263:9      121:3 124:8       236:7 255:17      groups 266:17
      gather 57:18        give 13:8,11        135:12 150:7      272:2             growth 129:9
        240:22 241:1        16:18 138:22      168:1 169:6     government's          183:20
      gathered 69:4         166:9             185:6 189:16      260:16            guess 48:4 62:21
        239:22            given 16:5 89:16    190:15 203:13   gpipoly@maye...       80:14 103:12
      gathering 249:2       113:3 144:11      203:20 204:7      3:11                158:5 166:2
      GDP 129:9             201:19 237:7      204:14 205:11   gradation 22:14       167:5 172:3
        183:20              255:18 277:7      205:12,14       graduate 21:20        196:9,12,17
      Gene 5:18 40:4      giving 17:6         206:1 212:11    Grand'Anse            212:3 218:9
        55:22 56:3        go 12:12 18:3       214:4 220:10      169:7               221:15 222:10
        69:13 73:15         21:17,22 28:18    225:1 229:1     grant 58:11           234:3,10
        75:5,7 93:17        34:8 39:13,13     232:1,10        granted 91:2          242:15 245:3
        98:14 126:11        47:12 50:19       234:20 246:15     105:2               250:11,14
        153:13 158:5        56:1,22 57:10     247:9 254:20    Granville 22:2        251:14 259:22
        178:10 206:22       57:13 72:5 75:8   260:10 261:6    Grassley 22:13      guides 27:19
        252:5               91:13 101:8       267:2,12 273:2    22:15 24:5,9      Guillermo 95:9
      general 36:21         103:22 108:6    good 10:5 11:5      25:15 26:2        guys 53:12
        41:17 46:15         109:14 110:5      48:11 127:18    Graziadio 124:17
        49:2 56:4 63:7      125:14,15         132:15 167:5      190:10                   H
        63:16 66:13         126:3,6 143:12    209:10 241:2    great 40:6 50:18    H 5:7 275:1
        108:10 144:10       143:12 144:16     248:5             73:7 78:21 79:9    276:1
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 291 of 315 PageID #:
                                    10610
                                                                                           Page 14

      Haiti 18:12,13      128:19 129:22      249:21 251:16      hierarchy 157:19     230:12
       20:15 21:14        143:17 145:7      Hatchett 7:15       high 33:11 183:5    housed 57:1
       25:20 28:4,19      148:7,13 164:3     192:9              high-ranking         59:12
       29:15 33:7 34:2    178:17 179:3      head 15:16 65:22      125:22            HQ 155:19,22
       68:15 85:15        179:19 181:7       76:14 260:5        Hill 44:1,7,18      huge 26:8
       88:20 89:16        196:6 197:11       270:18               45:1,4 46:10      humanitarian
       90:8 104:18        207:19 208:15     headed 176:1        hinge 194:22         51:4 168:15
       112:9 127:13      Haitians 67:14     headers 80:1        hire 46:17,20        197:9
       128:2 129:5        87:6 146:3        headings 259:15       47:8,22           hundred 260:6
       130:20,22          148:1,3 178:17    headquarter         hired 47:4,18       hurricane 168:9
       131:10,12          193:2 194:17       270:6              hiring 46:21         169:18 244:19
       132:22 134:7       195:4 197:9       headquarters        Hirsch 8:5          hurt 248:6
       136:4 138:1        207:19             55:19,21           history 21:18       hypothetical
       148:18 149:2,7    Haiti's 6:14        154:12 155:22        83:9 84:16         159:6 160:9
       149:8 150:19       168:11,22          176:1 183:11         200:2 234:11       220:3 251:20
       152:7,19 157:7     175:6 184:6        184:19 256:21      Hoefer 76:13,14     H-2A 268:19
       163:2 167:3,8      201:17             257:5,15             117:9 164:1,17     269:3,9,10,18
       168:4,10          half 85:22         heads 80:7          Hold 75:15           269:22 272:1
       169:16 170:17     halfway 139:6      health 64:1 180:2   holder 67:4          272:11
       170:21 171:8,9     175:1              180:2,3            holders 54:8,9
       171:18 173:8      halted 197:16      healthcare            60:12,14 61:8              I
       175:5 180:3,4,7   halting 20:14       230:22               63:6,7,15 66:10   Ian 8:19 9:4
       180:13,18,20      Hamilton 5:18      hear 245:2            88:20 89:6          256:18 261:12
       181:3,3,4          40:4 55:22 56:3   heavy 169:4           94:15 134:12        268:1
       182:19 183:10      69:13 75:5        held 2:1 105:13       148:3,8,9,13      ICE 146:1,17,22
       185:6 188:6        93:17 126:11      help 30:2 53:12     holds 59:5            147:22 166:3
       196:10 200:5       153:13 155:18      56:14 57:8,9,12    hole 96:9           idea 55:13 87:16
       205:1 207:5,11     157:20 158:5       82:2 96:11         home 13:8,11          146:5,7,8 149:9
       207:16 210:8       178:10 181:12      118:2 144:10       Homeland 9:9          164:10 172:4
       210:10 211:14      194:4 207:1        163:17 173:13        46:22 197:6         197:7 257:16
       212:19 213:10      233:11 244:13      224:5 237:2        homes 169:11        ideas 66:11 140:6
       213:14 216:12      245:11             238:10 243:22      Honduras 234:16       146:8 153:2
       216:13 221:20     Hamilton's 98:14    245:3,13             260:4               241:1
       222:15 224:9       176:20 177:9      helped 21:11        Hope 262:8          IDENT 83:21
       234:16 254:4      hand 277:15         43:12 47:22        hopefully 70:10       84:6,9,14,15
       256:3,5 260:5     handful 133:1      helpful 133:15        262:17            identical 74:12
       260:16 266:22     handle 146:9        167:17 248:10      hoping 53:12          74:15
       268:17 269:9       155:20            helping 148:20        237:19            identically
       269:17 270:14     happen 38:11        171:1 245:9        hour 117:4            129:19 138:10
       272:3,10          happened 38:5      helps 43:12 190:6     166:13 262:5,6    identification
      Haitian 61:18       39:4 43:4         Herald 168:5        hours 71:21           14:7 48:15
       65:11 67:11,15    happening 38:4     hereof 274:11         140:10,11           72:17 108:13
       67:21 68:13,15     38:19 41:16       hereunto 277:14       244:16 246:1        122:20 150:10
       68:20 100:15       171:8             Hesson 192:16         262:3               160:16 172:12
       101:13 104:14     hard 48:11 62:7    Hey 53:11 155:18    House 9:11 38:1       185:14 191:1
       113:5,21          harder 248:15      he'll 57:16           40:20 41:2          198:4 199:8
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 292 of 315 PageID #:
                                    10611
                                                                                               Page 15

         209:15 228:3      include 33:18         126:5 158:10        181:19 182:1         110:12
         255:5,10 267:7      62:22 67:13         231:4 233:4         182:22 183:6       insecurity 169:17
      identified 261:13      68:2 83:8           266:18              183:22 184:3       inserts 132:18
      Identify 13:12         125:21 129:7      individual's 84:3     184:18 185:5       inspected 101:2
      illegal 104:15,16      135:11 169:16       85:9                194:6 202:8        inspection
         105:3,17            176:2 181:20      industries 148:20     203:13 204:6         100:17,21,22
         128:20 133:3        214:9 224:4         171:2               204:14,19,21         101:1,6
         134:11,21           225:18 226:13     industry 44:12        205:1,14 206:1     instance 57:1
         143:17              226:14 227:2      ineligible 269:22     206:7,8,17,17        160:4
      illegally 101:9,10     258:12            inference 74:19       222:4,8 226:14     instances 43:14
         102:12 104:3      included 23:9       inflation 169:17      226:20 227:1,3       86:17
      immediately            29:3 30:6,11      info 60:3 75:20       228:18 235:20      instant 92:8
         80:11 105:6,9       34:2 35:18        inform 205:7          236:6,9 238:4      instantaneous
      immigrants             128:4,16 137:4      224:5               238:19,21            92:6
         64:14               137:10,20         informal 252:9        245:14 249:2       Institute 68:12
      immigration            188:16 215:7      information           249:16,19          instructed
         4:14 11:12 23:3     225:18 226:20       17:18 25:18         263:13,14,16         217:20
         23:7,10,12,14     includes 30:19        28:6,21 30:18       264:7 268:7,11     instructing 191:9
         23:20 24:2 26:5     67:20 220:1,9       31:2,6,10,21        268:13 271:5       instructions
         26:6 37:22        including 30:20       32:5,18 33:13     informed 79:13         90:14 92:3
         38:15 44:14         54:11 60:17         33:19 37:16       initial 73:9 89:17   instructs 16:13
         45:11,13 48:10      64:21,22 65:1       42:22 53:18         89:18 204:3        Insurance 64:1
         48:12 52:10         67:13 129:22        54:3 55:19 56:7     244:3              intent 238:13
         83:22 85:1          214:14              56:15,19,20       initially 50:10      interact 231:8,17
         105:19 106:11     incorrect 14:13       57:9 59:12 63:6     122:1 270:20       interacted 232:7
         106:18 136:9      incumbent 104:1       66:10 69:4,16     initials 173:16,19     232:22
         166:6 179:2       INDEX 5:1 6:1         70:22 71:3,11     initiate 258:13      interacting 232:3
         207:20 208:11       7:1 8:1 9:1         71:16 74:11       injunction 20:14       232:17
         230:18 231:12     indicate 157:13       77:11 80:2          20:19,20 21:2      interagency
         233:4,8 257:9       194:8 216:13        81:12 84:2        input 30:19            38:10,14 39:8
         265:7,17 269:4      222:14              85:10,12 86:11      96:11 235:9          175:3 231:11
      impact 25:11         indicated 264:12      87:17,19 88:10      236:4,16,17          238:6 240:22
         247:13              274:10              91:7 93:10 94:3     237:13 238:4,6       241:18 242:7
      impacted 169:18      indicates 64:19       94:6 96:15          238:9,10             246:12
         246:16 247:10       66:1                97:13 99:7          239:12,17,21       interest 201:20
      impetus 138:9        individual 67:8       100:10 105:12       240:1,15,16          277:12
      implicitly 33:5        91:2,3,9 106:2      107:5 112:6         241:4 244:8        interested 85:13
      important              148:22 152:4        113:14,17           245:5,10             260:15
         236:17              153:3 165:15        115:15 117:16       246:13 254:12      interesting 144:6
      improper 158:21        165:17              123:8 125:12        264:11 268:9       internal 25:18
         160:3,11          individuals 24:16     127:12 130:7        270:5,9 271:11       28:22 29:10
         191:15              52:18 68:14         133:9 135:2         271:15,20            31:11 33:1 38:9
      inappropriate          90:15 92:2,7        152:11,14,17      inputs 195:14,17       41:10 49:10
         216:9 221:7,9       99:15 102:22        152:21 170:8      inquires 62:15         55:16 73:1
         221:19 222:13       103:14 104:17       171:7,15 172:2    inquiries 111:19       87:20 88:11
         223:4 224:9         113:3 118:1,20      177:10 181:12     inquiring 110:9        107:5 113:14
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 293 of 315 PageID #:
                                    10612
                                                                                            Page 16

         152:14 161:4              J             6:4,10 8:11 9:5   70:12 71:5,6,6     186:13 192:10
         172:17 184:22     James 3:14 7:6        10:7 11:15,20     72:2,6 73:5        192:11 193:9
         185:21 191:5        11:5 81:2           13:7 14:12        75:3 76:3,9,20     195:2,8,9,15
         198:8 199:12        153:21 158:14       182:17 189:5      77:2,8,18 80:6     196:3,16 197:1
         202:9 209:21        173:16 261:11       201:1 217:19      80:20,21 81:6      197:4,10,15
         228:14 235:21       261:13              274:19            82:16 83:13        199:16 202:1
         236:6 255:17      james.cho@us...     keep 141:6          84:6,8,12,14,17    202:19,21
         258:2 272:2         3:21                157:10 232:10     84:18,21 85:2,6    203:10,12,18
      internally 193:6     January 175:9       keeping 270:18      87:22 89:14,15     204:12,13
      International          207:21 212:1      keeps 84:21         89:16,18,19,22     205:11,12,14
         51:4,15 163:11    Jared 257:3         Kelly 50:14         90:22 91:5,16      205:17,21,22
         163:12 166:20       261:12              150:19 151:4      91:17 92:10,12     211:22 213:18
      interned 22:13       Jeffrey 11:3          156:9             92:12,15 93:11     214:7 218:5
      introduce 10:21      Jenna 162:20        Kelly's 6:13        93:14 94:6 95:9    221:1,14 224:4
         150:7 160:14      job 1:19 24:22      kept 177:10         95:14,19,20        225:9 226:2
      introduction           27:13 28:6 29:2   Kevin 4:4 11:8      96:1 97:10,11      227:9,10,21
         234:4               48:5 52:7 57:5    kevin.snell@us...   102:7,10,11        230:7,14 231:1
      invested 216:12        57:7 70:3,15        4:10              103:10,11,20       231:6 232:12
      investment             145:17 150:14     kids 54:12 60:18    104:2,16,17        233:17,22
         169:19              156:13 176:15       64:21             105:1,10           237:19,22
      invited 231:13         204:5,13          killed 169:11       107:11 112:7       241:22 242:15
      involve 68:1         John 8:16 230:2     kind 29:11 54:14    112:11 116:17      242:15 243:9
      involved 24:4          234:5,6             61:12 64:19       116:19 117:7       244:6 246:10
         196:9 232:8       Jon 257:8,9           82:10 123:21      118:5 119:17       246:18 250:4,6
         270:8             Josie 124:17          144:11 161:16     120:10 121:8       250:7,9,14,15
      in-person 34:18        190:9               202:21 242:17     121:10 124:9       251:8,11,12
         242:11 254:13     judge 20:13           245:13            131:2,7,17         252:1 254:2
      island 54:17 61:1    Judiciary 22:21     kinds 33:12         132:4,9,21         256:22 257:6
         66:3                23:19 44:11         46:10             133:13 134:10      257:11,13
      issue 12:21 18:9     July 277:17         King 76:2 77:21     134:15,16          258:7,19 259:6
         21:7 23:11,15     jumped 243:14         83:18 85:5        135:3 136:9,22     259:7,10,22
         23:17 24:8        Justice 3:15 4:5    Kirstjen 189:7      138:6 139:19       260:1 261:3,17
         25:12 27:4          40:13 233:19      knew 57:2 59:4      144:9 145:5,10     264:4,20 265:2
         42:15 44:14       JZ 252:5              80:6 142:22       147:19 149:11      265:6,11,20,22
         136:10 159:19                           234:12 237:20     149:11 154:9       266:3,10,18
         258:4                     K             264:15 265:10     154:19,20,22       267:1,20 268:1
      issued 151:4         K 2:8 3:7 10:15     know 14:21          155:7,9 156:2      268:11 271:19
      issues 23:3,10,20    Kaitlin 35:17         15:10 16:4        159:16 160:11      272:10,16,18
         24:2 26:3 33:19   Katherine 5:11        17:12 33:16,17    160:12 163:12     knowledge 48:10
         33:21 38:15        14:12                34:5 39:5 41:1    164:19 165:12      126:10 244:19
         41:14 46:11       Kathryn 5:14          44:15 45:6,11     166:18 167:5      known 38:10
         232:4,6 233:5,8    6:21 7:11 8:6        47:12,22 49:5     167:13 170:14      84:15 163:14
         241:18 264:21      35:19 51:7,8         50:1,4 56:22      170:15 172:9       234:6
      items 42:1 129:7      182:17 210:16        59:3,5 63:22      173:12,22         knows 167:21
         182:21             214:11 217:18        64:2 65:21        178:6,12 179:8     221:13 223:2
      i.e 85:13 148:18     Kathy 1:14 2:1        67:18 69:18,20    185:2 186:10      Kovarik 1:14 2:1
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 294 of 315 PageID #:
                                    10613
                                                                                            Page 17

       5:11 6:4,10      leaked 193:12,14       151:10 157:10       114:2,4 135:5     lull 91:19 92:13
       8:11 9:5 10:7      194:1                256:4               153:2 170:7       lunch 144:16
       11:15,20 13:7    leaking 157:15      line 77:3 109:17       177:13 178:12       145:21 149:14
       55:3 66:20         194:11               174:15 275:6        211:9 213:2         150:4
       189:6 274:19     leap 98:11             276:5               227:9 237:7
                        learned 211:17      lingo 136:9            239:16 250:16            M
               L        leaving 145:14      link 132:18            251:6 252:21      M 3:5
      L 4:7             Lee 77:2               135:11            looked 160:1        Magna 1:21
      lacked 227:1      left 23:12 176:6    list 64:8 129:9        196:2 219:15       10:18,19
      lacking 258:6       210:21               140:5 162:5         219:18,19         mail 23:5
      lacks 86:16 222:8 legal 1:21 10:18       164:4,5 269:12    looking 61:14       maintains 84:17
      land 101:7          10:19 100:2          269:18,20           63:12 64:20       major 22:3
      language 132:9      102:5,16,17,19       270:4,5,15          73:16 75:5        majority 133:3
        224:7             104:6,20             271:17 272:11       97:11,21           134:20
      large 113:3         105:17,21            272:14,17,17        115:10 116:18     making 15:14
      Larry 62:11 79:8    107:4 147:4,18    lists 128:5 157:8      133:18 206:16      28:2 30:6,11
        189:20            159:4 239:4          259:11,20           206:20 216:3       42:17 74:19
      late 70:2,7 75:11 legislation 25:1    listserv 125:21        217:7,16 218:3     98:11 159:13
      Laura 35:17         26:7 46:13           127:6 186:11        219:11 220:15      185:4 208:3
        80:21           legislative 22:17      186:18,18           221:3 222:12       239:17 249:18
      Laurence 62:8       22:18 23:4,9         187:4               224:8              253:2 269:22
        62:11           LeRoy 166:14        Literally 139:12     looks 20:2 60:10    manage 190:6,10
      law 8:10 18:6       170:12            little 34:8 113:1      61:6 63:20        management
        36:5 39:15 43:9 letting 258:5          155:17 223:21       69:15 70:11        47:2 59:1
        43:11,22 46:8   let's 14:4 21:17    live 13:9,10,12,13     75:6 82:15 86:2   managers 78:3
        48:8,12 211:4     45:16 48:14       living 208:15          100:8 132:18      manages 242:6
        212:21 215:21     72:10 75:8        LLP 2:7                139:7 168:19       252:10
        229:8,12,17       98:16 138:15      locate 227:17          170:1 173:15      manner 193:22
        235:3 265:16      138:15 149:17     location 60:19         174:2 192:15      mans 125:3
      lawful 99:15        160:13 174:22     long 26:8 39:2         202:20 229:17     manual 27:19
        103:1,14 113:6    207:2 209:13         49:4 54:2 63:12     239:12 244:9       37:3
        113:22 179:2      212:8 228:1          90:19 91:18         268:13            manually 114:15
      lawsuit 25:19       232:10 254:17        121:22 138:16     loop 180:5           114:17 120:4
        260:13            255:3 256:11         138:21 151:12     lose 147:15         Maria 124:8,10
      Law's 217:18      level 33:12            196:16 223:20     lost 138:16          187:1
        220:19            157:21               234:7 261:7       lot 25:10 43:3,12   mark 13:15
      lay 239:11        levels 169:19       longer 49:15           43:15,20 59:11     45:16 48:14
      layers 183:14     Levine 62:8,11         150:1 183:21        70:17 83:16        51:18,19
      laying 251:6        62:11 79:8,13        216:14 221:20       108:9 119:15       190:20 198:1
      lead 23:19 41:10    79:20 189:21         222:15 224:10       119:16 127:4       199:5 209:13
        44:10             210:7                257:17,19           142:8 171:20       255:3,8
      leading 25:18     limit 12:8,18          265:22              196:4 246:16      marked 14:7
        28:22 31:10     limitation 41:13    long-term 120:19       247:9,13           48:15 72:16
        87:19 88:10       43:2              look 32:1 60:8         253:11             108:12 122:19
        107:5 113:14    limited 6:14           61:2 74:9,12      low 169:19 269:5     150:9 160:15
        152:14 235:21     11:21 148:2          82:4,13 108:16    lower-level 127:7    172:11 185:13
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 295 of 315 PageID #:
                                    10614
                                                                                       Page 18

       190:22 198:3       246:17 247:2     28:18 29:3,6,12    149:12 182:2       244:12 247:19
       199:7 209:14       267:2            29:14 30:1,10      210:14             262:21
       228:2 255:4,9     meaning 37:15     30:18 31:8,13     mental 16:22       Miroff 9:12
       267:6             means 101:1       32:5,11 33:7,14   mention 179:14     mischaracteriz...
      mass 258:15,20      131:18 164:10    33:15 57:10        216:10 222:3       205:19
      Massey 95:11        164:20 244:6     123:22 124:4      mentioned 30:8     mischaracterizes
      material 42:9       246:11,19,21     127:13 128:1,4     49:19 69:17        72:15 73:12
       183:4              247:4,16 251:8   128:17 129:6       86:1 111:2         75:1 79:16
      materials 43:12     259:7            130:19 137:4       135:8 153:12       93:21 171:12
       43:13,14          meant 100:21      137:10,21,21       154:9,13           176:5 178:4
       123:20,21          136:3 148:7      138:6 149:7        186:22 265:21      196:8 198:22
       124:20 126:3       165:18 194:19    173:6 175:18      mentions 111:16     203:9 245:8
      matter 10:8 19:7    218:6 226:3      176:12 177:8       177:14 208:13      271:14
       36:22 37:15        237:20 269:20    178:9,10,13,18    message 72:6       misleading 89:1
       43:15 52:20,22    Medicaid 63:9,17  178:21 179:4      met 43:21 46:8     mispronounced
       53:7 56:6 76:22    64:3             181:5,10           182:17 200:5       132:16
       77:6 106:1        medication 17:5   182:19 183:10      235:8,14          missed 72:13
       125:4,10 141:4    meet 18:14 34:14  184:19 188:5      Miami 168:5         208:9
       214:11 231:2,3     44:7             188:17 189:2      Michael 8:20       mission 184:1
       249:10 274:8      meeting 18:18     189:11 203:22      39:22 76:13       misspoke 119:16
      matters 11:21       36:20 38:14,22   204:8,16 205:8     117:9 164:1        119:17
      Matthew 168:9       39:4,8,9 42:16   205:13,13          190:1,3           misunderstood
       169:18             43:6 44:12,16    210:8,17 211:4    Michael's 76:18     187:8
      Mayer 2:7 3:6       44:17 80:14,22   212:19,21         Michele 1:18       modify 175:20
       10:16 11:1,3       86:19 156:14     214:4,9,20         10:19 277:3,21    modify/date
      McCament 7:6        156:16,17,19     215:2,7,12,14     microphone          175:13
       80:22 81:2,5,9     157:2 183:16     216:7,10,20        212:6             Monday 37:1
       158:15 173:7       235:11,14        217:7,14          mid 168:21          75:21 135:15
       173:18 174:17      236:1 242:11     218:11 219:15     middle 64:19        155:19 156:15
       174:18,20          247:6 254:13     219:22 220:8       199:19             156:19 162:19
       177:8 204:17      meetings 9:11     220:17,21         Migration 68:11     163:22 186:15
       205:8              26:20 27:3       221:4,10,18       Mike 164:17         187:19
      McCament's          34:19 35:1 36:6  222:3,7,18,19      166:22            Mondays 36:20
       153:21 173:17      36:11,15,16,22   223:1 224:14      military 27:6       37:1
      mean 12:17          37:1,10,21,22    225:17 226:7,8    Miller 40:22       months 150:20
       29:18 58:9         38:3,9,10 41:8   226:13 227:7      million 147:12      151:5,10 175:9
       81:11 84:9         231:11 235:16    227:10 229:12      168:15,16          196:9,11,13
       88:16 101:3,6      235:17           229:13 234:20     mind 40:3 41:13     207:7 209:6
       102:11 111:7      meets 216:14      253:9 268:3        143:7,10,21        258:4,8
       119:8 120:13       221:20 222:15   memorandum          144:17            morning 10:5
       142:6 145:12       224:10           7:5 210:11        minor 22:5          11:5 73:10
       174:14 191:10     meet-and-greet   memory 135:18      minute 209:12       122:2 206:12
       214:18 217:22      44:9,15          138:9 156:16       243:20             217:10
       220:6 225:16      member 67:11      232:16            minutes 45:21,22   motion 12:20
       237:12 242:2      members 237:2    memos 29:17         85:22 97:2        mouth 226:13
       245:22 246:8      memo 28:10,15     33:22 123:19       149:16 190:12     move 228:1
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 296 of 315 PageID #:
                                    10615
                                                                                         Page 19

       237:7 238:17      164:4,5 167:13    nonprofits           212:4 235:8       oath 274:13
      moving 77:19       171:15 194:6,7     148:19 171:1        238:19 260:12     object 17:17,17
       85:3 163:22       201:2 213:2       nonqualified         260:22 269:15      20:17 21:5,15
      multiple 29:21     226:21 237:7       64:14              NSC 252:10,13       24:7 25:8,16,17
                         238:6,17 240:3    non-TPS 248:9        252:14             26:15 27:1 28:5
              N          248:11             248:14             Nuebel 1:14 2:1     28:11,20 29:9
      N 3:1 10:1       needed 47:20        normally 37:4        6:4,10 8:11 9:5    30:13 31:9 32:9
      name 13:6 14:12    72:8 97:13         39:15 41:21         11:15,20 13:7      32:19,22 33:9
       84:3 135:10       125:13 152:22      84:15 214:8         66:19 189:6        34:22 35:4,10
       140:22 173:17     175:20 177:15      231:12 242:6        274:19             36:2,8,12 37:12
       173:20 233:13     238:18,19          252:21             number 10:7         38:2 39:1,10,20
      names 40:3 80:1    264:13            Northwest 2:8        13:16 29:16,22     40:11,16,21
       164:2,10 165:5 needs 70:19           3:7 4:7 10:15       30:3 48:18         41:4,9,20 42:5
      Napolitano         110:7 175:14      notarial 277:15      61:17 64:18        42:8,11,21 44:8
       132:16            185:4 221:18      NOTARY               65:2,11 66:1,8     46:19 47:6 48:7
      national 92:4    negative 171:20      277:21              75:14 99:13        52:15 53:10,20
       201:19 252:14     172:2             note 77:1 97:18      108:20 113:3,5     54:4 55:15 56:1
      nationalist 9:10 neighbors 248:9      101:11 200:9        113:21 115:2       57:11,21 59:8
      Nationally 269:4   248:14             259:13 272:5        122:22 127:13      62:16 63:4 64:4
      nationals 269:9  neither 277:10      noted 103:22         128:19 132:15      65:19 66:6,17
      Nations 168:14   never 27:9 32:15     104:7 112:1         134:6 138:16       67:6,17,22 69:1
       168:20            110:6 219:15      notes 65:9 262:15    140:14,15          70:6,16 71:4
      naturalization   new 1:2 3:17,19      262:19              141:20,20,20       72:4,12,13
       51:21,22          10:11 35:18       notice 2:19 5:10     141:21,22,22       73:11 74:13,22
      nature 271:9       70:3 76:1 87:9     14:18 21:8,11       143:13,16          77:17 78:22
      Nealon 261:11,13   116:22 117:6       21:12 27:21         145:22 151:17      79:15 80:16
       261:14 262:4      124:7 161:19       90:15 104:1         162:16,21          81:3,18 82:14
      near 234:17        183:4 189:16       128:1 130:19        164:5,15 165:9     84:13 86:4,12
      nearly 23:13       230:1 256:17       130:22 131:3,9      165:14,16          87:12,18 88:3,9
       74:15 169:11      268:13             131:17 136:3        172:15 185:19      88:22 89:8 90:7
      necessarily 26:4 news 132:19          137:22 188:5        185:19 187:21      90:11,11 91:4
       56:8 105:18       133:18,19          242:8,14 243:1      191:6 196:2        91:13 92:9 93:2
       106:15,17         135:8 169:22       243:7,9 252:21      209:17 228:9       93:20 94:4,17
       107:18 135:22     170:2 192:15       253:10,12           228:12 258:12      95:1 97:9 99:9
       181:19            192:18 209:10      254:3 271:16        267:9              100:1 101:5
      necessary 30:20  newspaper 266:9     noticed 227:11      numbered 165:3      102:4,14,18
       208:4,17        Nicaragua           notices 18:6,11     numbers 75:16       103:18 104:5
      need 21:9 34:5     234:16 260:1       237:5 243:2         129:12 141:20      104:19 105:8
       45:18,19 48:9   Nick 9:12            252:7,18,22         152:1 164:3,11     105:20 106:19
       49:4 54:9 69:21 Nicole 76:8 82:20    253:5               164:20 165:5       107:3,16
       70:22 93:12       83:2              notify 21:8          165:19             111:21 112:13
       104:11 108:22   Nielsen 6:6         noting 12:15        numeral 63:13       113:11 114:9
       120:17,17         108:20 189:8       256:5 261:5        nuts 62:14 63:1     116:9,20 117:2
       124:2 144:16    night 70:2,7 71:9   November 32:11                          118:15 119:1
       149:2,16 152:7    75:12              32:20 33:7                  O          120:9 121:4,14
       157:11,12       Nippes 169:7         209:7,8 211:20     O 10:1              122:16 129:16
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 297 of 315 PageID #:
                                    10616
                                                                                         Page 20

       130:2,9,16        225:14 226:1      objects 49:8          140:21 141:9       50:12,22 51:10
       131:5,13,21       226:11,18           72:21 123:6         153:19 154:5       51:13 52:2,12
       132:2 133:5,11    227:8,20            161:2 172:14        154:11,14,16       53:11 55:8,21
       134:1,4,13,22     230:20 231:19       185:18 191:3        158:4 189:8        56:14,18 57:13
       135:4,9,19        232:5 234:2         198:7 199:10        190:3 192:12       58:3,9,13 59:2
       136:6,12,14,20    235:19,20           209:20 228:11       206:4,16           59:6,14 60:11
       137:9,11 138:4    236:5 237:1,15      228:17 255:15       214:14 256:21      62:13,21 63:5,5
       138:14 142:21     238:7 239:1,3       256:1               257:4,10,14        64:2,7,18 65:15
       143:8,22 144:3    239:20 240:2      observation           264:14             66:8 68:10 69:3
       145:6,9,16        242:5,19 244:5      218:8 220:13      officer 101:2,9      70:1,9 71:9
       146:6,18 147:3    245:1,7,16        obtain 92:20 93:7   officers 58:11       72:10 73:18,21
       147:17 148:4      247:3,15 249:5    obtained 92:21      offices 56:9 58:16   74:18 75:8,11
       148:10 149:10     249:11,17         obtaining 91:20       96:16              75:19 76:10
       151:7 152:12      250:3,8,13          239:17            official 131:22      77:9,9,19 78:19
       152:13 153:4      251:2,10,19       obviously 156:13      168:21 193:2       80:10,10 81:7
       156:21 157:22     253:7,22          occasion 44:6         197:5 211:13       84:18 85:3,21
       158:13 159:3      254:10 258:22       56:18             officials 125:22     86:9 87:2,16
       162:6 163:21      259:5,9,21        occasions 235:15    oftentimes 142:9     90:18 91:17,21
       164:12,21         260:10 263:17     occur 119:22        oh 19:15 31:22       92:16 93:8 94:7
       167:4 170:11      263:21 264:9        120:1 198:19        62:21 83:2         95:15 96:8
       171:3,11,21       264:18,22         occurring 38:7        151:22 186:20      97:14,17,21
       172:6 173:11      265:1,8,14          38:22               187:5 223:16       98:9 99:13
       173:21 174:8      266:2,8,13,21     October 168:9         263:1              101:3,10,22
       174:12 176:4      267:16 268:21       184:1 210:6       Ohio 22:2            103:2,12,12
       176:16 177:1      269:11,19           211:3,13          okay 12:9,11,14      105:5 106:8
       177:11,21         270:2,13 271:1      212:19,20           12:22 13:2,14      107:13 108:11
       178:19 179:5      271:13,22           215:22 218:14       14:10,16,20        108:16 109:22
       180:9,22         objection 53:15      225:21 229:3        15:2,13 16:10      110:3,14,17
       181:16 183:12     64:16 87:8          229:18,19           16:21 17:13,15     111:9 112:5,14
       184:20,21         109:2 111:11        232:2,17            18:7,13,20 20:2    112:21 114:22
       191:16 193:7      120:2 122:3,8       234:18 249:1        21:12 23:1 25:5    115:20,21
       193:15,19         122:15 136:5        254:4 256:16        25:14 26:12,20     116:15 117:8
       195:6,11,18       137:19 160:8      offer 274:12          27:2,12 28:1       117:18 119:7
       196:7,15,20       179:21 180:14     offering 213:15       29:6 30:8 31:1     119:22 120:6
       197:13 198:21     192:1 202:8,17      250:16              31:4,20 32:4       121:6,21
       202:7 203:8,17    207:8,14 218:4    office 3:16 11:6      34:17,19 35:9      123:11,21
       204:9,20 205:3    221:11 223:4        22:16,20 27:15      35:21 36:4,14      124:4,22 125:9
       205:9,18 206:5    231:21 236:13       27:16 28:12         36:21 37:7,18      126:8,11,20
       206:11 211:16     237:18 238:5        30:5,9,17 33:13     37:21 38:18,21     127:6,10
       213:16 214:6      241:13 246:3,9      37:5 43:15,18       39:7,7,18 40:6     129:19 130:6
       215:4,16          248:19 261:5        47:1,13 51:5,9      40:14,19 41:7      130:17 131:19
       216:22 217:17     265:18 268:15       56:11 58:21         42:2,19 43:21      132:6,10 133:8
       218:22 219:12     272:6,12            69:9 70:19          44:3,16,21         133:17,21
       220:2,18         objections 16:12     95:21 124:18        45:15,16 46:7      135:7,12 136:1
       221:22 222:20     191:13,19           125:19 127:2        46:17 48:1,13      137:2,6,6,16,18
       224:15 225:11     223:9               137:15,16           49:14,17 50:5,8    138:8,18,18
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 298 of 315 PageID #:
                                    10617
                                                                                        Page 21

       139:14,14         206:19 207:4      opened 268:12      overly 201:13       242:2,7,10,16
       140:9,14 141:2    207:18 209:6      opening 264:5        202:15            243:15,15,16
       141:6,12 142:5    210:3,10,15       operated 124:19    overnight 120:19    243:17,18
       143:5,12          211:2,19 212:3    operations 51:16   overseas 51:20     papers 123:19
       144:14 146:11     212:5,17 213:7      58:5,18 76:5     oversees 126:18    paragraph 63:14
       147:10 148:15     214:1 215:21        95:17,21         overwhelming        85:5
       149:13 151:2      217:4 218:12        163:13             218:1,7 219:9    paraphrasing
       153:16 155:5      223:7,10,19       operators 58:7     overwhelmingly      78:15 208:7
       155:15,16         226:6,8 227:4       59:11              216:2 220:11     parentheses
       157:3 158:6,8     227:11 228:22     opposed 218:21                         246:7
       158:16,20         229:11,16           222:18 256:3              P         part 57:5 107:10
       160:13 161:8,9    230:9,14,18       OPQ 58:4,19,21     P 3:1,1 10:1        112:2 146:12
       161:22 162:13     231:1,14 232:2      59:10 60:18      package 260:17      161:19 175:17
       163:15,16         232:10 233:17       61:15 64:20      Padilla 7:20        218:6 246:11
       164:19 165:6      235:3,7,17          65:4 69:16         95:18 162:14      266:19
       165:21 166:11     236:3,11,20         76:12,14 77:12   PAER 83:7,12       particular 29:7
       166:11,12,22      238:3,12,16         77:15 83:4,7     page 5:2,9 6:2      67:4 164:18
       167:7 168:1       239:14 240:18       117:12 140:16      7:3 8:3 9:3       231:5 234:1
       171:17 172:4      241:21,22           142:18 145:15      50:21 57:14,15    259:15
       172:21,22         242:13 243:4        162:15,21          64:19 68:4,5,7   particularly
       173:5,9,15        243:19 244:9        164:14,16,17       75:14,15 77:20    258:17
       174:2,22          245:11,20         Ops 77:22 173:13     109:7,14,19      parties 2:20
       175:22 176:9      246:4,14,20       options 25:4         110:8,14          277:11
       176:12,12,19      247:1,8 248:4     OP&S 51:5            115:13,19        partners 38:14
       176:19 177:18     249:14,19           127:19 231:7       138:20 139:6      39:8 141:9
       178:11 179:1      250:18,20           235:1              139:11 151:13     236:16 239:8
       179:10,17         251:8 256:10      OP&S's 189:5         151:17,20,22     party 62:19
       180:4,16 181:9    256:15 257:13     order 21:6,7         162:2,10         pass 49:2
       181:22 182:3,3    260:3,7 261:10      99:15 103:15       172:15 174:5     passed 69:8
       182:5,5,8,16      261:19 262:3        120:22 147:15      175:1 180:15     passing 69:12
       185:7,12 186:2    262:14 263:19       182:20             191:5 199:19     pasted 200:10,13
       186:3,14 187:5    268:5,14,18       orders 146:3,12      200:18 201:7     path 24:15
       187:7,12,18       270:8 271:18        147:8,13 148:1     208:20,21        Patrick 1:4 274:3
       188:2 189:1      OMB 237:4          organization         209:1 229:2       275:2 276:2
       190:5,8,11        240:21 242:6        230:11             275:6 276:5      pause 248:1
       192:5,8,14,22     242:18,21,22      organizations      pages 26:8 62:3    PC 243:15,15,17
       193:13 194:3      243:3 244:15        44:13            paint 152:18        243:17 246:17
       195:10,13         245:13,18         original 72:6        171:7 185:5       246:21 247:11
       196:11 197:3      247:5 252:6         93:18 94:13      paints 171:16      PCC 241:3,7
       197:19,22         254:15            outcome 277:13     palace 129:8        242:17 243:11
       198:12,13        once 14:21 18:16   outside 36:10        184:4             246:17 247:10
       199:17,18         44:17 92:6          39:19 40:7,9     paper 114:14,20    PCCs 241:17
       200:8 202:13      125:9 231:17        141:16 266:16      115:8 120:5      peacekeeping
       203:2,3,14       ones 49:15           266:16             136:8 142:12      184:1
       204:3,15 205:6   one-on-ones        Overbroad            142:16 143:6,7   penalty 274:5,6
       205:16 206:2      36:17               180:10             240:20 241:2     pending 16:9
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 299 of 315 PageID #:
                                    10618
                                                                                             Page 22

       210:22            Phillips 51:18,19     197:12 207:13       248:13             practice 253:18
      peninsula 169:1      74:7 77:7           208:12 211:12      population 25:6     practices 21:14
      people 35:9        phone 34:17,18        229:16 233:7        25:6 68:13,21      precise 61:2
       37:15 42:17       phonetic 80:21        240:15 241:1        121:1 133:1        preclude 239:12
       68:1,2,16 70:12   phrase 244:4          248:4 252:17        140:19 144:15      precludes 103:21
       70:17 76:1,21     physical 16:22       pointed 105:1        145:3,7 148:7      predeterminati...
       77:15 84:22         179:15             pointing 55:4        180:18 196:6        103:16
       95:7 101:19       pick 159:1           points 60:9 61:10    197:12             preferred 14:11
       105:1 124:3,7     picture 152:19        74:10,11 81:12     populations          217:11
       134:7,11            171:7,16 185:5      82:6 87:11 99:6     26:13              Prelogar 6:21
       137:14 139:15       220:9               124:1 128:18       port 101:7,8         7:10,21 51:2,3
       144:7 147:7,8     pieces 26:7 85:12     140:15 141:22      portfolio 23:9       57:16 60:1
       147:12 156:7      Pipoly 3:5 11:3,3     159:12 162:5        78:3                71:14,20 74:6
       157:15 158:12       12:1,11,17 13:2     167:10 168:2       portion 138:19       77:6 182:10,16
       163:17 169:10       48:19,21 123:3      171:14 183:19      Porto 76:16          183:17 187:20
       169:12 180:11       139:12 160:21       184:8,14 185:8     posed 199:3          188:6 189:1,18
       187:22 189:15       161:1 191:8         200:15,21          position 27:14       200:19,20
       193:10 194:10       192:3 212:8        policies 21:13       46:18 50:16         202:1,1 210:6
       224:21 230:1      place 143:14         policy 9:11 23:6     155:1 191:12        210:15 212:18
       233:22 246:16       239:16              23:11 25:3          192:1 256:22       prep 157:10
       247:10 256:17     placeholder 29:4      27:16,18,19         257:14 261:17      prepare 17:16,20
       266:15            places 208:13         28:13 37:3          264:21              207:21
      percent 129:9      plaintiffs 1:6 3:3    38:11,16 39:22     positions 25:3      prepared 173:10
      Performance          11:2,4,19 12:7      40:15,17 41:1       154:4              prerogative
       58:21 141:9         12:19 13:3          43:16 47:13        positive 171:2,6     159:20 215:9
      period 105:7         191:12              51:6 68:11          216:8 217:8        presence 179:16
       151:10            Plaza 3:18            125:1,17,19         221:5 222:5        present 2:19 4:12
      perjury 274:5,6    please 10:21          126:7 140:22        227:2               18:17 105:3
      person 23:22         11:14 15:21         141:5 153:19       possible 53:13,22    134:7
       43:11 76:9 85:8     16:4 96:14          154:12 187:13       81:4 101:19        presentations
       90:4 125:7          135:14 148:16       187:16 189:19       119:2 248:6         42:20
       136:8 165:18        157:9,13 167:9      190:3,7 230:8,9    possibly 45:2       preserve 192:2
       233:8               170:10 179:13       230:13,19,21        146:9 259:3        President 1:8
      personal 22:16       194:8               231:3,5,9,10       post 9:8 260:11      10:9 232:14
       22:20             point 23:22 40:5      232:14,22           260:22 268:16      presidential
      Personnel 47:2       54:12,16 59:9       233:16 241:10      post-earthquake      41:11 43:1
      persons 102:11       60:7,21 82:8        248:3 253:2         184:6               184:4 228:19
      person's 105:19      88:14 92:17         256:21 257:5       potentially 59:18   press 151:2 194:1
       106:17 224:19       94:8 96:13          257:14 264:11       91:8 104:16,18      194:14 207:4
      pertaining 78:5      109:6 112:15       political 22:4       121:5 141:16       pretty 132:15
      petition 120:5       112:22 113:9        47:8 49:20 50:7     165:9               185:4
      petitioners 80:3     114:4,5,5 115:1     50:16 53:3         Potts 166:14,17     prevails 214:19
       80:8                116:1,6 129:3       158:11,19           166:18 167:7       prevent 17:5
      petitions 165:1      155:22 159:18       194:21 256:20       170:12 171:17      previous 76:11
      phenomenon           168:3,8,19         poor 149:3 152:8     172:7               93:5 121:18
       258:16 259:8        169:3 184:17        171:10 248:10      practical 249:9      140:1 142:4
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 300 of 315 PageID #:
                                    10619
                                                                                           Page 23

       148:13 197:18       146:13 191:14       119:11 120:17      purpose 203:4      100:5 103:9,21
       230:17 241:16       191:17,20           121:11 128:1       pursuant 2:19      104:22 105:11
       251:17 258:14       203:21 204:4        130:19 135:14        14:18 92:3       106:6 109:12
      previously 55:3      211:12 234:20       141:4 164:2        pursued 47:14,16   111:2,10
       79:17 92:19         237:6 239:10        172:2 182:22       pushes 136:8       113:13 114:11
       186:5,20            239:12,16           188:4 245:13       put 11:18 96:13    116:3,8 126:22
      pre-TPS 104:15       240:13 242:7        263:14 270:5         98:5,6 103:11    140:20 159:12
       128:20 143:18       243:17 245:18      provided 41:22        126:19 156:8     164:14 167:20
      primary 23:15        247:5,6 253:1       54:7 60:9 75:19      163:9 214:4,16   179:11,17
       23:17               254:8               116:14 218:16      Putnam-Frenc...    187:12 195:20
      Principal 246:21    prodding 157:15      218:17 227:14        83:1,3           196:1 198:16
      principals 243:18    194:10              227:15 243:2       putting 30:18      199:3 201:9
       247:7              produced 191:18      271:21               226:12 253:11    208:9 209:4
      prior 11:19,22      product 168:12      provides 24:15      p.m 59:22 62:4     213:12 222:21
       19:4 52:12 55:9    professional         71:10,15 84:15       69:4 80:12       223:6,17,20
       72:15 73:12         22:22 277:3         171:19 263:13        82:13,20 83:17   233:21 237:16
       75:1 79:16         program 64:1,3      providing 30:21       86:19 95:4 99:4  237:17 242:22
       93:21 105:3,6       259:4 268:20        67:1 118:21          112:16 127:11    244:10 251:14
       105:10 106:2        269:2               133:16 146:8         132:11 135:14    251:21 253:16
       117:4 155:9        programs 4:6         269:4                138:11 139:3,6   263:7 264:1
       176:5 196:8         11:9 141:3         provision 26:9        140:10 143:15   questions 15:17
       203:9 218:11       project 120:19      proxy 61:2            151:14 162:1     17:13 27:5
       232:2,17 245:8     projects 63:2       public 21:9 54:10     162:12 164:1     32:10 42:6 46:7
       256:3 265:4        promising 61:16      60:13 94:9,15        166:14 170:6     49:11,18 55:7
       271:14              65:10               94:22 116:13         182:9 187:20     73:2 96:12
      private 54:10       prompted 73:9        129:2 161:15         200:19 211:3     103:22 114:3,8
       60:13 94:15         74:20 118:13        179:19 180:2,2       215:22 218:14    117:1 119:11
       161:16 179:20      prompting            199:21 200:3         219:8 229:4,18   123:9 128:3,5
       266:20              136:13              201:8,11             229:20 240:19    128:16 137:3,7
      privilege 17:19     pronounced           202:14 203:6         273:6            137:8 138:10
       228:20              258:18              204:22 206:8                          161:5 167:19
      probably 23:8       pronouncing          277:21                     Q          172:18 186:1
       32:2 42:14          68:22              publicly 84:14      qualified 48:5     188:8,15 189:3
       47:22 109:18       propounded          pull 53:12 56:7     qualify 63:8,9,15  191:7 192:6
       111:11 120:15       111:19              56:19 57:3           63:16,17 64:8    193:20 198:10
       131:11 146:7       protected 6:16       61:15 78:5           64:15 99:16      199:13 209:22
       240:13,15           59:16 111:17        83:20 104:16         103:15 104:4     228:15 255:19
       248:6               135:11 228:19       142:12 144:10      Quality 58:22      256:5 261:3
      problem 119:14      protections 197:9    157:12 194:8         141:10           272:1,5
      proceed 12:15       prove 69:14         pulled 177:10       question 15:18    quick 72:11
       13:1               provide 17:1,10      182:20 183:3         15:20 16:1,9     80:13 117:20
      proceeding 273:5     28:6 29:5 31:17    pulling 56:15,19      25:21 29:12      140:20 190:14
      process 27:22        37:2,4 41:19        57:8 100:4           33:4 48:4 49:6   191:8 201:1
       28:14 90:4,10       42:13 53:8          142:14               62:22 70:4,5     254:17
       90:17,19 91:18      77:12 78:10        punch 96:9            72:15 80:12     quickly 128:18
       125:11 141:5        100:10 113:17      punched 96:22         81:8 89:1 99:17  168:2 237:7
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 301 of 315 PageID #:
                                    10620
                                                                                          Page 24

       238:17             252:11 266:7,9      99:20 100:4      receptionist          12:16,18 13:6
      quite 143:4         267:11,19           109:16 110:1       22:17               16:12 24:11
       174:13 231:10      272:20 274:6,8      111:3,14 112:1   recess 46:3 98:20     35:11 46:2,5
       247:4            reading 49:19         118:13 122:11      150:4 190:17        49:22 77:1
      quiz 20:1           95:19 167:21        122:13 133:4       212:13 254:22       78:16 85:8
      quote 135:6         192:18 223:12       133:21 134:5     recipients 207:19     98:19,22 111:8
      quoted 133:20       232:13 252:2        135:7,10,21,22     208:15 232:11       119:20,21
                        reads 61:11           146:4,15,19      recognize 109:3       120:11 141:6
              R         ready 49:5 73:5,6     150:18,22          172:22              146:11 150:2,6
      R 3:1,14 10:1       199:16,17           153:6,21,22      recollection 73:8     163:9 167:14
        275:1,1 276:1,1 real 117:19 191:8     183:9,16           107:15,18           184:12,15
      rains 169:4       reality 248:12        189:11,14          110:4,7 267:14      190:16,19
      RAIO 51:16,17     really 23:22          192:18,20        recommend 29:6        191:12 192:2
        163:1,5,9 167:2   72:11 75:11         193:5 194:3      recommendation        212:12,15
      raised 12:2         104:22 110:3        203:4,14,19,19     25:14 28:3,7,18     254:21 255:2
      raising 192:1       126:22 131:6        204:3 210:10       29:5 30:4,7,11      255:21 256:6
      Ramos 6:5 19:7      136:8 149:2         211:13,19          30:20 31:7,16       261:5 272:6
        20:13 55:2        152:7 171:10        219:19 225:20      32:2,7,16 33:6      273:2 277:7
        107:14 108:1,7    222:16 225:9        226:2 232:3,8      175:3 210:21      recordable
        108:19 110:20     243:20 247:19       234:19 235:18      214:3,9,10,17       100:11 113:18
      random 140:17       250:4 251:11        236:3,9,11         214:18 215:2,6    records 83:21
        142:7,13 144:1    252:1,8 272:8       253:2 254:8,11     215:9 219:22        84:10,16 85:7
        144:18 162:22   realm 41:16           254:14,16          220:17,21           85:11,14 120:7
        164:15          Realtime 277:4        257:20 260:4       221:2,9 222:17      141:7
      reach 59:7 69:19 reason 16:17           261:21 262:10      222:22 223:14     recovered 168:4
        217:15,15         17:9 248:9          262:12,18          224:6,13,17,18    recovery 184:6
      reached 146:1       275:6 276:5         263:15,18,19       224:19,20,22      red 82:2 96:13
        147:21          reauthorization       264:3,6 266:14     225:16 227:18       140:16,20,21
      reaching 56:10      216:9 221:6,8       267:18 269:15      252:22 253:9        142:18 145:15
      reaction 86:15,18   221:19 222:12       270:3,4,11,17      268:3 270:12        162:20,21
        193:5,17          224:9               270:20 271:2,3     270:14 271:4,6    redesignate
      read 18:6 53:14   rebuild 129:8       recap 121:21         271:8,9 272:9       107:2
        54:19 60:4      rebuilding          receipt 164:2,11   recommendati...     redesignated
        61:20 64:8        148:18 170:22       164:20 165:2,3     47:9,21             90:1
        82:18 85:6,16   recall 19:18,20       165:4,8,19       recommended         reduced 277:9
        85:20 96:14       19:21 25:9        receive 92:7         47:18,19 48:2     Reece 35:17
        109:4,15,18       26:10,14,17,20      102:12 124:20      129:5             refer 58:19
        118:9 128:18      27:3 42:12          125:9            recommending          107:13 137:4
        129:10 134:15     44:16 45:2,3      received 19:16       249:15,20           207:18
        149:4 157:17      46:10,14 47:10      106:9 147:14       269:17            reference 80:4
        167:11,14,16      47:14,17 48:1       157:1 189:8      recommends            97:12 178:8,8
        178:14 179:7      55:18 73:17,17      225:9,21           175:7               178:10 179:18
        183:7 184:8,9     79:19 86:15,18      254:12           reconstruction        180:17 181:6
        184:13 201:21     86:19 88:6,13     receiving 55:18      184:4             referred 86:20
        209:2 216:5,15    90:2 93:17 94:2     73:17 257:20     record 10:6           221:9
        244:21 248:18     98:9 99:18,19       263:19             11:18 12:10,12    referring 29:13
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 302 of 315 PageID #:
                                    10621
                                                                                              Page 25

        29:21 37:8 68:6     253:11 271:16        179:20            reportedly            182:18 184:18
        83:15 90:8        registered 91:10     remain 147:9          134:11              188:4,16 204:6
        109:7 110:15        105:14 179:4         167:8 168:22      reporter 10:19        206:3 245:3
        111:6 112:3         277:3                171:19              11:14 15:14       requesting 73:18
        115:1 131:1       registering 103:6    remember 34:1         72:20 123:1         74:11 88:2,8
        143:6 164:18        103:8                39:3 42:2,13        160:19 185:17       112:6,8 263:15
        165:12 204:21     registration           43:21 44:3          209:18 277:1,4    requests 72:3
        218:20 220:16       90:17,19 91:18       73:14,15,18         277:4,5             87:9,15 118:2
        240:13 247:11       106:2 135:3          75:4 88:1         reporting 68:15       136:10,19
        258:19 259:3      regular 44:19          111:22 133:17     reports 148:21        163:18
      refers 110:8        regularly 38:22        133:19 145:11       152:3 153:2       require 56:12
        137:5 138:3,6       41:3,6               145:12 151:1        183:6               99:14 102:1,22
        142:16 167:1      regulation 242:9       193:18 196:14     represent 10:22       103:14 120:20
      reflect 66:4        regulations 27:21      205:16,21         representative        120:21 245:14
        105:18 106:17       37:2 124:2           206:13 225:7        149:1 152:5,6,9   required 16:14
        151:4 221:19      regulatory 102:8       235:11,13         represents            236:20 238:22
        226:6               141:5                236:1 264:5         164:17              239:6,7,15,22
      reflective 153:1    relate 178:6         remind 15:2         reprieves 258:15      240:6,12 245:5
      reflects 198:17       256:2                241:8 261:16        258:21            requirement
      reform 26:6,6       related 21:14        remittances         request 10:16         240:10
        45:14 265:7,17      32:11 37:22          54:18 61:5 66:9     12:18 55:18       requires 102:8,9
      refresh 15:13         157:7 173:8          66:12 67:2,5        56:7,16 71:7      reread 162:3
        73:8 107:18         178:22 179:1         181:4               74:19,20 75:4,6   research 23:6
        143:16 150:13       203:11 268:7       remote 271:6          75:7 79:20          25:1,6,11 30:10
        188:11              268:17 277:11      removal 146:3,12      80:13 83:22         33:8 53:8 62:15
      refreshed 110:5     relates 264:4          147:9,13,15         87:5,17,22 91:6     63:1 140:22
        110:7             relating 43:1          148:2 258:15        94:13,20 99:21      141:3 142:9
      refreshes 107:15      61:15,17 65:11       258:21              104:13 118:4        158:22 160:5,5
        267:13              80:2 110:10        removals 258:13       121:12 123:19       163:6,7,18
      Refugee 51:15         272:1              remove 226:9,15       127:12 132:6        166:20 196:4
        163:11 166:20     relationship         Renaud 35:15          133:9,15            196:12 197:10
      refuted 197:7         177:7,16           renew 107:2           136:16 140:4        198:15,18
      regarding 115:15    relay 37:16            197:8 268:15        142:4 146:10      researched 25:13
        183:22 184:3,5    release 6:16         repeat 34:6           152:11,12         researching 78:4
        194:5 255:19        151:2 207:4        repeating 32:13       163:1 164:15        196:10
        268:16            relevance 260:13     rephrase 25:21        164:18 167:2      resend 262:16
      regards 128:1       relevant 99:22         213:22 223:6        170:6,9,16        Residence 51:20
        130:19 137:22       107:1 152:10         223:20 237:16       194:5 196:21        51:22
        188:5               216:13 222:5         251:21              237:3,13 238:1    resolve 12:21
      regional 58:15,16     222:14 241:3       report 34:11          243:22 245:4,9    resource 133:16
      register 18:11        260:20               57:17 100:14        249:20 268:8      resources 118:21
        21:8 90:15,16     reliable 113:4,19      101:12 102:2      requested 71:12       253:13,18
        92:3,4 237:5        113:20 114:1,7       158:2,3,5           96:17 111:4       respect 33:7
        242:8,14 243:1      116:22 183:3       reported 1:18         127:22 130:10       112:6 121:6
        243:2,7,8         relief 54:10 60:13     100:16 101:14       130:13,18           145:2 184:16
        252:21 253:10       94:15 161:16         103:3               168:14 181:13       187:12 215:12
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 303 of 315 PageID #:
                                    10622
                                                                                          Page 26

      respective 2:20     retrieving 119:5     158:8,8 165:10     35:15              131:9 132:14
        96:16             RETURN 275:5         176:15 200:12                         132:21 135:13
      respond 78:19         276:4              203:2 209:19               S          137:2,20,21
        117:22 201:10     revert 106:4         216:5,15 219:3    S 3:1 5:7 10:1      143:16 145:22
        262:21            review 19:9,13       228:1 236:22        275:1 276:1       151:9 155:18
      responded             25:1 43:18,19      243:15,19         Saget 1:4 10:8      162:15,20
        170:16 225:2        49:4,7,13 73:4     244:21 248:18       274:3 275:2       164:2 167:1
      responding 245:4      109:21 114:17      249:4 252:11        276:2             168:3,8 169:10
      responds 61:14        115:8 123:10       261:4,8 267:4     Salvador 234:15     169:15 175:2
        79:8 82:12          123:19 125:14      270:16 271:10       256:2 259:14      175:12 182:16
        83:18 95:5          142:1,2 144:11     272:21              260:6 262:2       183:21 188:7
        117:12 162:14       155:17 161:7     Risch 6:9 96:2,3      268:8,10          188:22 189:1,5
        162:18 164:1        167:22 172:20      124:14 126:17     sample 142:14,15    192:16 193:1,4
        171:17 187:20       175:4 183:15       132:11 140:11       144:18 164:16     194:16,16
        216:1 243:20        192:7 198:11       154:18 155:5      sampled 145:3       199:20 200:2,7
        243:21 244:10       199:15 210:2     Risch's 134:19      sampling 140:17     201:7,8 202:13
        244:13 247:18       210:18 215:8     Rob 43:11,18          142:7 144:1,18    208:2,10 216:1
        262:5,7 263:11      215:13 228:21      162:20              162:22            216:18 217:15
      response 56:15        243:18 256:9     Robert 8:10 36:5    Sarah 4:13 11:11    218:14 219:3
        60:11,16 65:3     reviewed 224:21      39:14 217:18      sat 214:12          220:11,13
        69:3 96:10        reviewing 19:18      220:19            satisfied 222:2     221:4 227:12
        99:13 135:14        19:21 43:12,13   robust 244:1,4,7    Saturday 75:21      240:20 244:13
        146:17 163:18       43:20 178:15     role 62:10 153:18   save 253:12         244:15 246:4
        170:5 185:11        212:17             153:21 231:7        274:9             246:14 247:8
        217:4 247:19      revise 216:20        268:2             saw 157:1 217:21    247:22 248:4
        268:8               217:14 235:4     roles 22:10,17        226:4             248:21 249:22
      responses 60:9      revised 183:11       23:2,2            saying 98:4 178:7   252:5 258:1,11
        96:12,14 114:3      205:7,12,13      Roman-Riefkohl        218:1 221:14      258:20 259:13
        189:2               221:18 229:12      95:9                221:18 222:7      262:7,14
      responsibilities    Rexrode 35:19      Ronnie 95:13,14       226:19 250:5    scarce 168:22
        27:13 34:10       re-ask 89:2        route 61:17           251:13,15       schedule 47:8
        43:8              right 13:5 29:16     65:10               252:2             49:20,20 50:2,3
      responsibility        38:20 45:22      routine 34:9 57:5   says 57:16 58:3     50:6,13 158:11
        28:12               48:13 53:14      routinely 57:8        60:1,13,18 61:1   158:17,18
      responsible           63:13 65:18      Roy 162:22            61:6 63:5 65:2    259:11
        27:17,19 28:2,9     68:22 73:16        166:22 167:1        66:3,9,21,21    schedules 50:2
        30:5,9,17 44:11     79:6,7 81:1,14     182:16              77:10 78:2,8,12 schematic 260:18
      responsive 71:7       82:13,18 85:16   RU 163:1,5 167:2      78:18 79:22     scheme 102:8
        118:5 120:22        88:1 96:21       rulemaking            80:22 83:18     school-aged
        133:9,14            104:2 106:6        27:21 104:1         88:14 89:10,11    54:12 60:18
        141:21              110:9,19         rules 15:3 27:20      99:14 100:8     science 22:4
      rest 77:8 158:16      112:12 129:10    run 59:10             109:1,2 113:19 SCOPS 58:4,4,5
      restate 30:15,16      130:12 132:8     running 258:2         115:6 116:11      58:14 59:15
      result 272:9          136:18 139:17    runs 127:4            117:15 123:13     61:15 65:4
      resume 47:11          147:11,11,14     RU's 183:1            127:17 128:15     69:16 78:3,3
      retaining 201:3       151:17 154:2     R-E-N-A-U-D           129:4 130:18      162:15
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 304 of 315 PageID #:
                                    10623
                                                                                            Page 27

      Scott 95:11          206:16            Senate 22:9,20        164:9 201:10      showed 98:13
      seal 277:15        section 175:2,16      22:21 23:19         203:1 210:16      showing 157:5
      search 165:4       Security 9:9          24:1,3 44:10        218:7 219:21      shown 197:18
        205:4              46:22 95:20         46:13               220:6 221:15        206:14
      Sec 123:14           197:6 252:15      Senator 22:13,15      235:6 245:21      shows 100:14
        124:11,13        see 14:4 19:22        23:3,11,21 24:5     246:11,14           101:12 111:8
        125:5,21 127:1     57:16 68:17         24:9 25:15 26:1     247:2 262:1       sign 19:12,13
        128:13 131:20      107:14 109:16       95:16             sentences 251:9       20:2 176:7
        132:5,15           110:4 111:10      Senator's 22:20     separate 38:8         272:21
        140:12 186:11      115:18 117:6      send 28:15 67:12      51:14             signature 174:15
        187:3 188:3        144:7,11,12         118:14 125:6,7    series 119:11         176:2 275:22
      second 112:17        155:21 161:10       126:2,4 136:16    service 27:6          276:22
        138:19 139:1       167:9 176:9         187:16 240:21       52:11 58:5,17     signed 20:1 29:19
        168:8 176:14       178:15,21           245:18              76:4 77:22          174:9,14,19,20
        183:21 201:10      179:1,9 180:1,6   sending 118:4         95:16,21 181:8      175:19,22
        203:1 210:16       180:16 181:1        189:12 262:18       181:8               176:10 177:8
        235:6 245:20       199:20 215:18       269:16,16         Services 1:21         204:16 274:16
      secret 177:10        218:12 222:9,9    sends 166:15          4:14 10:18,20     significant 33:22
      secretary 6:13       233:11              189:18 215:19       11:12 166:21      signing 19:19,20
        7:5 28:3,8,16    seeing 133:19       senior 35:22 36:3   set 38:12 157:12    similar 130:12,13
        29:5,7 34:4        192:20 218:11       40:2 43:9,10,11     194:7 213:3       simple 251:14
        50:14 81:11        264:3 267:18        47:5,20 50:13       246:12 277:14     simply 107:10
        118:3 123:15     seek 17:18 183:1      50:15 62:12,14    sets 74:16 121:18     143:10 246:12
        123:17 124:11      255:17              153:13,14,14      setting 261:19        251:5 260:18
        124:21 125:2     seeking 12:20         153:16 155:2      SFO 78:2            sister 141:18
        125:16 126:18      105:12 145:13       155:13 211:6      Shah 154:3            166:3
        128:12 136:7       238:3             sense 15:11 16:1    shaking 15:16       sit 109:4
        137:5 150:18     seeks 25:17 28:21     71:2 72:2,7       Shalava 80:21       sitting 112:7
        151:4 152:21       31:10 33:1          79:14 92:22       shapes 24:14          225:6
        155:3,14 156:2     41:10 42:22         97:6,15,18        share 228:8         situation 149:2
        156:3,5,9,10       87:19 88:10         153:11 164:8        240:21 242:3,9      152:7,10,19
        158:2,3 159:20     107:5 113:13        242:1 252:2         242:22              180:3
        171:15 173:7       152:13 184:21       259:18            sharing 242:18      sit-down 247:6
        175:19 176:2,6     202:8 235:20      sent 67:5 75:6      SHEET 274:1,11      six 150:20 151:5
        176:8,11 185:3     236:6               77:11 97:12       shelter 168:21        151:10 175:9
        187:11 189:12    seen 14:14 129:6      138:11 170:7      short 40:5 45:17      207:6 209:6
        195:12 206:3       133:14 173:2,3      181:4 189:6         60:1 97:7         six-month 208:14
        211:18 213:9       210:13              194:4 196:18        210:18            sizable 259:17
        220:10 226:21    select 63:17          200:21 212:18     shorter 223:21      skilled 269:5
        234:14 235:12    self-report           219:7 227:4       SHORTHAND           skimmed 267:19
        245:4 249:1        101:20              229:3,17,19         277:1             skipping 209:10
        268:3            self-reported         233:2 235:3       shortly 77:9        skips 244:13
      Secretary's 69:9     100:7 101:18        262:15              117:8 132:11      small 155:18
        70:19 152:10       144:5             sentence 58:3       show 108:4            230:11
        158:4 189:12     self-reporting        100:8 115:14        148:18 170:20     SME's 202:2
        194:21 206:4       144:7               115:18 130:17       237:5 268:6       Smiley 262:8
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 305 of 315 PageID #:
                                    10624
                                                                                              Page 28

      Smith 8:20 9:5        143:21 157:19     specific 27:3          77:5 96:4           271:19,20,21
        256:19 257:13       157:20 158:9        46:14 52:16          111:20 121:8      stated 101:19
        261:12 262:4,7      158:12 159:1        55:10,20 60:14       124:15,16         statement 6:13
        264:6,16,20         160:2 171:19        61:8 63:6 73:14      126:17 127:7        134:19 195:3
        265:3,21 268:1      180:6 198:18        75:14 107:17         129:13 130:8        195:15 201:3
      snapshot 106:15       201:14,16           109:7 111:5          146:8,16 152:2      202:14
        106:16,22           204:4,17 233:7      157:11 194:7         154:18 155:6,8    statements
        149:1 152:5,9       238:14 259:11       222:18 235:13        159:1 160:5         222:16
      Snell 4:4 11:8,8    sought 66:3           266:14               173:10 175:20     states 1:1,9 3:16
        13:22 160:22        240:14            specifically 61:16     189:7,13 190:4      10:9,10 11:12
      solely 24:1         sources 183:3         84:11 93:14          190:5 193:22        24:17 58:18
      solicit 252:7       South 169:5,7         164:19 184:18        196:22 213:14       63:9,18 67:14
      solidify 96:12      Southeast 169:6       185:2,10             214:2,15 247:7      68:14 85:1
      somebody 101:7      southern 168:22       196:13 213:1         252:20 253:4        113:16 127:18
        119:9 125:3       Spanish 22:5,6        232:6 248:7        staffer 9:9 44:10     147:9,12 208:1
        132:9 164:22      speak 22:6 34:15      267:13 270:3       staffers 74:20        208:5,16,19
      someone's             62:1 74:14 75:2   specifics 47:10      stage 235:2 243:4     209:5 269:6
        105:16              77:5 78:15 79:1   speculation          stages 70:15        statistically
      somewhat 87:15        83:9 129:17         131:14 133:12      stand 163:9           144:22
      soon 78:20 79:3,9     167:13 177:2        134:14 135:1       standard 100:11     Statisticians
        144:16 165:2      speaking 99:5         136:15,21            113:18 183:5        144:20
      sorry 13:16           223:4,8             137:12 147:4       standing 36:15      statistics 59:11
        23:13 47:15       speaks 53:16,21       159:5 160:9          36:19 37:22         65:3 178:16
        50:6 63:11 68:7     54:20 57:22         164:13 170:13        38:3                264:13,14
        79:6 83:2 86:22     64:10 65:5          172:8 174:13       stands 45:10,12     stats 54:14 61:12
        106:7 114:16        66:18 67:7          177:12,22            58:21 84:7,8      status 6:16 59:16
        116:2 138:20        85:17 87:13         193:8 195:7          241:9 252:14        65:16 85:1 90:6
        144:15 148:5        89:9 93:3 94:18     197:14 204:10        269:3               91:3,11,20 92:8
        151:22 155:11       95:2 99:10          205:10 213:17      start 32:12 82:5      99:15 100:16
        162:8 178:9         113:12 114:10       214:7 220:3          157:15,15           101:14,20
        187:7 195:21        117:3 118:10        221:12 222:1         194:10,11           102:2,13 103:1
        208:9,14 209:1      121:15 127:15       251:20 259:1         256:11              103:2,14,16
        213:19,22           148:11 151:8      spend 108:9          started 11:17         104:16,17
        230:4 233:13        162:7 171:4,22    spent 17:21 22:8       23:6 32:18 52:8     105:1,2,17,19
        244:14 245:2        178:20 179:6      spite 103:13           82:1 118:8          106:1,5,10,11
        246:10 255:12       179:22 182:13     spoke 17:20            154:20 176:18       106:16,18,22
        256:13 271:10       188:18 199:1      spokesperson           204:5 253:8         111:17 113:4,6
      sort 34:9 57:4        207:15 208:8        197:6              starting 13:19        113:22 135:11
        62:4,14 63:1        209:3 216:16      sponsor 24:5           22:12 59:9          144:6 147:16
        70:14 71:20         217:1 219:1         25:15                96:13 109:19        179:2 207:20
        72:2 76:22          221:15 224:7      squeeze 118:7,18       210:4             statuses 105:12
        83:15 97:6          240:7 248:20        120:12 139:21      starts 110:18       statute 18:7,8
        103:5 105:6         263:6,22          staff 22:22 30:9       161:10 208:22       99:14,22 102:1
        106:14 118:20     special 232:13        31:14 35:6,7,16    state 13:5 40:13      102:7,21
        121:21 125:22       244:19              37:17 40:17          170:9 240:16        103:13,20
        139:6 143:19      specialists 52:20     41:2 56:9,9,11       270:21 271:4        201:17 202:6
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 306 of 315 PageID #:
                                    10625
                                                                                            Page 29

        236:21 238:22      subject 36:22         247:21            sworn 11:16         269:17 272:11
        239:6,7,9,15,22      37:15 43:15       supervise 204:18    Symons 35:16        272:14,14
        240:3,6,10,12        52:2,20,22 53:7   supervising           37:7 39:14        274:7 277:6,8
        245:6,14             56:6 76:22 77:6     196:4 197:11        126:20 154:13   takes 91:18
      statutory 200:5        107:21 108:1        203:5             Syria 262:2       talk 20:9 46:12
        244:18 246:5         125:4,10          supervision         system 83:8,15      174:22 194:13
      stayed 262:22          127:11 141:4        277:10              85:7 101:17       196:12 214:9
      stenographically       210:7 214:10      supplied 268:7        119:13 120:21   talked 18:1,5
        277:8                231:2,2           support 57:9          166:6 180:2       157:3 161:11
      Stephen 40:22        subpoena 14:18        159:1 160:6       systemically        162:9 176:14
      steps 21:9,10        subsequently          210:20 216:21       83:20             180:11 189:20
      Stick 248:5            106:10 244:12       218:15 219:4      systems 59:13       214:12,13
      stipulation          subset 143:6          227:13 229:13       83:16 100:17      256:7
        191:15 192:4         144:14 145:2        248:11 250:21       101:14 103:3    talking 17:21
      Stoddard 35:17       substance 143:13      250:22              114:21 115:7,9    29:19 116:16
      stop 197:12,16       substantial         supported 35:22       115:17 118:7      124:1 148:12
      stopped 197:20         216:10              271:6               118:19 119:15     156:14 186:19
        198:15 253:18      successful 146:16   supports 227:5        120:13 139:22     200:15,21
      stored 85:7            146:16 148:17     suppose 195:1         144:13            204:2 219:21
      stories 148:17,19      152:17 170:20     sure 13:7 18:2      S1 128:3,16         224:12 225:10
        149:3 152:8        Sudan 256:8           21:1,19 22:11       137:3,4,5,8,14  talks 208:3 262:1
        163:2 167:3        suffering 16:21       24:19 27:15         137:14,16,16    tape 10:6
        170:10,17,19       suggest 27:18         29:2 30:6,11        155:18 156:2    targeted 164:16
        170:22 171:2         216:9 221:6         33:15,16 36:17      188:16          tasked 132:5
        171:10,20            222:12              47:3 50:1 55:6    S1's 189:2,7,8    team 118:17
        192:20             suggested 32:6        57:4 68:21                            155:18
      story 133:18,20        33:5                70:21 71:1 78:8            T        Ted 192:16
        135:8 152:17       suggesting            89:5,5 97:15      T 5:7 275:1,1     tell 66:3 67:4
        192:15,19            242:11 245:13       109:9 112:18        276:1,1           163:5 175:20
        193:6,17             245:17 250:10       112:18 133:1      table 80:1          216:20 244:16
        194:14,16,21         250:12              139:10 144:21     tails 80:7          246:1
        197:21             suggestion            145:1 149:15      take 16:7 21:9,10 template 175:18
      Strategy 27:16         142:13 146:4        151:16 152:20       45:17 47:21       258:2
        28:13 43:16          249:18 250:16       153:14 159:22       49:3,4 54:2     temporarily
        47:13 51:6         suggestions           161:18 173:3        74:9 90:20        20:14
        125:20 140:22        143:10              174:13 179:10       98:16 108:21    temporary 6:15
        190:4              suggests 107:9        184:14 186:17       114:2 116:19      59:16 111:17
      Street 2:8 3:7 4:7     184:5               190:13 195:20       119:18 167:15     201:19 269:7
        10:15              summaries 82:13       212:10 215:11       167:15 190:11   tenure 253:20
      strengthen 181:7     summarize 81:8        236:17 237:6        190:14 211:9    term 67:15 131:6
      Stressing 243:21     summer 19:7           242:21 253:15       212:8 213:1       140:7 171:18
      strike 138:8           39:5                262:5 271:10        254:17 270:14     183:21
      struck 168:9         sums 82:16            272:4             taken 10:14 46:3 terminate 175:7
      students 133:2       Sunday 211:3        surprised 86:10       98:20 99:6        213:14 227:19
      study 25:5 26:12       215:22 218:13       86:16,17            150:4 190:17      249:4,9 251:5
      styled 6:5             229:18,19         swear 11:14           212:13 254:22   terminated 106:4
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 307 of 315 PageID #:
                                    10626
                                                                                              Page 30

        112:9 207:12         248:22 249:7        174:1 176:13      Thursday 139:18       269:7 270:1
        207:17               271:14 277:7,8      186:22 187:6        261:10            times 18:14
      termination          thank 28:1 30:2       192:5 194:15      tied 85:9             37:16 44:19,20
        20:15 32:17          31:1 35:21 40:6     198:14 199:17     ties 9:10             44:20 46:9
        128:2 130:20         48:21 63:19,21      201:2,9,12        time 10:13 16:4,8     56:21 59:11
        130:22 131:4         65:1 69:5 77:4      203:3 204:17        17:21 20:4 22:9     119:15 126:4
        131:10,11,18         96:21 115:21        216:3 217:5,6       23:7 24:3 26:21     127:1 142:8
        136:4 137:22         127:21 152:1        218:2 219:10        39:4 41:5 43:5      165:3 173:3
        175:6 188:6          155:15 161:1        220:12,14           44:2,22 45:7,18     231:22 264:7
        210:21 213:9         161:21 163:15       222:7,11            49:3 54:1 59:2    timing 149:12
        216:21 218:16        166:11 176:9        226:12 230:11       62:9,12 69:11       217:11
        218:21 219:4         178:11 181:9        233:10,19           71:18 76:6,17     tired 258:6
        227:6,13             182:4 207:1         235:14 236:14       77:14 79:12,13    title 50:1 193:1
        229:13               215:20 230:4        240:15 247:5        80:7,15,18 81:6     230:7 232:13
      terminology            241:21 261:8        248:9 251:5         86:9 91:1 92:22     257:6,12
        120:10 131:8         272:20              252:12 255:12       96:4 97:8,12      titled 9:9
        244:7              thanks 79:3,8         260:5,19 263:4      98:7 99:17        today 10:12,17
      terms 234:19           96:18 118:1,8       264:10 265:15       100:20 103:4        11:20 14:3,11
      testified 11:16        213:4 263:1       thinking 226:3        104:4,14 105:7      14:17 15:8
        55:3 83:4 93:16    thing 32:2 85:4     third 13:22 29:22     105:14,17           16:19 17:2,7,11
        107:19 110:6         128:8 157:14        54:12 61:10         106:21 107:1        17:16 18:22
        150:14 198:13        194:10 227:11       94:7 115:22         108:9,21 113:6      19:4 49:3 70:10
        203:3 213:7        things 55:20          116:6 162:10        113:22 114:6        96:18 108:10
        265:15 271:10        108:6 148:18        168:19 184:3        116:7,17,21         112:7 182:18
      testify 14:18 71:5     157:15 170:21     Thomas 95:13,14       117:16 118:19       192:6 196:2
        75:2 86:13           187:16 194:10     thorough 175:4        121:7,9 124:18      203:4 225:6
        97:10 111:13       think 14:2,3        thought 49:18         139:4 143:1         230:15,16
        173:12 193:8         16:17 32:1 48:5     144:6 204:7         144:18 149:6        262:17
        195:7,8 203:18       52:19 57:2 60:1     236:16 247:5        149:15 153:18     told 32:16 79:19
        213:17 214:7         64:5 67:8,10        253:17              154:5,15 155:8      121:10
        250:14               72:13 82:3        thoughts 140:5        156:9 159:19      Tom 163:1 167:2
      testifying 15:5,10     85:19 89:1,3        162:4 201:1         159:21 167:15       182:17
      testimony 12:8         91:12,15,22         237:8               173:17 192:11     tomorrow 162:16
        12:19 17:2,11        92:11 100:4       thousand 260:6        192:19 194:19     tonight 217:10
        19:10 20:5 34:7      104:22 106:6      thousands 147:8       195:5 202:20      top 5:13,17 6:8
        72:15 73:12          107:8 111:11      three 14:4 37:11      204:7 205:6,17      6:19 7:9,14,19
        75:1 79:16           112:2 115:11        37:13,20 39:15      207:21 208:16       8:4,9,14 57:15
        93:21 108:19         117:9 119:16        44:20 52:18         210:12 211:7        65:22 173:16
        109:10,15            131:16 133:14       85:22 87:9,10       213:8,12 214:5      182:8 218:12
        117:4 136:1          135:5 139:2         87:14 96:12         217:14 224:11       252:4 260:4
        138:1 176:5          140:6 142:12        122:12 129:18       226:3 234:7         270:17
        177:20 178:2,5       142:22 143:9        140:14 162:4        238:16 243:11     topics 241:20
        196:8 198:22         145:14 150:13       170:1,7 176:19      247:20 249:8      touch 272:2,8
        203:9 205:19         155:19 156:2        181:13 183:1        253:3,13 254:4    tourism 33:21
        205:20 225:6,8       159:12,17,19        233:3               258:8 261:17      TPS 20:15 21:14
        225:15 245:8         160:3 173:9       throwing 143:10       261:21 266:20       25:20 26:9,11
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 308 of 315 PageID #:
                                    10627
                                                                                           Page 31

       26:12,18,21         179:3,19 180:7      109:4 122:21      two 14:4 44:20      19:6 22:8 80:4
       28:4,14 29:15       180:20 181:4,5      150:11 160:17       59:17 74:15,17    97:5 100:20
       31:13 32:20,21      182:19 183:10       172:13 185:15       87:4 117:18,21    104:13 105:5
       33:7 41:7,18        188:6 193:3         191:2 198:5         118:14 177:16     108:18 111:17
       42:3,13 45:3        194:17 195:4        199:9 209:16        178:6 184:9       120:22 134:18
       52:3,14,17 54:8     196:6 197:12        228:4 255:6,11      185:8 228:5       135:6 137:7
       54:9,11 55:14       200:4,6 201:4       267:8 272:21        235:7,15 251:9    142:20 143:19
       56:19,19 57:9       203:11,15           274:7 277:6         262:21            145:1 177:5,6
       58:8,10 59:18       204:2 205:1       transmitting        type 67:1 83:21     217:22 218:19
       60:12,14,17         206:9 207:5,12      136:18              146:10 246:17     221:17 223:16
       61:8,18,18 63:6     207:19 208:15     travel 54:17          247:10            237:12,17
       63:7,15 65:11       210:8,17            60:22 66:2,4,5    types 33:12 38:9    239:18 242:2
       65:12,16,17         211:14 212:19       181:3 208:16        142:11            242:21 245:12
       66:10 67:4,21       213:10,14         trend 183:21        typewriting         245:22 246:7
       68:2 77:11 78:3     216:14 221:21     Trevor 232:20         277:9             247:1,11 261:2
       78:5 80:5 85:14     222:15 224:10       234:12            typically 62:13    understanding
       86:3 87:6 88:16     232:3,6,8         true 91:12,15         71:20 156:6,7     54:2 71:19
       88:20 89:6,17       234:15 235:18       121:8 154:14                          77:15 83:14
       90:5,6,9 91:1,3     236:2 238:4         195:3,15                  U           88:7 90:3,13,18
       91:10 92:14         245:5 247:12        266:10 274:9      Uh-hmm 62:6         97:7 101:15
       94:15 99:14,16      247:13 248:7        277:7               115:3,5 170:18    104:10,12
       99:22 100:14        248:12 249:2      Trump 1:8 10:9        180:19 187:2      130:21 136:2
       100:15 101:13       250:22 252:18       274:3 275:2         200:1 237:10      138:2 173:19
       102:1,10,13         258:3,9 259:3       276:2             ultimate 208:4      175:15,17
       103:4,15,20         259:17,18         truth 266:3           208:18 219:22     184:17 185:9
       104:4,14,18         260:14,16,17      truthful 17:2,6       220:16 222:17     194:18 205:7
       105:2,13,17         261:20,21           20:7                224:5             206:2 213:8,13
       106:3,9 107:1,2     266:22 268:4,9    try 39:16 106:7     ultimately 31:17    214:3 217:13
       112:8 113:7         272:3               140:6 166:9         93:9 214:19       220:15 221:7
       115:15 124:5      TPS-related 26:2      201:11 242:1        215:1,6,14        225:20 233:3
       127:13 128:2        56:20 264:7,21    trying 70:20 80:7     220:8 224:20      237:11 249:8
       128:19 130:1      trace 196:17          97:5 120:16         224:22 225:16     274:12
       130:20,22         track 81:9,10,19      122:12 125:5        226:4 254:11     understood
       131:4,10,11,16      81:20,21 84:22      133:15 134:6        272:14            213:21 219:20
       132:22 134:12       119:13 142:8        239:18            UN 129:8            223:10 224:11
       135:3,8 136:4       217:9             Tuesday 143:15      unable 17:1 83:9    225:7
       138:1 140:4       tracked 81:16,16    turn 138:15           83:19            unfortunately
       143:17 147:1        81:17 114:18        153:9 157:14      unclear 106:7       167:8 171:18
       147:15 148:3,7      114:19              174:5 182:6         137:15            172:5
       148:9,13,22       Tracy 35:15 40:5      194:9 207:2       uncommon           unique 241:15
       149:7,8 150:20    trade 33:20         turnaround            183:14           unit 163:6,7
       152:4,20 153:3    training 52:14,16     80:13,15 97:7     unconnected        United 1:1,9 3:16
       155:19 157:5      transcript 5:8      turned 22:19          114:20 115:9      10:9,10 11:11
       158:21 160:3        6:3 14:8 15:14    Turning 50:19       understand          24:17 58:18
       164:3 165:7         19:10,17 48:16    turnover 40:1         14:16 15:6,15     67:14 68:14
       175:6 178:17        72:18 108:14      tweaking 201:2        15:20,22 16:15    85:1 147:9,12
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 309 of 315 PageID #:
                                    10628
                                                                                        Page 32

       168:14,20          175:5 182:19        241:18             30:16 33:16      121:2 139:21
       207:22 208:5       183:6 186:11      vast 133:3 134:20    34:8 75:13       204:1 225:12
       208:16,18          188:3,4 192:13    Veprek 8:15          90:16 95:6      Webb 3:4 5:3
       269:6              193:6,13            248:2 252:5        107:13,16,21     11:1,1 12:5,12
      University 22:1     234:21 269:16     verified 129:7       109:3,6,9        13:4,15,18,21
      unknown 101:14      270:4             verify 83:19         117:19 118:3     14:2,9 29:14,18
       101:16,18         USCIS's 84:19      version 174:6,10     139:10 143:19    29:22 32:12,14
       103:3 113:4       use 61:2 82:2        174:14 175:22      145:1 149:14     34:6 45:16,19
      unlawful 179:2      120:15 131:7        200:7              150:1 151:11     46:6 48:14,17
      unlawfully 105:3    137:14 140:18     versions 24:14       153:11 155:21    48:20 49:1 55:6
       134:7              201:13 207:20       82:3 210:13        157:14 162:3     55:12 63:13
      unnecessary         244:7 252:6       versus 6:5 10:8      184:14 188:11    66:22 68:7,9
       201:12 202:15      253:17              80:3 108:20        191:11 194:9     70:5 75:15
      unsigned 174:3     useful 142:19        165:5              196:11 199:18    78:17 83:2 90:9
       174:16            uses 171:17        Victoria 76:16,17    212:7 213:3      96:21 98:16
      unusual 70:15       222:10            videographer         225:5 229:22     99:1 107:20
      UN's 183:22        usually 31:14        4:15 10:5,17       237:16 267:11    108:3,8,15
      upcoming 259:12     125:12 126:7        11:13 46:1,4       272:5            109:5,8,13,18
       261:20,22          127:8 166:1         98:18,21 150:2    wanted 69:20      110:12,17
       268:9              240:20 248:11       150:5 190:15       88:19 122:13     111:1,9,12
      update 37:5        U.S 3:15 4:5,14      190:18 212:11      144:12 152:20    116:4,5 138:22
       41:17,22 42:14     11:6 22:9 24:1      212:14 254:20      158:4 183:1      139:5,9,13
       43:5               52:10 68:12         255:1 273:1        208:12 226:4     149:13,17,20
      updated 80:1        102:12 104:3      Videotaped 1:14      235:9 236:9,15   150:1,7,12
      updates 37:2,3,4    130:18 134:8        2:1                237:22 239:21    151:18 160:13
       37:5 41:19 42:3    144:14 145:3      view 227:6 243:8     244:8 250:15     160:20 188:11
       42:13,17,20        148:19 171:1      viewpoint 224:19    wanting 236:3     188:14 190:11
       43:3 120:20,21     180:21 181:6      Visa 272:11         wants 155:18      190:14,20
      updating 42:10      197:10 216:11     Visas 269:10         241:4 251:16     198:1 199:5
       262:16                                 270:1             warranted 175:7   208:22 209:9
      urgency 71:2               V          Voigtsberger        warranting        212:16 223:3,7
       72:2,8 79:14      V 275:2 276:2        4:15               129:5            223:12,16,19
       97:6,16,19        vacancies 37:6     Voitsberger         Washington 1:15   224:1 228:5,10
      usage 200:3        Vague 104:20         10:18              2:9 3:8 4:8 9:8  254:17 255:3,7
      USCIS 21:14          180:10 193:8     volcanic 248:15      10:2,15 13:13    255:12 256:7
       27:14 36:10         195:19 204:10      249:22            wasn't 99:22      260:14 261:2,6
       39:8,19 40:8        204:21 206:6     vs 1:7 274:3         135:2 205:19     261:9 263:9,10
       41:22 84:21         213:17 215:4     Vuong 4:13          way 26:13 33:5    267:4,10 272:7
       100:17 101:14     vaguely 110:2        11:11,11           65:17 116:12     272:19
       103:3 114:20        133:7,19 134:5                        118:7,18        website 170:2
       115:7,9,17          135:21                  W             120:18 147:1    week 52:6,8,10
       123:14 126:1,8    valid 144:22       W 7:6                186:12 196:17    70:3,7 150:14
       126:14,15         variety 204:1      waiting 253:13       220:7 225:17     150:15 156:13
       127:22 128:13     various 114:20     waived 191:20        241:17 249:3     157:5 176:14
       131:20 140:12       115:9 124:3      walk 22:10           250:20,22        176:17 204:13
       141:15,16,17        182:21 195:14    want 11:18 12:6     ways 119:3,5      231:17 232:1
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 310 of 315 PageID #:
                                    10629
                                                                                           Page 33

       235:9              whatsoever          204:10 205:10      264:20 265:4,6     yeah 49:16 51:21
      weekend 69:22        146:2 148:1        205:20 206:13      265:10,11            69:20 138:22
       70:13,18 77:16     WHEREOF             208:8 209:22      workers 50:3        year 67:12
      weekly 38:14         277:14             215:5,17 217:1     269:6                108:21 269:14
       231:22             Whetstone           217:19 219:1      working 22:9          269:14
      weeks 87:4           232:20             219:13 220:5       24:4 26:1 44:1     years 23:14 24:2
       122:12 196:14      White 9:10,11       220:21 221:12      44:7 46:9 48:6       234:5 244:20
       262:15              38:1 40:20 41:2    222:1 223:1        62:7 70:2 121:9      248:16 250:1
      weigh 96:15          230:12             228:15 235:22      130:7 173:17       yesterday 256:8
      weight 226:9        willing 47:20       236:7 239:4        181:7 258:2        York 1:2 3:17,19
      weighted 216:2      withdrawing         255:18 277:14     works 51:14 64:2      10:11
       217:5 218:1,8       99:21             Woerz 95:22         76:4,12 95:16      y'all 155:20
       219:9 220:7,12     withdrawn 61:19    wondering 237:8     95:20 124:10
       226:16              65:12,16           252:16             137:1 230:7               Z
      went 22:1,15,19     witness 11:14      word 79:17 96:9     232:21             Zadrozny 8:16
       28:10,19 30:1       15:9 18:2 29:1     96:19 172:5,10    worth 168:10         230:3,4 234:5
       30:10 254:8,14      31:12 33:2         178:14 223:14     wouldn't 39:13       243:12,13,14
       263:4               41:12 43:2        worded 129:20       39:13 86:17         243:20 244:14
      weren't 118:21       49:11 55:7,17      138:10 225:17      146:22 204:12       247:18 249:15
      Wetmore 233:12       73:2,13 79:18     words 32:15         223:8 248:6        Zadrozny's
       233:14 234:12       85:18 86:13        85:10 106:14      wrap 254:18          244:10,14
      we'll 13:15 57:13    87:13,21 88:12     129:22 132:1      write 33:15 92:18   Zina 232:12,19
       58:3 60:2 61:6      93:3,22 99:10      220:19 221:8       93:8 94:8 140:3     234:10,12
       78:12,18 96:10      100:2 102:5,19     222:10 223:13      140:15 214:8        242:10
       118:6 139:20        103:19 104:6,7     226:12             239:14 240:11
       198:1 247:22        104:21 105:21     work 22:15 23:3    writes 83:7 96:8            $
      we're 13:18          107:6 113:13       24:21 26:2         100:13 101:11      $1,406 67:12
       27:18 29:19         113:15 114:11      31:14 43:16        112:16 113:2               1
       46:4 50:19          117:4 121:16       51:10,13 56:8,9    157:4,9 167:7
                                                                                    1 10:7 63:13
       85:12,21 87:3       122:17 123:8       64:5 69:5,21       201:1 210:15
                                                                                      99:13 112:15
       98:17 108:6,8       127:16 131:15      70:7,13,18 71:6    245:21
                                                                                      112:22 114:4
       121:22 139:11       133:12 134:14      71:20 94:9,21     writing 131:19
                                                                                      128:19 129:12
       148:12 150:5        135:1 136:15       96:10 116:14      written 31:14
                                                                                      132:15 140:14
       190:18 192:1        137:12 147:5       120:3 129:2        132:3 139:19
                                                                                      140:15 141:20
       204:2 212:14        152:15 153:5       130:4 141:8,18     210:19
                                                                                      141:21 143:13
       219:11 221:3        159:4,6 160:10     143:3 148:19      wrote 72:5 132:4
                                                                                      143:16 149:18
       243:4 255:1         161:5 164:13       158:1 170:22       172:9 238:13
                                                                                      162:21 164:15
       260:15 263:9        170:13 171:4       230:19,21          239:19 240:5
                                                                                    1st 162:19 164:1
       268:18 272:21       171:12 172:8       233:4 253:11       245:12
                                                                                      166:13
       273:2               172:18 177:12      265:16,22         www.MagnaL...
                                                                                    1/3 168:11
      we've 35:18 62:8     178:5 180:10       266:20             1:22
                                                                                    1:15 149:19
       96:13 114:4         185:1,22 191:6    worked 23:12,14
                                                                        X             150:3
       122:9 161:11        191:9 195:8        23:16,18 24:1,8
                                                                X 5:7               1:29 80:12
       162:2 163:8         197:14 198:9       26:11 45:6 51:8
                                                                                    1:34 59:22
       188:9,19 196:2      199:1,13           77:16 124:18
                                                                        Y           1:43 95:4 97:2,4
       225:12              202:10,18          126:12 234:5
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 311 of 315 PageID #:
                                    10630
                                                                                           Page 34

        99:4              120 6:13 150:8,9      110:8,14,20       80:19 82:20         254:4
      1:45 149:20,22        207:2             198 7:19            87:4 93:19        228 8:14
      1:49 82:12          1200 26:8           199 8:4             94:13 99:4        24 244:16 246:1
      1:50 127:11         121 6:19 160:15     1996 22:14          117:21 122:2      24th 169:4
      1:58 82:20            160:18,19,20      1999 2:8 3:7        127:11 135:15       277:15
      10 77:10,20 79:21     161:3 182:6         10:15             138:11 139:3,5    25 112:5 143:15
        82:20 204:8,15    122 6:8 7:4                             140:10 143:15     25th 87:3 95:5
      10th 75:22 83:17      172:11,15                 2           149:6 150:15        99:3,4 110:11
        156:15 176:13     123 7:9 185:13,16   2 54:10 64:18       150:21 151:6        110:16,21
        178:13              185:19              88:14 114:5       151:14 153:20       111:7,18 112:2
      10,000 169:11       124 7:14 190:21       115:2 128:21      161:12 162:1        112:15 129:14
      10-22-17 8:10,15      190:22 191:4        141:20,22         166:13 168:21       130:11 138:11
      10-26-17 8:19       125 7:19 198:2,3      145:22 162:16     169:4 170:6       254-6519 3:20
      10:08 117:22          198:7,22            164:5             176:13,21         255 8:19 9:4
        139:19            126 8:4 199:5,7     2.8 168:10          178:13 181:14     26th 256:16
      10:11 71:10           199:11            2:01 150:6          182:9 184:2       263-3188 3:9
      10:36 46:2          127 8:9 209:13,14   2:19 132:11         186:15 194:5      267 9:8
      10:42 46:5            209:18,20         2:30 96:18          196:18 198:20     27 117:21 176:21
      100,000 132:17        212:18 229:10     2:42 83:17          200:19 209:7,7      194:5
        134:2,11          128 8:14 228:2,10   2:53 112:15,19      210:6 211:3,20    27th 98:8 122:7
      108 6:3               228:12 256:11       116:15 143:15     212:19,20           139:19 168:6
      11:04 79:22         129 8:19 255:3,4    20 138:19 244:20    225:22 229:3      271 3:18
      11:53 98:19           255:16 256:12       274:16            232:2,18 249:1    2738 8:17
      1100 4:7              256:13            20th 169:4          254:5 256:16      28 127:11 151:14
      11201 3:19          13 5:3                200:19            260:9,12,22         162:1 170:6
      115 5:10 13:15,18   130 9:4 255:8,9     200,000 132:17      261:11 262:7      28th 139:2,5
        13:20 14:6,7        255:16 256:1        134:3,11          269:15              140:10 149:6
      116 5:13 48:14,15     256:13 260:7      2000 23:8 24:13   2018 1:16 10:3,12     162:11,12
        49:9 75:10          268:16              25:9              11:22 23:13
        138:17 151:13     131 9:8 267:6,10    20006 3:8           39:6 175:9                3
      117 5:17 72:16,19   139 168:15          2001 23:10          212:2,4 277:16    3 65:2 86:19
        72:22 153:10      14 5:10 277:17      2006 26:7         202 3:9 4:9           114:5 129:1,12
        176:20 194:4      150 6:13            2007 26:7         2022 277:17           141:20,22
        206:19            16 23:13            2010 88:21 89:7   20530 4:8             162:2
      118 6:3 108:11,12   160 6:19              89:19 168:4     209 8:9             3rd 11:22 32:11
      119 6:8 122:19      17 23:13,13         2011 90:1         21 1:16 10:3        3:00 80:14,22
        123:1,7           172 7:4             2012 26:7         21st 10:12            86:1
      12 179:16           18 123:2            2013 270:22       22 6:17             3:03 190:16
      12th 212:19         18-cv-01599-W...    2016 100:14       22nd 151:5 175:9    3:15 190:19
      12-7-17 9:4           1:7                 168:9             207:21 209:6      3:34 164:1
      12:03 98:22         18-cv-1554 6:6      2017 6:17 29:22     211:3 212:1,4     3:56 212:12
      12:04 71:14           108:20              32:11,20,20       212:20 215:22     30 9:12 149:16
        75:12,20          18474 7:17            33:7 39:5,5       218:14 225:21       248:16 250:1
      12:13 97:12 98:7    185 7:9               52:6 59:22 62:3   229:3,18,19       30(b)(6) 15:4
        129:14 138:11     19 123:2,3            73:22 75:22       232:2,17            34:7 104:7
      12:45 149:18        191 7:14 109:14       77:10,20 79:22    234:18 249:1      305-0924 4:9
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 312 of 315 PageID #:
                                    10631
                                                                           Page 35

      3350 8:12          5:42 273:3,6        7878 7:7
      3433 9:6           50 260:5
      350,000 169:12     500,000 142:15              8
      3778 48:18,19      58,706 100:15       8 135:15 182:9
        139:2 151:18       101:13            8th 161:20
      3780 139:8                               183:17 186:15
        151:21 152:1             6             187:20
      3782 115:13        6 235:8             8:03 162:19
      3788 151:14        6th 238:19          8:31 200:19
      3789 68:8          6,000 260:2         80 100:15 113:4
      3791 5:15          6:28 215:22           113:20
                           219:7             86 168:16
              4          6:48 161:20         866-624-6221
      4 66:1 129:9         182:9               1:21
      4-10-17 7:4        60 211:21 212:1
      4-28-17 6:9        60,000 260:5               9
      4-7-17 5:18                            9 55:2
      4:06 212:15                7           9th 196:3 197:5
      4:23 211:3         7 93:19 122:2         198:19
        229:18           7th 52:6 59:22      9:19 74:4 93:19
      4:30 166:14          62:3 73:10,22       94:13 98:2,6
      4:33 62:3            74:5 94:13 98:1     161:12
      4:47 229:4,20        98:6 110:8,15     9:31 75:22
      4:55 139:3,5         110:18 112:4      9:38 77:10
        140:10 151:14      130:8,14          9:44 77:20
        162:1,12 170:6     150:15 153:20     9:52 69:4 78:19
      450090 1:19          154:20 156:13     9:59 10:13
        274:2              161:12 177:13     90-minute 80:15
      47 97:2              178:9 181:14      954,000 68:16
      48 5:13 244:16       196:18 197:2      9855 7:22
        246:1              204:6 206:15
      48,597 101:12        260:8 261:10
                           262:6
              5          7:04 218:14
      5 66:8 129:9       7:58 73:22
        135:14             176:21 181:14
      5-1-17 5:14        718 3:20
      5-12-17 7:20       72 5:17
      5-22-17 8:5        7309 200:18
      5-8-17 6:20 7:10   7311 199:19
      5-9-17 7:15        7313 8:7
      5:03 254:21        7859 160:22
      5:04 240:19          161:1
      5:19 255:2         787 75:17
      5:30 186:15        7872 6:22
        187:20           7875 180:15
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 313 of 315 PageID #:
                                    10632
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 314 of 315 PageID #:
                                    10633
Case 1:18-cv-01599-WFK-ST Document 152-1 Filed 03/01/19 Page 315 of 315 PageID #:
                                    10634
